Exhibit 10.3

Execution Version

 

 

 

 

 

$250,000,000 CREDIT FACILITY

CREDIT AGREEMENT

Dated as of May 8, 2017

by and among

ADDUS HEALTHCARE, INC.,

as the Borrower,

THE OTHER PERSONS PARTY HERETO

DESIGNATED FROM TIME TO TIME AS CREDIT PARTIES,

CAPITAL ONE, NATIONAL ASSOCIATION

for itself, as a Lender and Swing Lender and as Agent for all Lenders,

SUNTRUST BANK,

as Documentation Agent,

BANK OF THE WEST, COMPASS BANK, FIFTH THIRD BANK

and JPMORGAN CHASE BANK, N.A.,

as Co-Syndication Agents,

THE OTHER FINANCIAL INSTITUTIONS PARTY HERETO,

as Lenders,

CAPITAL ONE, NATIONAL ASSOCIATION, BANK OF THE WEST, COMPASS BANK,

FIFTH THIRD BANK, JPMORGAN CHASE BANK, N.A. and

SUNTRUST ROBINSON HUMPHREY,

as Joint Lead Arrangers

and

CAPITAL ONE, NATIONAL ASSOCIATION,

as Sole Bookrunner

 

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

     1     

1.1

    

Defined Terms

     1     

1.2

    

Other Interpretive Provisions

     32     

1.3

    

Accounting Terms and Principles

     33     

1.4

    

Payments

     34     

1.5

    

Limited Condition Acquisitions

     34  

ARTICLE II THE CREDITS

     35     

2.1

    

Amounts and Terms of Commitments

     35     

2.2

    

Evidence of Loans; Notes

     43     

2.3

    

Interest

     43     

2.4

    

Loan Accounts; Register

     44     

2.5

    

Procedure for Borrowing

     45     

2.6

    

Conversion and Continuation Elections

     45     

2.7

    

Optional Prepayments and Reductions in Revolving Loan Commitments

     46     

2.8

    

Mandatory Prepayments of Loans and Commitment Reductions

     47     

2.9

    

Fees

     48     

2.10

    

Payments by the Borrower

     49     

2.11

    

Payments by the Lenders to Agent; Settlement

     51  

ARTICLE III CONDITIONS PRECEDENT

     54     

3.1

    

Conditions of Initial Loans

     54     

3.2

    

Conditions to Certain Revolving Commitment Borrowings

     55     

3.3

    

Conditions to Term Loan Borrowings

     56  

ARTICLE IV REPRESENTATIONS AND WARRANTIES

     57     

4.1

    

Corporate Existence and Power

     57     

4.2

    

Corporate Authorization; No Contravention

     57     

4.3

    

Governmental Authorization

     57     

4.4

    

Binding Effect

     58     

4.5

    

Litigation

     58     

4.6

    

No Default

     58     

4.7

    

ERISA Compliance

     58     

4.8

    

Use of Proceeds; Margin Regulations

     59     

4.9

    

Ownership of Property; Liens

     59     

4.10

    

Taxes

     59     

4.11

    

Financial Condition

     59     

4.12

    

Environmental Matters

     60     

4.13

    

Regulated Entities

     60     

4.14

    

Solvency

     60     

4.15

    

Labor Relations

     60     

4.16

    

Intellectual Property

     61     

4.17

    

Brokers’ Fees; Transaction Fees

     61     

4.18

    

Ventures, Subsidiaries and Affiliates; Outstanding Stock

     61     

4.19

    

Jurisdiction of Organization; Chief Executive Office

     61     

4.20

    

Deposit Accounts and Other Accounts

     61     

4.21

    

Full Disclosure

     61  

 

i



--------------------------------------------------------------------------------

  

4.22

    

Regulatory Matters

     62     

4.23

    

Foreign Assets Control Regulations; Anti-Money Laundering; Anti-Corruption
Practices

     64     

4.24

    

Subordinated Debt

     65  

ARTICLE V AFFIRMATIVE COVENANTS

     65     

5.1

    

Financial Statements

     65     

5.2

    

Certificates; Other Information

     65     

5.3

    

Notices

     66     

5.4

    

Preservation of Corporate Existence, Etc.

     68     

5.5

    

Maintenance of Property

     68     

5.6

    

Insurance

     68     

5.7

    

Payment of Tax and Certain Secured Obligations

     69     

5.8

    

Compliance with Laws

     69     

5.9

    

Inspection of Property and Books and Records

     69     

5.10

    

Use of Proceeds

     69     

5.11

    

Cash Management Systems

     70     

5.12

    

Landlord Agreements

     70     

5.13

    

Further Assurances

     71     

5.14

    

Environmental Matters

     72     

5.15

    

Regulatory Matters

     73     

5.16

    

Unrestricted Subsidiaries

     73     

5.17

    

Post-Closing Covenants

     74  

ARTICLE VI NEGATIVE COVENANTS

     74     

6.1

    

Limitation on Liens

     74     

6.2

    

Disposition of Assets

     76     

6.3

    

Consolidations and Mergers

     77     

6.4

    

Loans and Investments

     77     

6.5

    

Limitation on Indebtedness

     79     

6.6

    

Transactions with Affiliates

     80     

6.7

    

Compliance with ERISA

     80     

6.8

    

Restricted Payments

     81     

6.9

    

Change in Business

     81     

6.10

    

Change in Structure

     81     

6.11

    

Changes in Accounting, Name and Jurisdiction of Organization

     81     

6.12

    

Limitation on Payments of Certain Indebtedness

     82     

6.13

    

Amendments to Certain Indebtedness

     82     

6.14

    

No Negative Pledges

     82     

6.15

    

OFAC; USA Patriot Act; Anti-Corruption Laws

     82     

6.16

    

Sale-Leasebacks

     83     

6.17

    

Capital Expenditures

     83  

ARTICLE VII FINANCIAL COVENANTS

     83     

7.1

    

Senior Leverage Ratio

     83     

7.2

    

Fixed Charge Coverage Ratio

     83  

ARTICLE VIII EVENTS OF DEFAULT

     83     

8.1

    

Event of Default

     83  

 

ii



--------------------------------------------------------------------------------

  

8.2

    

Remedies

     85     

8.3

    

Rights Not Exclusive

     86     

8.4

    

Cash Collateral for Letters of Credit

     86  

ARTICLE IX AGENT

     86     

9.1

    

Appointment and Duties

     86     

9.2

    

Binding Effect

     87     

9.3

    

Use of Discretion

     87     

9.4

    

Delegation of Rights and Duties

     88     

9.5

    

Reliance and Liability

     88     

9.6

    

Agent Individually

     89     

9.7

    

Lender Credit Decision

     89     

9.8

    

Expenses; Indemnities; Withholding

     89     

9.9

    

Resignation of Agent or L/C Issuer

     90     

9.10

    

Release of Collateral or Guarantors

     91     

9.11

    

Additional Secured Parties

     91     

9.12

    

Additional Titles

     92     

9.13

    

Credit Bid

     92  

ARTICLE X MISCELLANEOUS

     93     

10.1

    

Amendments and Waivers

     93     

10.2

    

Notices

     98     

10.3

    

Electronic Transmissions

     99     

10.4

    

No Waiver; Cumulative Remedies

     100     

10.5

    

Costs and Expenses

     100     

10.6

    

Indemnity

     101     

10.7

    

Marshaling; Payments Set Aside

     102     

10.8

    

Successors and Assigns

     102     

10.9

    

Binding Effect; Assignments and Participations

     102     

10.10

    

Non-Public Information; Confidentiality

     107     

10.11

    

Set-off; Sharing of Payments

     109     

10.12

    

Counterparts; Facsimile Signature

     109     

10.13

    

Severability; Captions; Independence of Provisions

     110     

10.14

    

Interpretation

     110     

10.15

    

No Third Parties Benefited

     110     

10.16

    

Governing Law and Jurisdiction

     110     

10.17

    

Waiver of Jury Trial

     111     

10.18

    

Entire Agreement; Release; Survival

     111     

10.19

    

USA Patriot Act

     112     

10.20

    

Replacement of Lender

     112     

10.21

    

Joint and Several

     113     

10.22

    

Creditor-Debtor Relationship

     113     

10.23

    

Keepwell

     113     

10.24

    

Secured Swap Providers and Secured Cash Management Banks

     113     

10.25

    

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     113  

ARTICLE XI TAXES, YIELD PROTECTION AND ILLEGALITY

     114     

11.1

    

Taxes

     114     

11.2

    

Illegality

     116     

11.3

    

Increased Costs and Reduction of Return

     117  

 

iii



--------------------------------------------------------------------------------

  

11.4

    

Funding Losses

     118     

11.5

    

Inability to Determine Rates

     118     

11.6

    

Reserves on LIBOR Rate Loans

     118     

11.7

    

Certificates of Lenders

     119     

11.8

    

Secured Cash Management Agreements

     119  

SCHEDULES

 

Schedule 1.1    Prior Indebtedness Schedule 1.2    Existing Letters of Credit
Schedule 2.1    Initial Commitments Schedule 4.5    Litigation Schedule 4.7   
ERISA Schedule 4.8    Margin Stock Schedule 4.9    Real Estate Schedule 4.12   
Environmental Schedule 4.15    Labor Relations Schedule 4.17    Brokers’ and
Transaction Fees Schedule 4.18    Ventures, Subsidiaries and Affiliates;
Outstanding Stock Schedule 4.19    Jurisdiction of Organization; Chief Executive
Office Schedule 4.20    Deposit Accounts and Other Accounts Schedule 4.22   
Regulatory Matters Schedule 6.1    Liens Schedule 6.4    Investments Schedule
6.5    Indebtedness

EXHIBITS

 

Exhibit 1.1(a)    Form of Assignment Exhibit 1.1(b)    Form of Notice of
Borrowing Exhibit 1.1(c)    Form of Note Exhibit 2.1(c)    Form of L/C Request
Exhibit 2.1(d)    Form of Swing Loan Request Exhibit 2.6    Form of Notice of
Conversion/Continuation Exhibit 3.1    Closing Checklist Exhibit 5.2(a)    Form
of Compliance Certificate

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (including all exhibits and schedules hereto, as the same
may be amended, modified and/or restated from time to time, this “Agreement”) is
entered into as of May 8, 2017, by and among Addus HealthCare, Inc., an Illinois
corporation (the “Borrower”), Addus HomeCare Corporation, a Delaware corporation
(“Holdings”), certain subsidiaries of the Borrower that are designated as a
“Credit Party”, Capital One, National Association, a national banking
corporation (in its individual capacity, “Capital One”) as Agent for the several
financial institutions from time to time party to this Agreement (collectively,
the “Lenders” and individually each a “Lender”) and for itself as a Lender
(including as Swing Lender) and such Lenders.

W I T N E S S E T H:

WHEREAS, the Borrower has requested, and the Lenders have agreed to make
available to the Borrower, a revolving credit facility (including a letter of
credit subfacility) and a multi-draw term loan facility upon and subject to the
terms and conditions set forth in this Agreement, the proceeds of which will be
used in accordance with Section 5.10; and

WHEREAS, the Credit Parties desire to secure all of the Obligations by granting
to Agent, for the benefit of the Secured Parties, a security interest in and
lien upon substantially all of their Property, including the Stock of all Credit
Parties (other than Holdings);

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

1.1 Defined Terms. The following terms have the following meanings:

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of fifty percent (50%) of the
Stock of any Person or otherwise causing any Person to become a Subsidiary of
the Borrower, or (c) a merger or consolidation or any other combination with
another Person.

“Acquisition Consideration” has the meaning assigned to such term in the
definition of Permitted Acquisition.

“Affected Lender” has the meaning set forth in Section 10.20.

“Affected SPV/Participant” has the meaning set forth in Section 10.20.

“Affiliate” means, as to any Person, any other Person that directly or
indirectly controls, is controlled by, or is under common control with, such
Person. A Person shall be deemed to control another Person if the controlling
Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of the other Person, whether through
the ownership of voting securities, by contract or otherwise. Without
limitation, any director, executive officer or beneficial owner of ten percent
(10%) or more of the Stock (directly or indirectly) of a Person shall for the
purposes of this Agreement, be deemed to be an Affiliate of such Person.
Notwithstanding the foregoing, neither Agent nor any Lender shall be deemed an
“Affiliate” of any Credit Party or of any Subsidiary of any Credit Party solely
by reason of the provisions of the Loan Documents.

 

1



--------------------------------------------------------------------------------

“Agent” means Capital One, National Association in its capacity as
administrative agent for the Lenders hereunder, and any successor administrative
agent.

“Aggregate Excess Funding Amount” has the meaning set forth in Section
2.11(e)(iv).

“Aggregate Revolving Loan Commitment” means the combined Revolving Loan
Commitments of the Lenders, which shall initially be in the amount of
$125,000,000, as such amount may be adjusted from time to time pursuant to this
Agreement.

“Aggregate Term Loan Commitment” means the combined Term Loan Commitments of the
Lenders, which shall initially be in the amount of $125,000,000, as such amount
may be adjusted from time to time pursuant to this Agreement.

“Agreement” as defined in the preamble hereto.

“Anti-Corruption Laws” has the meaning set forth in Section 4.23(c).

“Anti-Money Laundering Laws” has the meaning set forth in Section 4.23(b).

“Applicable Margin” means:

(a) for the period commencing on the Closing Date through the last day of the
calendar month (the “First Grid Calculation Date”) during which financial
statements for the fiscal month ending September 30, 2017 and a Compliance
Certificate calculating the Senior Leverage Ratio have been delivered in
accordance with the terms hereof: (i) if a Base Rate Loan, one and one-half
percent (1.50%) per annum, (ii) if a LIBOR Rate Loan, two and one half percent
(2.50%) per annum and (iii) with respect to the Unused Commitment Fee, one
quarter of one percent (0.25%) per annum.

(b) thereafter, the Applicable Margin shall equal the applicable LIBOR Margin or
Base Rate Margin in effect from time to time determined as set forth below based
upon the applicable Senior Leverage Ratio then in effect pursuant to the
appropriate column under the table below:

 

Senior Leverage Ratio

  LIBOR Margin     Base Rate Margin     Unused Commitment
Fee Percentage  

Greater than or equal to 3.00:1.00:

    3.25 %      2.25 %      0.50 % 

Greater than or equal to 2.50:1.00 and less than 3.00:1.00:

    3.00 %      2.00 %      0.375 % 

Greater than or equal to 2.00:1.00 and less than 2.50:1.00:

    2.75 %      1.75 %      0.25 % 

Less than 2.00:1.00:

    2.50 %      1.50 %      0.25 % 

The Applicable Margin shall be adjusted from time to time on the Business Day
immediately following the First Grid Calculation Date and thereafter upon
delivery to Agent of the financial statements for the last fiscal month of each
Fiscal Quarter required to be delivered pursuant to Section 5.1 hereof
accompanied by a Compliance Certificate with a written calculation of the Senior
Leverage Ratio. If such calculation indicates that the Applicable Margin shall
increase or decrease, then on the first day of the calendar month following the
date of delivery of such financial statements and a Compliance Certificate with
such written calculation, the Applicable Margin shall be adjusted in accordance
therewith; provided, however, that if an Event of Default shall have occurred,
then, at Agent’s election (acting at the direction of the Required Lenders),
effective as of the date on which such Event of Default occurs and continuing
through the date as of which such Event of Default is waived, if any, the
Applicable Margin shall equal the highest Applicable Margin specified in the
pricing table set forth above. Notwithstanding anything herein to the contrary,
(i) Swing Loans may not be LIBOR Rate Loans and (ii) Incremental Term Loans
shall have the Applicable Margin set forth in the applicable Incremental Joinder
Agreement.

 

2



--------------------------------------------------------------------------------

In the event that any financial statement or Compliance Certificate delivered
pursuant to Sections 5.1 or 5.2 is inaccurate, and such inaccuracy, if
corrected, would have led to the imposition of a higher Applicable Margin for
any period than the Applicable Margin applied for that period, then (i) the
Borrower shall immediately deliver to Agent a corrected financial statement and
a corrected Compliance Certificate for that period (the “Corrected Financials
Date”), (ii) the Applicable Margin shall be determined based on the corrected
Compliance Certificate for that period, and (iii) the Borrower shall immediately
pay to Agent (for the account of the Lenders that hold the Commitments and Loans
at the time such payment is received, regardless of whether those Lenders held
the Commitments and Loans during the relevant period) the accrued additional
interest owing as a result of such increased Applicable Margin for that period.
This paragraph shall not limit the rights of Agent or the Lenders with respect
to Section 2.3(c) and Article VIII hereof, and shall survive the termination of
this Agreement until the payment in full in cash of the aggregate outstanding
principal balance of the Loans.

“Approved Fund” means, with respect to any Lender, any Person (other than a
natural Person or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person) that (a) (i) is or
will be engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the Ordinary Course of
Business or (ii) temporarily warehouses loans for any Lender or any Person
described in clause (i) above and (b) is advised or managed by (i) such Lender,
(ii) any Affiliate of such Lender or (iii) any Person (other than an individual)
or any Affiliate of any Person (other than an individual) that administers or
manages such Lender.

“Assignment” means an assignment agreement entered into by a Lender, as
assignor, and any Person, as assignee, in accordance with the terms herein
substantially in the form of Exhibit 1.1(a) or any other form approved by Agent.

“Attorney Costs” means and includes all reasonable fees and disbursements of
(a) one external counsel, (b) to the extent necessary, one local counsel in each
relevant jurisdiction, (c) regulatory counsel if reasonably required and
(d) solely in the event of a conflict of interest, one additional counsel (and,
if necessary, one local counsel in each relevant jurisdiction and one regulatory
counsel) to each group (which may be a single Person) of similarly situated
affected Persons.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978.

“Base Rate” means, for any day, a rate per annum equal to the highest of (a) the
rate last quoted by The Wall Street Journal as the “Prime Rate” in the United
States or, if The Wall Street Journal ceases to quote such rate, the highest per
annum interest rate published by the Federal Reserve Board in Federal Reserve
Statistical Release H.15 (519) (Selected Interest Rates) as the “bank prime
loan” rate or, if such rate is no longer quoted therein, any similar rate quoted
therein (as determined by Agent) or any similar release by the Federal Reserve
Board (as determined by Agent), (b) the sum of one half of one percent (0.50%)
per annum and the Federal Funds Rate, and (c) the sum of (x) LIBOR calculated
for each such day based on an Interest Period of one month determined two
(2) Business Days prior to such day (but for the avoidance of doubt, not less
than zero percent (0.00%) per annum), plus (y) 1.00%. Any change in the Base
Rate due to a change in any of the foregoing shall be effective on the effective
date of such change in the “bank prime loan” rate, the Federal Funds Rate or
LIBOR for an Interest Period of one month, as applicable.

 

3



--------------------------------------------------------------------------------

“Base Rate Margin” has the meaning assigned to such term in the definition of
Applicable Margin.

“Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA (whether governed by the laws of the United States or otherwise) to which
any Credit Party or any Subsidiary of a Credit Party incurs or otherwise has any
Liabilities.

“Borrower” has the meaning set forth in the preamble hereto.

“Borrower Materials” has the meaning set forth in Section 10.10(a)(i).

“Borrowing” means a borrowing hereunder consisting of Loans made to or for the
benefit of the Borrower on the same day by the Lenders pursuant to Article I.

“Business Day” means any day that is not a Saturday, Sunday or a day on which
banks are required or authorized to close in New York City and, when determined
in connection with notices and determinations in respect of LIBOR or any LIBOR
Rate Loan or any funding, conversion, continuation, Interest Period or payment
of any LIBOR Rate Loan, that is also a day on which dealings in Dollar deposits
are carried on in the London interbank market.

“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy or liquidity of any Lender or of any corporation controlling a
Lender.

“Capital Expenditure Limitation” has the meaning set forth in Section 6.17.

“Capital Expenditures” means, for any period, all expenditures for such period
that should be capitalized under GAAP, excluding (to the extent otherwise
included), any such expenditures financed with (1) Net Proceeds from
Dispositions, (2) cash proceeds from Stock issuances or capital contributions,
(3) Net Proceeds from any Event of Loss to the extent such proceeds are actually
applied to replace, repair or reconstruct the damaged Property or Property
affected by the condemnation or taking in connection with such Event of Loss, or
(4) cash proceeds of indemnity payments or third party reimbursements received
by the Borrower or any of its Restricted Subsidiaries; Capital Expenditures
shall also exclude that portion of the purchase price of a Target in a Permitted
Acquisition or other Acquisition permitted hereunder that constitutes a capital
expenditure under GAAP.

“Capital Lease” means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, any Property by such Person as lessee
that has been or should be accounted for as a capital lease on a balance sheet
of such Person prepared in accordance with GAAP.

“Capital Lease Obligations” means, at any time, with respect to any Capital
Lease, any lease entered into as part of any sale leaseback transaction of any
Person or any synthetic lease, the amount of all obligations of such Person that
is (or that would be, if such synthetic lease or other lease were accounted for
as a Capital Lease) capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

“Cash Equivalents” means (a) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guaranteed or insured by the United States
federal government or (ii) issued by any agency of the United States federal
government the obligations of which are fully backed by the full faith and
credit of the United States federal government, (b) any readily-marketable
direct obligations

 

4



--------------------------------------------------------------------------------

issued by any other agency of the United States federal government, any state of
the United States or any political subdivision of any such state or any public
instrumentality thereof, in each case having a rating of at least “A-1” from S&P
or at least “P-1” from Moody’s, (c) any commercial paper rated at least “A-1” by
S&P or “P-1” by Moody’s and issued by any Person organized under the laws of any
state of the United States, (d) any Dollar-denominated time deposit, insured
certificate of deposit, overnight bank deposit or bankers’ acceptance issued or
accepted by (i) any Lender or (ii) any commercial bank that is (A) organized
under the laws of the United States, any state thereof or the District of
Columbia, (B) “adequately capitalized” (as defined in the regulations of its
primary federal banking regulators) and (C) has Tier 1 capital (as defined in
such regulations) in excess of $250,000,000, (e) shares of any United States
money market fund that (i) has substantially all of its assets invested
continuously in the types of investments referred to in clause (a), (b), (c) or
(d) above with maturities as set forth in the proviso below, (ii) has net assets
in excess of $500,000,000 and (iii) has obtained from either S&P or Moody’s the
highest rating obtainable for money market funds in the United States and
(f) other short term liquid investments approved by Agent in writing; provided,
however, that the maturities of all obligations specified in any of clauses (a),
(b), (c) or (d) above shall not exceed 365 days.

“Capital One” has the meaning set forth in the preamble hereto.

“Cash Management Agreement” means any agreement to provide one or more of the
following types of services or facilities: (a) Automated Clearing House (ACH)
transactions, (b) cash management services, including controlled disbursement
services, treasury, depository, overdraft, credit or debit card, stored value
card, electronic funds transfer services, and (c) foreign exchange facilities or
other cash management arrangements in the Ordinary Course of Business. For the
avoidance of doubt, Cash Management Agreements do not include Rate Contracts.

“CHAMPVA” means, collectively, the Civilian Health and Medical Program of the
Department of Veterans Affairs, a program of medical benefits covering retirees
and dependents of former members of the armed services administered by the
United States Department of Veterans Affairs, and all laws, rules, regulations,
manuals, orders, or requirements pertaining to such program.

“Change of Control” means (a) the acquisition, directly or indirectly, by any
Person or group (within the meaning of Section 13(d)(3) of the Securities
Exchange Act of 1934, as amended) (other than any one or more funds created and
controlled by, or under common control with, Eos Partners, L.P.) of beneficial
ownership of more than 35% of the aggregate outstanding voting or economic power
of the Stock of Holdings, (b) Holdings shall at any time cease to own, directly
or indirectly, one hundred percent (100%) of the issued and outstanding Stock of
the Borrower, or (c) except pursuant to a transaction permitted by this
Agreement, the Borrower shall at any time cease to own, directly or indirectly,
one hundred percent (100%) of the issued and outstanding Stock of any of its
Restricted Subsidiaries.

“Class” (a) when used with respect to Lenders, refers to whether such Lenders
have a Loan or Commitment with respect to a particular “class” (as described in
clauses (b) or (c) of this definition) of Loans or Commitments, (b) when used
with respect to Commitments, refers to whether such Commitments are Revolving
Loan Commitments, Term Loan Commitments or Incremental Term Loan Commitments and
(c) when used with respect to Loans or a Borrowing, refers to whether such
Loans, or the Loans comprising such Borrowing, are Revolving Loans, Term Loans,
or Incremental Term Loans, in each case, under this Agreement as originally in
effect or amended pursuant to Section 2.1(e), or 10.1), of which such Loans,
Borrowing or Commitments shall be a part. Revolving Loan Commitments, Term Loan
Commitments and Incremental Term Loan Commitments (and in each case, the Loans
made pursuant to such Commitments) that have different terms and conditions
shall be construed to be in different Classes. Notwithstanding the foregoing,
Commitments (and in each case, the Loans made pursuant to such Commitments),
including any Incremental Term Loan Commitments intended to be fungible with any
existing Term Loan Commitments) that have identical terms and conditions shall
be construed to be in the same Class.

 

5



--------------------------------------------------------------------------------

“Closing Date” means May 8, 2017.

“CMS” means The Centers for Medicare and Medicaid Services, which administers
the Medicare and Medicaid programs under the Department of Health and Human
Services, and any successor thereto.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means all Property and interests in Property and proceeds thereof
now owned or hereafter acquired by any Credit Party, and any other Person who
has granted a Lien to Agent, in or upon which a Lien is granted, purported to be
granted, or now or hereafter exists in favor of any Lender or Agent for the
benefit of Agent, Lenders and other Secured Parties, under any Loan Document.

“Collateral Documents” means, collectively, the Guaranty and Security Agreement,
any Mortgages, each Control Agreement and all other security agreements,
guaranties and other similar agreements, and all amendments, restatements,
modifications or supplements thereof or thereto, by or between any one or more
of any Credit Party, any of their respective Subsidiaries or any other Person
pledging or granting a lien on Collateral or guarantying the payment and
performance of the Obligations, and any Lender or Agent for the benefit of
Agent, the Lenders and other Secured Parties now or hereafter delivered to the
Lenders or Agent pursuant to or in connection with the transactions contemplated
hereby, and all financing statements (or comparable documents now or hereafter
filed in accordance with the UCC or comparable law) against any such Person as
debtor in favor of any Lender or Agent for the benefit of Agent, the Lenders and
the other Secured Parties, as secured party, as any of the foregoing may be
amended, restated and/or modified from time to time.

“Commitment” means, for each Lender, its Revolving Loan Commitment or one of its
Term Loan Commitments.

“Commitment Percentage” means, (x) as to any Revolving Loan Commitment of any
Lender, the percentage equivalent of such Lender’s Revolving Loan Commitment
divided by the Aggregate Revolving Loan Commitment and (y) as to the Term Loans
and Term Loan Commitments of any Lender, the percentage equivalent of all
unfunded Term Loan Commitments and outstanding Term Loans of such Lender divided
by the sum of the Aggregate Term Loan Commitment and all outstanding Term Loans;
provided, further, that following acceleration of the Loans, such term means, as
to any Lender, the percentage equivalent of the principal amount of the Loans
held by such Lender, divided by the aggregate principal amount of the Loans held
by all Lenders.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Competitor” means any Person that is an operating company directly and
primarily engaged in substantially similar business operations as the Borrower.

“Compliance Certificate” has the meaning set forth in Section 5.2(a).

“Compliance Program” has the meaning set forth in Section 5.15(c).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profit Taxes.

“Consolidated Adjusted EBITDA” means, for any period,

(1) Consolidated EBITDA, plus

(2) with respect to Targets which are Restricted Subsidiaries and included
within financial statements delivered pursuant to Section 5.1(c) for less than
twelve (12) months,

 

6



--------------------------------------------------------------------------------

Consolidated Pro Forma EBITDA (which may be a negative number) allocated to each
period prior to the acquisition thereof included in the trailing twelve
(12) month period for which Consolidated Adjusted EBITDA is being calculated,
minus

(3) with respect to any Disposition consummated within such period, Consolidated
EBITDA (which may be a negative number) attributable to the Restricted
Subsidiary, profit centers, or other asset which is the subject of such
Disposition from the beginning of such period until the date of consummation of
such Disposition.

“Consolidated EBITDA” means, for any period, net income (or loss) for such
period of Holdings and its Restricted Subsidiaries determined on a consolidated
basis in accordance with GAAP, without duplication of any item described below
(and the term “duplication” shall include any cash reimbursement for any loss or
expense or other item for which an add-back is provided below), to the extent
taken into account in the calculation of net income (or loss) for such period:

(a) less the income (or plus the loss) of any Person (other than Holdings) which
is not a Restricted Subsidiary of the Borrower or any of its Restricted
Subsidiaries, except to the extent of the amount of dividends or other
distributions actually paid to Holdings, the Borrower or any of its Restricted
Subsidiaries in cash or Cash Equivalents by such Person but only if the payment
of dividends or similar distributions by that Person was not at the time subject
to the consent of a third party or prohibited by operation of the terms of its
charter or of any agreement, instrument, judgment, decree, order, statute, rule
or governmental regulation applicable to that Person,

(b) less the income (or plus the loss) of any Person accrued prior to the date
it becomes a Restricted Subsidiary of Holdings or is merged into or consolidated
with Holdings or any of its Restricted Subsidiaries or that Person’s assets are
acquired by Holdings or any of its Restricted Subsidiaries,

(c) less the proceeds of any insurance (other than business interruption
insurance),

(d) less gains (or plus losses) from the sale, exchange, transfer or other
disposition of Property not in the Ordinary Course of Business of Holdings and
its Restricted Subsidiaries, and related tax effects in accordance with GAAP,

(e) less any other extraordinary gains (or plus any other extraordinary losses)
of Holdings and its Restricted Subsidiaries, and related tax effects in
accordance with GAAP,

(f) less income tax refunds received, in excess of income tax liabilities,

(g) less income (or plus the loss) from the early extinguishment of
Indebtedness, net of related tax effects,

(h) plus, without duplication, to the extent already taken into account in the
calculation of net income (or loss) for such period:

(1) depreciation and amortization,

(2) Consolidated Net Interest Expense,

(3) all Taxes on or measured by income (excluding income tax refunds),

(4) all non-cash losses and non-cash reasonable and documented expenses (or
minus non-cash income or gain), including non-cash adjustments resulting from
the

 

7



--------------------------------------------------------------------------------

application of purchase accounting, non-cash compensation expense and other
non-cash expenses arising from grants of stock appreciation rights, stock
options or restricted stock, non-cash impairment of good will and other long
term intangible assets, unrealized non-cash losses (or minus unrealized non-cash
gains) under Rate Contracts, unrealized non-cash losses (or minus unrealized
non-cash gains) in such period due solely to fluctuations in currency values,
but excluding any non-cash loss or expense (a) that is an accrual of a reserve
for a cash expenditure or payment to be made, or anticipated to be made, in a
future period or (b) relating to a write-down, write off or reserve with respect
to accounts receivable or Inventory,

(5) fees and reasonable and documented out-of-pocket expenses incurred in
connection with the negotiation, execution and delivery on the Closing Date of
the Loan Documents,

(6) fees and reasonable, documented out-of-pocket expenses incurred in
connection with any amendments or waivers to this Agreement or the other Loan
Documents to the extent such fees and expenses have been disclosed to Agent,

(7) any fees and expenses incurred in connection with any acquisition,
investment, recapitalization, asset disposition, issuance or repayment of
Indebtedness, issuance of Stock, refinancing transaction or amendment or other
modification of any debt instrument, in each case permitted hereunder (including
any such transaction undertaken but not completed), and

(8) extraordinary or non-recurring reasonable, documented out-of-pocket expenses
including severance costs, relocation costs, integration and facilities opening
costs, signing costs, retention or completion bonuses and transition costs
(“Non-Recurring Expenses”), in an aggregate amount, when taken together with all
Pro Forma Acquisition Adjustments added back in the calculation of Consolidated
EBITDA, not to exceed twenty-five percent (25%) of Consolidated EBITDA
calculated before giving effect to the add-back pursuant to this clause (8).

“Consolidated Fixed Charges” means for Holdings and its Restricted Subsidiaries,
for such period, the sum of:

(a) Consolidated Net Interest Expense for such period,

(b) Scheduled principal payments of Indebtedness during such period, reduced by
prepayments of the Term Loans calculated as if voluntary and mandatory
prepayments had been applied pro rata against all remaining scheduled
installments; and

(c) Restricted Payments described in Section 6.8(b) paid in cash during such
period.

“Consolidated Funded Indebtedness” means, as of any date of measurement, the
principal portion of all Indebtedness of Holdings and its Restricted
Subsidiaries as of the date of measurement (other than Indebtedness of the type
described in clauses (c) (but including any amounts thereunder that are drawn
and not reimbursed), (k), (l) and (m) of the definition of Indebtedness, and
clause (j) with respect to guaranties of Indebtedness of the type described in
clauses (c), (k), (l) and (m) of the definition of Indebtedness).

 

8



--------------------------------------------------------------------------------

“Consolidated Net Interest Expense” means for Holdings and its Restricted
Subsidiaries for any period:

(1) Gross interest expense (including that attributable to Capital Lease
Obligations) for such period paid or required to be paid in cash (including all
commissions, discounts, fees and other charges in connection with letters of
credit and similar instruments and net amounts paid or payable and/or received
or receivable under permitted Rate Contracts in respect of interest rates) for
Holdings and its Restricted Subsidiaries on a consolidated basis, less

(2) Interest income for such period.

“Consolidated Total Assets” means the consolidated total assets of Holdings and
its Restricted Subsidiaries determined in accordance with GAAP as of the date of
the financial statements most recently delivered pursuant to Section 5.1
hereunder.

“Consolidated Total Indebtedness” means, at any date, for Holdings and its
Restricted Subsidiaries, the sum of, without duplication, (i) all Consolidated
Funded Indebtedness as of date of measurement, plus (ii) L/C Reimbursement
Obligations as of date of measurement then due and payable, plus
(iii) Contingent Acquisition Consideration.

“Contingent Acquisition Consideration” means any earnout obligation or similar
deferred or contingent obligation of the Borrower or any of its Restricted
Subsidiaries incurred or created in connection with a Permitted Acquisition that
would appear on the balance sheet of Borrower and its Restricted Subsidiaries in
accordance with GAAP.

“Contractual Obligations” means, as to any Person, any provision of any security
(whether in the nature of Stock, or otherwise) issued by such Person or of any
agreement, undertaking, contract, indenture, mortgage, deed of trust or other
instrument, document or agreement (other than a Loan Document) to which such
Person is a party or by which it or any of its Property is bound or to which any
of its Property is subject.

“Control Agreement” means, with respect to any deposit account, securities
account, commodity account, securities entitlement or commodity contract, an
agreement, in form and substance reasonably satisfactory to Agent, among Agent,
the financial institution or other Person at which such account is maintained or
with which such entitlement or contract is carried and the Credit Party
maintaining such account or owning such entitlement or contract, effective to
grant “control” (within the meaning of Articles 8 and 9 under the applicable
UCC) over such account to Agent (and, if applicable, such holder or
representative).

“Conversion Date” means any date on which the Borrower converts a Base Rate Loan
to a LIBOR Rate Loan or a LIBOR Rate Loan to a Base Rate Loan.

“Copyrights” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or to copyrights and all mask
work, database and design rights, whether or not registered or published, all
registrations and recordations thereof and all applications in connection
therewith.

“Credit Parties” means Holdings, the Borrower and any Subsidiary of Borrower
that (i) executes a guaranty of the Obligations and (ii) grants a Lien on all or
substantially all of its assets to secure payment of the Obligations, in each
case, in accordance with Section 5.13.

“Default” means any event or circumstance that, with the passing of time or the
giving of notice or both, would (if not cured or otherwise remedied during such
time) become an Event of Default.

 

9



--------------------------------------------------------------------------------

“Defaulting Lender” means any Lender that:

(a) has failed to (i) fund any payments required to be made by it under the Loan
Documents within two (2) Business Days after any such payment is due (excluding
expense and similar reimbursements that are subject to good faith disputes)
unless such Lender notifies Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied or (ii) pay to Agent, any L/C Issuer, any Swing Lender or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swing Loans) within two
(2) Business Days of the date when due,

(b) has given written notice (and Agent has not received a revocation in
writing), to the Borrower, Agent, any Lender, or any L/C Issuer or has otherwise
publicly announced (and Agent has not received notice of a public retraction)
that such Lender believes it will fail to fund payments or purchases of
participations required to be funded by it under the Loan Documents or one or
more other syndicated credit facilities (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), or

(c) has, or any Person that directly or indirectly controls such Lender has,
(i) become subject to a voluntary or involuntary case under the Bankruptcy Code
or any similar bankruptcy laws, (ii) had a custodian, conservator, receiver or
similar official appointed for it or any substantial part of such Person’s
assets, (iii) made a general assignment for the benefit of creditors, been
liquidated, or otherwise been adjudicated as, or determined by any Governmental
Authority having regulatory authority over such Person or its assets to be,
insolvent or bankrupt, or (iv) become the subject of a Bail-In Action, and for
this clause (c), Agent has determined that such Lender is reasonably likely to
fail to fund any payments required to be made by it under the Loan Documents.
For purposes of this definition, control of a Person shall have the same meaning
as in the second sentence of the definition of Affiliate.

“Disposition” means (a) the sale, lease, conveyance or other disposition of
Property and (b) the sale or transfer by the Borrower or any Restricted
Subsidiary of the Borrower of any Stock issued by any Subsidiary of the
Borrower.

“Disqualified Institution” means any Person designated by the Borrower, by
written notice delivered to Agent on or prior to the date hereof, as (a) a
disqualified institution or (b) a Competitor; provided, however, that
Disqualified Institutions shall exclude any Person that the Borrower has
designated as no longer being a Disqualified Institution by written notice
delivered to Agent from time to time.

“Disqualified Stock” means any Stock which, by its terms (or by the terms of any
security or other Stock into which it is convertible or for which it is
exchangeable), or upon the happening of any event or condition, (a) matures or
is mandatorily redeemable, pursuant to a sinking fund obligation or otherwise,
or is redeemable at the option of the holder thereof, in whole or in part, on or
prior to the date that is one hundred-eighty (180) days following the Latest
Maturity Date (excluding any provisions requiring redemption upon a “change of
control” or similar event; provided that such “change of control” or similar
event results in the occurrence of the Facility Termination Date), (b) is
convertible into or exchangeable for (i) debt securities or (ii) any Stock
referred to in (a) above, in each case, at any time on or prior to the date that
is one hundred-eighty (180) days following the Latest Maturity Date at the time
such Stock was issued, or (c) is entitled to receive scheduled dividends or
distributions in cash prior to the date that is one hundred-eighty (180) days
following the Latest Maturity Date.

 

10



--------------------------------------------------------------------------------

“Documentation Agent” has the meaning set forth in Section 9.12.

“Dollars”, “dollars” and “$” each mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary incorporated, organized or otherwise
formed under the laws of the United States, any state thereof or the District of
Columbia.

“DQ List” has the meaning set forth in Section 10.9(g)(ii).

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail or E-Fax, or otherwise to or from an E-System.

“Environmental Laws” means all Requirements of Law and Permits imposing
liability or standards of conduct for or relating to the regulation and
protection of human health (with respect to exposure to Hazardous Materials),
safety (with respect to exposure to Hazardous Materials), the environment and
natural resources, and including public notification requirements relating to
Hazardous Materials and environmental transfer of ownership, notification or
approval statutes.

“Environmental Liabilities” means all Liabilities (including costs of removal
and remedial actions, natural resource damages and costs and expenses of
investigation and feasibility studies, including the cost of environmental
consultants and Attorneys’ Costs) that may be imposed on, incurred by or
asserted against any Credit Party or any Subsidiary of any Credit Party as a
result of, or related to, any claim, suit, action, investigation, proceeding or
demand by any Person, whether based in contract, tort, implied or express
warranty, strict liability, criminal or civil statute or common law or
otherwise, arising under any Environmental Law resulting from the ownership,
lease, sublease or other operation or occupation of property by any Credit Party
or any Subsidiary of any Credit Party, whether on, prior or after the date
hereof.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means, collectively, any Credit Party, any Subsidiary of a
Credit Party, and any Person under common control or treated as a single
employer with, any Credit Party or any Subsidiary of a Credit Party, within the
meaning of Section 414(b) or (c) of the Code, and solely with respect to
Section 412 of the Code (and other provisions of the Code significantly related
thereto (e.g., Sections 430 through 436 of the Code)), under Section 414(m) or
(o) of the Code.

“ERISA Event” means any of the following: (a) a reportable event described in
Section 4043(b) or (c) of ERISA (or, unless the 30-day notice requirement has
been duly waived under the applicable regulations) with respect to a Title IV
Plan; (b) the withdrawal of any ERISA Affiliate from a Title IV

 

11



--------------------------------------------------------------------------------

Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (c) the
complete or partial withdrawal of any ERISA Affiliate from any Multiemployer
Plan; (d) with respect to any Multiemployer Plan, the filing of a notice of
reorganization, insolvency or termination, or treatment of a plan amendment as
termination, under Section 4041A of ERISA; (e) the filing of a notice of intent
to terminate a Title IV Plan, or treatment of a plan amendment as termination,
under Section 4041 of ERISA; (f) the institution of proceedings to terminate a
Title IV Plan or Multiemployer Plan by the PBGC; (g) the failure to make any
required contribution to any Title IV Plan or Multiemployer Plan when due;
(h) the imposition of a Lien under Section 412 or 430(k) of the Code or
Section 303 or 4068 of ERISA on any property (or rights to property, whether
real or personal) of any ERISA Affiliate; (i) the failure of a Title IV Plan or
any trust thereunder intended to qualify for tax exempt status under Section 401
or 501 of the Code or other Requirements of Law to qualify thereunder; (j) a
Title IV plan is in “at risk” status within the meaning of Code Section 430(i);
(k) a Multiemployer Plan is in “endangered status” or “critical status” within
the meaning of Section 432(b) of the Code; and (l) any other event or condition
that constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Title IV Plan or Multiemployer
Plan or for the imposition of any liability upon any ERISA Affiliate under Title
IV of ERISA other than for contributions to Title IV Plans and Multiemployer
Plans in the ordinary course and PBGC premiums due but not delinquent.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurocurrency liabilities” has the meaning set forth in Section 11.6.

“Event of Default” has the meaning set forth in Section 8.1.

“Event of Loss” means, with respect to any Property, any of the following:
(a) any loss, destruction or damage of such Property; or (b) any condemnation,
seizure or taking, by exercise of the power of eminent domain or otherwise, of
such Property, or confiscation of such Property or the requisition of the use of
such Property.

“Excluded Domestic Holdco” means a Domestic Subsidiary substantially all of the
assets of which consist of Stock of one or more Excluded Foreign Subsidiaries
that has not guaranteed or pledged any of its assets to secure, or with respect
to which there shall not have been pledged two-thirds or more of the voting
Stock to secure, any Indebtedness (other than the Loans) of a Credit Party.

“Excluded Domestic Subsidiary” means any Domestic Subsidiary that is (a) a
direct or indirect Subsidiary of an Excluded Foreign Subsidiary or (b) an
Excluded Domestic Holdco.

“Excluded Foreign Subsidiary” means a Foreign Subsidiary which is (a) a
controlled foreign corporation (as defined in the Code) that has not guaranteed
or pledged any of its assets to secure, or with respect to which there shall not
have been pledged two-thirds or more of the voting Stock to secure, any
Indebtedness (other than the Loans) of a Credit Party, or (b) a Foreign
Subsidiary owned by a Foreign Subsidiary described in clause (a).

“Excluded Rate Contract Obligation” means, with respect to any Guarantor, any
guarantee of any Swap Obligations under a Secured Rate Contract if, and only to
the extent that and for so long as, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation under a Secured Rate Contract (or any guarantee thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act at the time the guarantee of such Guarantor or the
grant of such security interest becomes effective with respect to such Swap
Obligation under a Secured Rate Contract. If a

 

12



--------------------------------------------------------------------------------

Swap Obligation under a Secured Rate Contract arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation under a Secured Rate Contract that is attributable to swaps
for which such guarantee or security interest is or becomes illegal.

“Excluded Subsidiary” means each (a) Excluded Domestic Subsidiary, (b) Excluded
Foreign Subsidiary, (c) Immaterial Subsidiary and (d) Unrestricted Subsidiary.

“Excluded Tax” means with respect to any Secured Party: (a) Taxes measured by
net income (including branch profit Taxes) and franchise Taxes imposed in lieu
of net income Taxes, in each case (i) imposed on any Secured Party as a result
of being organized under the laws of, or having its principal office or, in the
case of any Lender, its applicable lending office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes; (b) United States federal withholding Taxes to the extent that
the obligation to withhold amounts existed on the date that such Person became a
Secured Party under this Agreement in the capacity under which such Person makes
a claim under Section 11.1(b) or designates a new Lending Office, except in each
case to the extent such Person is a direct or indirect assignee (other than
pursuant to Section 10.20) of any other Secured Party that was entitled, at the
time the assignment to such Person became effective, to receive additional
amounts under Section 11.1(b); (c) Taxes that are directly attributable to the
failure (other than as a result of a change in any Requirement of Law) by any
Secured Party to deliver the documentation required to be delivered pursuant to
Section 11.1(g); and (d) any United States federal withholding Taxes imposed
under FATCA.

“Existing Credit Agreement” has the meaning set forth in Schedule 1.1.

“Existing Facility” has the meaning set forth in Section 2.1(e)(iii)(B).

“Existing Letters of Credit” means the letters of credit Issued prior to the
Closing Date under the Existing Credit Agreement set forth on Schedule 1.2 which
shall remain outstanding hereunder after the Closing Date.

“Extended Revolving Lender” has the meaning set forth in Section 10.1(f)(ii).

“Extended Revolving Loan Commitment” has the meaning set forth in Section
10.1(f)(ii).

“Extended Revolving Loans” has the meaning set forth in Section 10.1(f)(ii).

“Extended Term Loan Commitment” has the meaning set forth in Section
10.1(f)(iii).

“Extended Term Loans” has the meaning set forth in Section 10.1(f)(iii).

“Extending Term Lender” has the meaning set forth in Section 10.1(f)(iii).

“Extension” has the meaning set forth in Section 10.1(f).

“Extension Offer” has the meaning set forth in Section 10.1(f).

“E-Fax” means any system used to receive or transmit faxes electronically.

“E-Signature” means the process of attaching to or logically associating with an
Electronic Transmission an electronic symbol, encryption, digital signature or
process (including the name or an abbreviation of the name of the party
transmitting the Electronic Transmission) with the intent to sign, authenticate
or accept such Electronic Transmission.

 

13



--------------------------------------------------------------------------------

“E-System” means any electronic system approved by Agent, including Syndtrak®,
Intralinks® and ClearPar® and any other Internet or extranet-based site, whether
such electronic system is owned, operated or hosted by Agent, any of its Related
Persons or any other Person, providing for access to data protected by passcodes
or other security system.

“Facility Termination Date” means the date on which (a) the Revolving Loan
Commitments and Term Loan Commitments have terminated, (b) all Loans, all L/C
Reimbursement Obligations and all other Obligations (excluding Secured Swap
Obligations and Secured Cash Management Obligations unless Agent has theretofore
been notified in writing by the holder thereof that such Secured Swap
Obligations or Secured Cash Management Obligations are then due and payable)
have been paid and satisfied in full in cash and (c) all Letters of Credit shall
have terminated or there shall have been deposited cash collateral with respect
to all contingent Obligations (or, as an alternative to cash collateral, in the
case of any Letter of Credit Obligation, Agent shall have received a back-up
letter of credit) in amounts and on terms and conditions and with parties
satisfactory to Agent and each Indemnitee that is, or may be, owed such
Obligations (excluding contingent Obligations (other than L/C Reimbursement
Obligations) as to which no claim has been asserted, Secured Swap Obligations
and Secured Cash Management Obligations).

“FATCA” means Sections 1471, 1472, 1473 and 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), current or future
United States Treasury Regulations promulgated thereunder and published guidance
with respect thereto, any agreements entered into pursuant to Section 1471(b)(1)
of the Code and any applicable intergovernmental agreements with respect
thereto.

“FCPA” has the meaning set forth in Section 4.23(c).

“Federal Flood Insurance” means federally backed Flood Insurance available under
the National Flood Insurance Program to owners of real property improvements
located in Special Flood Hazard Areas in a community participating in the
National Flood Insurance Program.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System, as determined by Agent in a commercially reasonable manner, but in no
event less than 0.0% per annum.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.

“Fee Letter” has the meaning set forth in Section 2.9(a).

“FEMA” means the Federal Emergency Management Agency, a component of the U.S.
Department of Homeland Security that administers the National Flood Insurance
Program.

“Final Availability Date” means the earlier of (a) one (1) Business Day prior to
the date specified in clause (a) of the definition of Revolving Termination Date
and (b) the date on which the Aggregate Revolving Loan Commitment shall
terminate in accordance with the provisions of this Agreement.

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989.

“First Grid Calculation Date” has the meaning assigned to such term in the
definition of “Applicable Margin”.

“Fiscal Quarter” means any of the quarterly accounting periods of Holdings and
its Restricted Subsidiaries ending on March 31, June 30, September 30 and
December 31 of each year.

 

14



--------------------------------------------------------------------------------

“Fiscal Year” means any of the annual accounting periods of Holdings and its
Restricted Subsidiaries ending on December 31 of each year.

“Fixed Charge Coverage Ratio” means for any period:

(1) (a) Consolidated Adjusted EBITDA for such period, minus (b) Capital
Expenditures of Holdings and its Restricted Subsidiaries for such period
(excluding Capital Expenditures financed under Capital Leases or other
Indebtedness of Holdings and its Restricted Subsidiaries, excluding Revolving
Loans and Swingline Loans), minus (c) all Taxes on or measured by income
(excluding income tax refunds) of Holdings and its Restricted Subsidiaries paid
or payable in cash with respect to such period, divided by

(2) Consolidated Fixed Charges for such period.

“Flood Insurance” means, for any Real Estate (including any personal property
Collateral located on such Real Estate) located in a Special Flood Hazard Area,
Federal Flood Insurance or private insurance reasonably satisfactory to Agent,
in either case, that (a) meets the requirements of FEMA and any other applicable
federal agencies, (b) includes a deductible not to exceed $50,000 and (c) has a
coverage amount equal to the lesser of (i) the insurable value of the buildings
and any personal property Collateral located on the Real Estate as reasonably
determined by Agent or (ii) the maximum policy limits set under the National
Flood Insurance Program, but in no event less than the amount required under
applicable Requirements of Law.

“Flood Insurance Requirements” means, with respect to any Mortgages, Agent shall
have received (and delivered to each Lender): (i) evidence as to whether the
applicable Real Estate is located in a Special Flood Hazard Area pursuant to a
standard life-of-loan flood hazard determination form ordered and received by
Agent, and (ii) if such Real Estate is located in a Special Flood Hazard Area,
(A) evidence as to whether the community in which such Real Estate is located is
participating in the National Flood Insurance Program, (B) the applicable Credit
Party’s written acknowledgment of receipt of written notification from Agent and
each Lender as to the fact that such Real Estate is located in a Special Flood
Hazard Area and as to whether the community in which such Real Estate is located
is participating in the National Flood Insurance Program and (C) copies of the
applicable Credit Party’s application for a flood insurance policy plus proof of
premium payment, a declaration page confirming that flood insurance has been
issued, or such other evidence of flood insurance reasonably satisfactory to
Agent and naming Agent as loss payee on behalf of the Secured Parties and
(D) any other documentation that Agent or any Lender may reasonably request to
complete its flood insurance due diligence.

“Foreign Subsidiary” means, with respect to any Person, a Subsidiary of such
Person, which Subsidiary is not a Domestic Subsidiary.

“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time, set forth in the opinions and pronouncements of the
Accounting Principles Board and the American Institute of Certified Public
Accountants, in the statements and pronouncements of the Financial Accounting
Standards Board (or agencies with similar functions and comparable stature and
authority within the accounting profession) that are applicable to the
circumstances as of the date of determination. Subject to Section 1.3, all
references to “GAAP” shall be to GAAP applied consistently with the principles
used in the preparation of the financial statements described in Section 5.1(a).

“Governmental Authority” means any nation, sovereign or government, any state or
other political subdivision thereof, any agency, authority or instrumentality
thereof and any entity or authority exercising executive, legislative, taxing,
judicial, regulatory or administrative functions of or pertaining to government,
including any central bank, stock exchange, regulatory body, arbitrator, public
sector entity, supra-national entity (including the European Union and the
European Central Bank) and any self-regulatory organization (including the
National Association of Insurance Commissioners). Governmental

 

15



--------------------------------------------------------------------------------

Authority shall include any agency, branch or other governmental body charged
with the responsibility and/or vested with the authority to administer and/or
enforce any Health Care Laws, including any Medicare or Medicaid contractors,
intermediaries or carriers.

“Governmental Payor” means Medicare, Medicaid, TRICARE, CHAMPVA, any state
health plan adopted pursuant to Title XIX of the Social Security Act, any other
state or federal health care program and any other Governmental Authority which
presently or in the future maintains a Third Party Payor Program.

“Guarantor” means any Person that has guaranteed any Obligations.

“Guaranty and Security Agreement” means that certain Guaranty and Security
Agreement, dated as of even date herewith, in form and substance reasonably
acceptable to Agent and the Borrower, made by the Credit Parties in favor of
Agent, for the benefit of the Secured Parties.

“Hazardous Material” means any substance, material or waste that is classified,
regulated or otherwise characterized under any Environmental Law as hazardous,
toxic, a contaminant or a pollutant or by other words of similar meaning or
regulatory effect, including petroleum or any fraction thereof, asbestos,
polychlorinated biphenyls and radioactive substances.

“Health Care Laws” means all Requirements of Law relating to (a) fraud and abuse
(including the following statutes, as amended, modified or supplemented from
time to time and any successor statutes thereto and regulations promulgated from
time to time thereunder: the federal Anti-Kickback Statute (42 U.S.C. §
1320a-7b(b)); the Stark Law (42 U.S.C. § 1395nn and §1395(q)); the civil False
Claims Act (31 U.S.C. § 3729 et seq.); Sections 1320a-7 and 1320a-7a and
1320a-7b of Title 42 of the United States Code; and the Medicare Prescription
Drug, Improvement, and Modernization Act of 2003 (Pub. L. No. 108-173)); (b) the
licensure or regulation of healthcare providers, suppliers, professionals,
facilities or payors; (c) patient health care; (d) quality, safety certification
and accreditation standards and requirements; (e) HIPAA; (f) certificates of
operations and authority; (g) laws regulating the provision of free or
discounted care or services; (h) Medicare, Medicaid, CHAMPVA, TRICARE or other
Third Party Payor Programs; (i) the provision of, or payment for, health care
services, items or supplies; (j) the billing, coding or submission of claims or
collection of accounts receivable or refund of overpayments; (k) the practice of
medicine and other health care professions or the organization of medical or
professional entities; (l) fee-splitting prohibitions; (m) requirements for
maintaining federal, state and local tax-exempt status of any Credit Party or
any Subsidiary of any Credit Party; (n) health planning or rate-setting laws,
including laws regarding certificates of need and certificates of exemption; and
(o) any and all other applicable federal, state or local health care laws,
rules, codes, statutes, regulations, manuals, orders, ordinances, statutes,
policies, professional or ethical rules, administrative guidance and
requirements, as the same may be amended, modified or supplemented from time to
time, and any successor statute thereto. 

“HIPAA” means the (a) Health Insurance Portability and Accountability Act of
1996; (b) the Health Information Technology for Economic and Clinical Health Act
(Title XIII of the American Recovery and Reinvestment Act of 2009); and (c) any
state and local laws regulating the privacy and/or security of individually
identifiable information, including state laws providing for notification of
breach of privacy or security of individually identifiable information, in each
case as amended, modified or supplemented from time to time, and together with
all successor statutes thereto and all rules and regulations promulgated from
time to time thereunder.

“Holdings” has the meaning set forth in the preamble hereto.

“Immaterial Subsidiary” means any Restricted Subsidiary of the Borrower that the
Borrower designates in writing to Agent as an “Immaterial Subsidiary”; provided
that as of the date of the last financial statements required to be delivered
pursuant to Section 5.1(a) or Section 5.1(b), (i) the

 

16



--------------------------------------------------------------------------------

Consolidated EBITDA attributable to all such Restricted Subsidiaries shall not
be in excess of 5% of Consolidated EBITDA of Holdings and its Restricted
Subsidiaries on a consolidated basis and (ii) the total assets (including Stock
in other Subsidiaries and excluding investments that are eliminated in
consolidation) attributable to all such Restricted Subsidiaries shall not be in
excess of 5% of Consolidated Total Assets of Holdings and its Restricted
Subsidiaries on a consolidated basis; provided, further that in each case, the
Borrower may designate but not re-designate a Restricted Subsidiary as an
Immaterial Subsidiary at any time, subject to the limitations and requirements
set forth in this definition. If the Consolidated EBITDA or Consolidated Total
Assets of all Restricted Subsidiaries so designated by the Borrower as
“Immaterial Subsidiaries” shall at any time exceed the limits set forth in the
preceding sentence, then starting with the largest Restricted Subsidiary (except
to the extent otherwise designated by Borrower), the number of Restricted
Subsidiaries that are at such time designated as Immaterial Subsidiaries shall
automatically be deemed to no longer be designated as Immaterial Subsidiaries,
and shall be required to promptly comply with the provisions of Section 5.13(c)
and 5.13(d) with respect to such Subsidiaries, until the threshold amounts in
the preceding sentence are no longer exceeded (as reasonably determined by the
Borrower), with any Immaterial Subsidiaries at such time that are below such
threshold amounts still being designated as (and remaining as) Immaterial
Subsidiaries.

“Incremental Effective Date” has the meaning set forth in Section 2.1(e)(i).

“Incremental Facility” has the meaning set forth in Section 2.1(e)(i).

“Incremental Facility Request” has the meaning forth set in Section 2.1(e)(i).

“Incremental Joinder Agreement” has the meaning set forth in Section 2.1(e)(iv).

“Incremental Term Loan” has the meaning set forth in Section 2.1(e)(i).

“Incremental Term Loan Commitment” has the meaning set forth in Section
2.1(e)(i).

“Indebtedness” of any Person means, without duplication: (a) all indebtedness
for borrowed money; (b) all obligations issued, undertaken or assumed as the
deferred purchase price of Property or services, including Contingent
Acquisition Consideration (other than trade payables entered into in the
Ordinary Course of Business); (c) the face amount of all letters of credit
issued for the account of such Person (or for which such Person is liable) and
without duplication, all drafts drawn thereunder and all reimbursement or
payment obligations with respect to letters of credit, surety bonds and other
similar instruments issued by such Person (or for which such Person is liable);
(d) all obligations evidenced by notes, bonds, debentures or similar
instruments, including obligations so evidenced incurred in connection with the
acquisition of Property, assets or businesses; (e) all indebtedness created or
arising under any conditional sale or other title retention agreement, or
incurred as financing, in either case with respect to Property acquired by such
Person (even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
Property); (f) all Capital Lease Obligations; (g) the principal balance
outstanding under any synthetic lease, off-balance sheet loan or similar off
balance sheet financing product; (h) all obligations of such Person, whether or
not contingent, in respect of Disqualified Stock, valued at, in the case of
redeemable preferred Stock, the greater of the voluntary liquidation preference
and the involuntary liquidation preference of such Stock plus accrued and unpaid
dividends; (i) all indebtedness referred to in clauses (a) through (h) above
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien upon or in Property
(including accounts and contracts rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such indebtedness;
(j) all direct or indirect liability, contingent or otherwise, of that Person
with respect to any other Indebtedness, lease, dividend or other obligation of
another Person if the primary purpose or intent of the Person incurring such
liability, or the primary effect thereof, is to provide assurance to the obligee
of such liability that such liability will be paid or discharged, or that any
agreements relating thereto will be complied with, or that the holders of such
liability will be protected (in whole or in part) against loss with

 

17



--------------------------------------------------------------------------------

respect thereto; (k) all direct or indirect liability, contingent or otherwise,
of that Person under any Rate Contracts; (l) all direct or indirect liability,
contingent or otherwise, of that Person to make take-or-pay or similar payments
if required regardless of nonperformance by any other party or parties to an
agreement; or (m) all direct or indirect liability, contingent or otherwise, of
that Person for the obligations of another Person through any agreement to
purchase, repurchase or otherwise acquire such obligation or any Property
constituting security therefor, to provide funds for the payment or discharge of
such obligation or to maintain the solvency, financial condition or any balance
sheet item or level of income of another Person. The amount of any Indebtedness
under the foregoing clauses (j) through (m) shall be equal to the amount of the
obligation so guarantied or otherwise supported or, if not a fixed and
determined amount, the maximum amount so guarantied or supported.

“Indemnified Matter” has the meaning set forth in Section 10.6(a).

“Indemnified Tax” means (a) any Tax other than an Excluded Tax imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.

“Indemnitee” has the meaning set forth in Section 10.6(a).

“Initial Term Loan Commitments” has the meaning set forth in Section 2.1(a).

“Initial Term Loan Commitment Expiration Date” means the earliest of (a) the
date on which the entire amount of the Aggregate Term Loan Commitment has been
drawn, (b) the date on which all Initial Term Loan Commitments have been
terminated or reduced to zero pursuant to Section 2.7(b)(ii), and
(c) November 8, 2018.

“Initial Term Loans” has the meaning set forth in Section 2.1(a).

“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshaling of assets for creditors, or other, similar arrangement
in respect of its creditors generally or any substantial portion of its
creditors; in each case in (a) and (b) above, undertaken under U.S. federal,
state or foreign law, including the Bankruptcy Code.

“Intellectual Property” means all rights, title and interests in or relating to
(a) intellectual property arising under any Requirement of Law, including all
Copyrights, Patents, Software, Trademarks, Internet Domain Names, and Trade
Secrets, (b) all IP Ancillary Rights relating thereto and (c) IP Licenses.

“Interest Payment Date” means, (a) with respect to any LIBOR Rate Loan (other
than a LIBOR Rate Loan having an Interest Period longer than three (3) months)
the last day of each Interest Period applicable to such Loan, (b) with respect
to any LIBOR Rate Loan having an Interest Period of three (3) months), the last
day of each three (3) month interval and, without duplication, the last day of
such Interest Period, and (c) with respect to Base Rate Loans (including Swing
Loans) the first day of each calendar quarter.

“Interest Period” means, with respect to any LIBOR Rate Loan, the period
commencing on the Business Day such Loan is disbursed or continued or on the
Conversion Date on which a Base Rate Loan is converted to the LIBOR Rate Loan
and ending on the date one, two, three or six months thereafter (or, to the
extent available to all applicable Lenders, twelve months thereafter), as
selected by the Borrower in its Notice of Borrowing or Notice of
Conversion/Continuation; provided that:

(a) if any Interest Period pertaining to a LIBOR Rate Loan would otherwise end
on a day which is not a Business Day, that Interest Period shall be extended to
the next succeeding Business Day unless the result of such extension would be to
carry such Interest Period into another calendar month, in which event such
Interest Period shall end on the immediately preceding Business Day;

 

18



--------------------------------------------------------------------------------

(b) any Interest Period pertaining to a LIBOR Rate Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period;

(c) no Interest Period for a Term Loan or any portion thereof shall extend
beyond the last scheduled payment date therefor and no Interest Period for any
Revolving Loan shall extend beyond the Revolving Termination Date; and

(d) no Interest Period applicable to a Term Loan or portion thereof shall extend
beyond any date upon which is due any scheduled principal payment in respect of
such Term Loan unless the aggregate principal amount of such Term Loan
represented by Base Rate Loans or by LIBOR Rate Loans having Interest Periods
that will expire on or before such date is equal to or in excess of the amount
of such principal payment.

“Internet Domain Name” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or to internet domain
names.

“Inventory” means all “inventory” (as such term is defined in the UCC) of the
Borrower and its Restricted Subsidiaries.

“Investment” has the meaning set forth in Section 6.4.

“IP Ancillary Rights” means, with respect to any Intellectual Property (of the
type described in clauses (a) and (c) of the definition of Intellectual
Property), as applicable, all foreign counterparts to, and all divisionals,
reversions, continuations, continuations-in-part, reissues, reexaminations,
renewals and extensions of, such Intellectual Property and all income,
royalties, proceeds and Liabilities at any time due or payable or asserted under
or with respect to any of the foregoing or otherwise with respect to such
Intellectual Property, including all rights to sue or recover at law or in
equity for any past, present or future infringement, misappropriation, dilution,
violation or other impairment thereof, and, in each case, all rights to obtain
any other IP Ancillary Right.

“IP License” means all written Contractual Obligations (and all related IP
Ancillary Rights), granting any right, title and interest in or relating to any
Intellectual Property of the type described in clause (a) of the definition of
Intellectual Property.

“IRS” means the Internal Revenue Service of the United States and any successor
thereto.

“Issue” means, with respect to any Letter of Credit, to issue, extend the
expiration date of, renew (including by failure to object to any automatic
renewal on the last day such objection is permitted), increase the face amount
of, or reduce or eliminate any scheduled decrease in the face amount of, such
Letter of Credit, or to cause any Person to do any of the foregoing. The terms
“Issued” and “Issuance” have correlative meanings.

“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity or expiration date of any Term Loan or any
Incremental Term Loan Commitment, in each case as extended in accordance with
this Agreement from time to time.

 

19



--------------------------------------------------------------------------------

“L/C Issuer” means any Lender or an Affiliate thereof that is a bank or other
legally authorized Person, in each case, that has agreed in writing to serve in
such role and that is reasonably acceptable to Agent, in such Person’s capacity
as an issuer of Letters of Credit hereunder.

“L/C Reimbursement Agreement” has the meaning set forth in Section 2.1(c)(i)(C).

“L/C Reimbursement Date” has the meaning set forth in Section 2.1(c)(i)(C)(v).

“L/C Reimbursement Obligation” means, for any Letter of Credit, the obligation
of the Borrower to the L/C Issuer thereof or to Agent, as and when matured, to
pay all amounts drawn under such Letter of Credit.

“L/C Request” has the meaning set forth in Section 2.1(c)(i)(C)(ii).

“L/C Sublimit” has the meaning set forth in Section 2.1(c)(i)(A).

“Lead Arrangers” has the meaning set forth in Section 9.12.

“Lender” has the meaning set forth in the preamble hereto.

“Lending Office” means, with respect to any Lender, the office or offices of
such Lender specified as its “Lending Office” beneath its name on the applicable
signature page hereto, or such other office or offices of such Lender as it may
from time to time notify the Borrower and Agent.

“Letter of Credit” means commercial or standby letters of credit Issued for the
account of a Credit Party or Restricted Subsidiary by L/C Issuers, and bankers’
acceptances issued by the Borrower in connection therewith, for which Agent and
Lenders have incurred Letter of Credit Obligations, including without limitation
the Existing Letters of Credit.

“Letter of Credit Fee” has the meaning set forth in Section 2.9(c).

“Letter of Credit Obligations” means all outstanding obligations incurred by
Agent and Lenders at the request of the Borrower, whether direct or indirect,
contingent or otherwise, due or not due, in connection with the Issuance of
Letters of Credit by L/C Issuers or the purchase of a participation as set forth
in Section 2.1(c) with respect to any Letter of Credit. The amount of such
Letter of Credit Obligations shall equal the maximum amount that may be payable
by Agent and Lenders thereupon or pursuant thereto.

“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, Taxes, commissions, charges, disbursements and expenses (including those
incurred upon any appeal or in connection with the preparation for and/or
response to any subpoena or request for document production relating thereto),
in each case of any kind or nature (including interest accrued thereon or as a
result thereto and fees, charges and disbursements of financial, legal and other
advisors and consultants), whether joint or several, whether or not indirect,
contingent, consequential, actual, punitive, treble or otherwise.

“LIBOR” means, for each Interest Period, the offered rate per annum (but not
less than 0.00%) for deposits of Dollars for the applicable Interest Period that
appears on Reuters Screen LIBOR01 Page (or the applicable successor page) as of
11:00 A.M. (London, England time) two (2) Business Days prior to the first day
in such Interest Period. If no such offered rate exists, such rate will be the
rate of interest per annum, as determined by Agent at which deposits of Dollars
in immediately available funds are offered at 11:00 A.M. (London, England time)
two (2) Business Days prior to the first day in such Interest Period by major
financial institutions reasonably satisfactory to Agent in the London interbank
market for such Interest Period for the applicable principal amount on such date
of determination.

 

20



--------------------------------------------------------------------------------

“LIBOR Margin” has the meaning assigned to such term in the definition of
Applicable Margin.

“LIBOR Rate Loan” means a Loan that bears interest based on LIBOR.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, charge, deposit arrangement, encumbrance, easement, lien (statutory
or otherwise), security interest or other security arrangement and any other
preference, priority or preferential arrangement of any kind or nature
whatsoever, including any conditional sale contract or other title retention
agreement, the interest of a lessor under a Capital Lease and any synthetic or
other financing lease having substantially the same economic effect as any of
the foregoing.

“Limited Condition Acquisition” means any acquisition by the Borrower or one or
more of its Restricted Subsidiaries permitted pursuant to Section 6.4 whose
consummation is not conditioned on the availability of, or on obtaining, third
party financing.

“Limited Condition Acquisition Agreement” has the meaning assigned to such term
in Section 1.5.

“Loan” means any loan made or deemed made by any Lender hereunder.

“Loan Documents” means this Agreement, the Notes, the Fee Letter, the Collateral
Documents, any Subordination Agreement, and all documents delivered to Agent
and/or any Lender in connection with any of the foregoing (excluding any Secured
Rate Contract or any Secured Cash Management Agreement).

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Federal Reserve Board.

“Material Adverse Effect” means an effect that results in or causes, or could
reasonably be expected to result in or cause, a material adverse change in any
of (a) the condition (financial or otherwise), business, operations or Property
of the Credit Parties and their Restricted Subsidiaries taken as a whole;
(b) the ability of any Credit Party to perform its obligations under any Loan
Document; or (c) the validity or enforceability of any Loan Document or the
rights and remedies of Agent, the Lenders or the other Secured Parties under any
Loan Document.

“Material Environmental Liabilities” means Environmental Liabilities that would
result in a Material Adverse Effect.

“Material Indebtedness” means (i) any Subordinated Indebtedness and (ii) any
other Indebtedness (other than the Obligations but including Secured Swap
Obligations and Secured Cash Management Obligations) of any Credit Party or any
of its Restricted Subsidiaries having an aggregate principal amount (including
undrawn committed or available amounts and including amounts owing to all
creditors under any combined or syndicated credit arrangement) of $5,000,000 or
more.

“Maximum Lawful Rate” has the meaning set forth in Section 2.3(d).

“Maximum Revolving Loan Balance” has the meaning set forth in Section 2.1(b).

“Medicaid” means, collectively, the health care assistance program established
by Title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) and any
statutes succeeding thereto, and all laws, rules, regulations, manuals, orders
or requirements pertaining to such program, including (a) all federal statutes
affecting such program; (b) all state statutes and plans for medical assistance
enacted in connection with such program and federal rules and regulations
promulgated in connection with such program; and (c) all applicable provisions
of all rules, regulations, manuals, orders and administrative, reimbursement,
and

 

21



--------------------------------------------------------------------------------

requirements of all Governmental Authorities promulgated in connection with such
program (whether or not having the force of law), in each case as the same may
be amended, supplemented or otherwise modified from time to time.

“Medicare” means, collectively, the health insurance program for the aged and
disabled established by Title XVIII of the Social Security Act (42 U.S.C. 1395
et seq.) and any statutes succeeding thereto, and all laws, rules, regulations,
manuals, orders or requirements pertaining to such program including (a) all
federal statutes (whether set forth in Title XVIII of the Social Security Act
(42 U.S.C. 1395 et seq.) or elsewhere) affecting such program; and (b) all
applicable provisions of all rules, regulations, manuals, orders,
administrative, reimbursement and requirements of all Governmental Authorities
promulgated in connection with such program (whether or not having the force of
law), in each case as the same may be amended, supplemented or otherwise
modified from time to time.

“MNPI” has the meaning set forth in Section 10.10(a).

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means any deed of trust, leasehold deed of trust, mortgage, leasehold
mortgage, deed to secure debt, leasehold deed to secure debt or other document
creating a Lien on Real Estate or any interest in Real Estate made by any Credit
Party in favor of, or for the benefit of, Agent (or a nominee or sub-agent
therefor) for the benefit of the Secured Parties (or any one or more of them),
in form and substance reasonably satisfactory to Agent and the Borrower.

“Multiemployer Plan” means any multiemployer plan, as defined in Section 3(37)
or 4001(a)(3) of ERISA, as to which any ERISA Affiliate incurs or otherwise has
any obligation or Liabilities.

“National Flood Insurance Program” means the program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968 and the Flood
Disaster Protection Act of 1973, as revised by the National Flood Insurance
Reform Act of 1994, that, among other things, mandates the purchase of flood
insurance to cover real property improvements and contents located in Special
Flood Hazard Areas in participating communities and may provide protection to
property owners through a federal insurance program.

“Net Issuance Proceeds” means, in respect of any issuance of equity or
incurrence of Indebtedness, cash proceeds (including cash proceeds as and when
received in respect of non-cash proceeds received or receivable in connection
with such issuance), net of underwriting discounts and reasonable out-of-pocket
costs and expenses paid or incurred in connection therewith in favor of any
Person not an Affiliate of the Borrower.

“Net Proceeds” means proceeds in cash, checks or other cash equivalent financial
instruments (including Cash Equivalents) as and when received by the Person
making a Disposition, as well as insurance proceeds and condemnation and similar
awards received on account of an Event of Loss, net of: (a) in the event of a
Disposition (i) the direct costs relating to such Disposition excluding amounts
payable to the Borrower or any Affiliate of the Borrower, (ii) sales, use or
other transaction Taxes paid or payable as a result thereof, (iii) amounts
required to be applied to pay principal, interest and prepayment premiums and
penalties on Indebtedness (other than the Obligations) secured by a Lien on the
asset which is the subject of such Disposition and prior to the Lien securing
the Obligations, and (iv) any escrow or reserve for any indemnification payments
(fixed or contingent) attributable to seller’s indemnities and representations
and warranties to purchaser in respect of the applicable Disposition undertaken
by Holdings, the Borrower or any of their respective Restricted Subsidiaries or
other liabilities in connection with such Disposition (provided that upon
release of any such escrow or reserve, the amount released shall be considered
Net Proceeds) and (b) in the event of an Event of Loss, (i) all money actually
applied to repair or reconstruct the damaged Property or Property affected by
the condemnation or taking, (ii) all of the costs and expenses reasonably
incurred in connection with the collection of such proceeds, award or other
payments, and (iii) any amounts retained by or paid to parties having superior
rights to such proceeds, awards or other payments.

 

22



--------------------------------------------------------------------------------

“Non-Recurring Expenses” has the meaning set forth in the definition of
Consolidated EBITDA.

“Non-U.S. Lender Party” means each of Agent, each Lender, each L/C Issuer, each
SPV and each participant, in each case that is not a United States person as
defined in Section 7701(a)(30) of the Code.

“Note” means any Revolving Note, Swingline Note or Term Note and “Notes” means
all such Notes.

“Notice of Borrowing” means a notice given by the Borrower to Agent pursuant to
Section 2.5, in substantially the form of Exhibit 1.1(b) hereto.

“Notice of Conversion/Continuation” has the meaning set forth in Section 2.6(a).

“Obligations” means all Loans, and other Indebtedness, advances, debts,
liabilities, obligations, L/C Reimbursement Obligations, covenants and duties
owing by any Credit Party to any Lender, Agent, any L/C Issuer, any Secured Swap
Provider, any Secured Cash Management Bank or any Person required to be
indemnified, that arises under any Loan Document, Secured Rate Contract or
Secured Cash Management Agreement, or letter of credit reimbursement or similar
agreement, whether or not for the payment of money, whether arising by reason of
an extension of credit, loan, guaranty, indemnification or in any other manner,
whether direct or indirect (including those acquired by assignment), absolute or
contingent, due or to become due, now existing or hereafter arising and however
acquired (whether or not accruing after the filing of any case under the
Bankruptcy Code and whether or not a claim for post-filing or post-petition
interest, fees and charges is allowed or allowable in any such proceeding);
provided, that Obligations of any Guarantor shall not include any Excluded Rate
Contract Obligations solely of such Guarantor.

“OFAC” has the meaning set forth in Section 4.23(a).

“Ordinary Course of Business” means, in respect of any transaction involving any
Person, the ordinary course of such Person’s business, as conducted by any such
Person in accordance with past practice and undertaken by such Person in good
faith and not for purposes of evading any covenant or restriction in any Loan
Document.

“Organization Documents” means, (a) for any corporation, the certificate or
articles of incorporation, the bylaws, any certificate of determination or
instrument relating to the rights of preferred shareholders of such corporation,
and any shareholder rights agreement, (b) for any partnership, the partnership
agreement and, if applicable, certificate of limited partnership, (c) for any
limited liability company, the operating agreement and articles or certificate
of formation or (d) for any other entity, any other document setting forth the
manner of election or duties of the officers, directors, managers or other
similar persons, or the designation, amount or relative rights, limitations and
preference of the Stock of such entity.

“Other Connection Taxes” means, with respect to any Secured Party, Taxes imposed
as a result of a present or former connection between such Secured Party and the
jurisdiction imposing such Tax, other than any such connection arising solely
from the Secured Party having executed, delivered, become a party to, performed
its obligations or received a payment under, received or perfected as a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document or sold or assigned an interest in any Loan or Loan Document.

 

23



--------------------------------------------------------------------------------

“Other Taxes” has meaning set forth in Section 11.1(c).

“Participant Register” has the meaning set forth in Section 10.9(f).

“Participating Lender” has the meaning set forth in Section 10.20.

“Patents” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or to letters patent and
applications therefor.

“PBGC” means the United States Pension Benefit Guaranty Corporation or any
successor thereto.

“Permits” means, with respect to any Person, any material permit, approval,
authorization, license, registration, certificate, concession, grant, franchise,
variance or permission from, and any other Contractual Obligations with, any
Governmental Authority, applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject, including
all Regulatory Permits.

“Permitted Acquisition” means any Acquisition by a Credit Party (other than
Holdings) of all of the Stock of a Target or all or substantially all of the
assets of a Target, in each case, to the extent that each of the following
conditions shall have been satisfied:

(a) the Borrower shall have delivered to Agent:

(i) (x) to the extent available, a due diligence package (including a quality of
earnings report) prior to closing of such Acquisition (except as otherwise
permitted below), (y) to the extent that such Acquisition includes the
acquisition of real property in fee simple that is required to be subject to a
Mortgage in accordance with Section 5.13 and if required by Agent, environmental
assessments satisfactory to Agent within sixty (60) days of the closing of the
Acquisition and (z) except with respect to an Acquisition (A) not funded with
the proceeds of an Incremental Term Loan or a Term Loan and (B) for which the
total consideration paid or payable (including all transaction costs,
Indebtedness incurred, assumed and/or reflected on a consolidated balance sheet
of Holdings and its Subsidiaries after giving effect to such Acquisition and the
maximum amount of all deferred payments, including Contingent Acquisition
Consideration) in connection with such Acquisition is less than $10,000,000, (I)
notice of such Acquisition setting forth in reasonable detail the terms and
conditions of such Acquisition, (II) pro forma financial statements of Holdings
and its Restricted Subsidiaries after giving effect to the consummation of such
Acquisition and the incurrence or assumption of any Indebtedness in connection
therewith and (III) true, correct and complete copies of all material
acquisition documents (and, to the extent required by the acquisition documents,
copies of all material consents and approvals for consummation of the
Acquisition), in each case at least two Business Days prior to the closing of
such Acquisition; and

(ii) a certificate of a Responsible Officer of Borrower demonstrating, on a pro
forma basis after giving effect to the consummation of such Acquisition
calculated as of the last day of the most recent Fiscal Quarter for which
financial statements have been delivered (or are required to have been
delivered) pursuant to Section 5.1, the Senior Leverage Ratio does not exceed
4.25:1.00; provided that, if such Acquisition is being funded with a Term Loan,
the Lenders providing such Term Loan may agree to test compliance with this
clause (ii) as of the date of the signing of the Limited Condition Acquisition
Agreement.

 

24



--------------------------------------------------------------------------------

(b) such Acquisition shall not be hostile and shall have been approved by the
board of directors (or other similar body) of the Target;

(c) no Default or Event of Default shall exist at the time of the consummation
of such Acquisition or would result therefrom; provided that, if such
Acquisition is being funded with a Term Loan, the Lenders providing such Term
Loan may agree to fund such Term Loan if (i) as of the date the signing of the
Limited Condition Acquisition Agreement, no Default or Event of Default shall
have occurred and be continuing or would result therefrom and (ii) as of the
date of the funding of such Term Loan, no Default or Event of Default under
Section 8.1(a), 8.1(f) or 8.1(g) shall have occurred and is continuing or would
result at the time of the consummation of such Acquisition;

(d) the requirements of Section 5.13 have been satisfied, within the timeframes
required thereby; and

(e) the total consideration paid or payable (including all transaction costs,
Indebtedness incurred, assumed and/or reflected on a consolidated balance sheet
of Holdings and its Subsidiaries after giving effect to such Acquisition and the
maximum amount of all deferred payments, including Contingent Acquisition
Consideration) for (i) for any one Acquisition or series of related Acquisitions
shall not exceed $60,000,000 and (ii) all Acquisitions consummated during any
Fiscal Year shall not exceed $80,000,000 in the aggregate for all such
Acquisitions.

“Permitted Liens” has the meaning set forth in Section 6.1.

“Permitted Refinancing” means Indebtedness constituting a refinancing or
extension of Indebtedness permitted under Section 6.5(b) and 6.5(c) that:

(a) has an aggregate outstanding principal amount not greater than the aggregate
principal amount of the Indebtedness being refinanced or extended, except by an
amount equal to the unpaid accrued interest and premium thereon, defeasance
costs and other reasonable amounts paid and fees and expenses incurred in
connection therewith;

(b) has a Weighted Average Life to Maturity (measured as of the date of such
refinancing or extension) and maturity no shorter than that of the Indebtedness
being refinanced or extended;

(c) is not entered into as part of a sale leaseback transaction;

(d) is not secured by a Lien on any assets other than the collateral securing
the Indebtedness being refinanced or extended;

(e) the obligors of which are the same as the obligors of the Indebtedness being
refinanced or extended;

(f) is payment and/or lien subordinated to the Obligations at least to the same
extent and in the same manner as the Indebtedness being refinanced or extended;
and

(g) is otherwise on terms no less favorable to the Credit Parties and their
Restricted Subsidiaries, taken as a whole, than those of the Indebtedness being
refinanced or extended.

“Person” means any individual, partnership, corporation (including a business
trust and a public benefit corporation), joint stock company, estate,
association, firm, enterprise, trust, limited liability company, unincorporated
association, joint venture and any other entity or Governmental Authority.

“Prior Indebtedness” means the Indebtedness and obligations specified on
Schedule 1.1 hereto.

 

25



--------------------------------------------------------------------------------

“Pro Forma Acquisition Adjustments” has the meaning assigned to such term in the
definition of Pro Forma EBITDA.

“Pro Forma EBITDA” means, with respect to any Target, EBITDA for such Target for
the most recent twelve (12) month period preceding the acquisition thereof,
adjusted by verifiable expense reductions, including reductions in excess owner
compensation, if any, calculated on a month by month basis, to the extent such
adjustments (collectively, “Pro Forma Acquisition Adjustments”) (a) are expected
to be realized within twelve (12) months following the acquisition of such
Target and (b) are certified in a certificate of a Responsible Officer of the
Borrower describing such Pro Forma Acquisition Adjustments in reasonable detail;
provided that the aggregate Pro Forma Acquisition Adjustments for all Permitted
Acquisitions, when taken together with all Non-Recurring Expenses added back in
the calculation of Consolidated EBITDA, during such period do not exceed
twenty-five percent (25%) of Consolidated Adjusted EBITDA in any four
consecutive Fiscal Quarter periods (calculated prior to giving effect to such
adjustments), in each case calculated by the Borrower.

“Proceeding” means any investigation, inquiry, litigation, review, hearing,
suit, claim, audit, case, arbitration, proceeding or action (in each case,
whether civil, criminal, administrative, investigative or informal) commenced,
brought, conducted or heard by or before, or otherwise involving, any
Governmental Authority or arbitrator.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, and whether tangible or intangible.

“Public Lender” has the meaning set forth in Section 10.10(a)(i).

“Qualified ECP Guarantor” means, in respect of any Swap Obligation under a
Secured Rate Contract, each Credit Party that has total assets exceeding
$10,000,000 at the time the relevant guarantee or grant of the relevant security
interest becomes effective with respect to such Swap Obligation under a Secured
Rate Contract or such other person as constitutes an “eligible contract
participant” under the Commodity Exchange Act and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Rate Contracts” means swap agreements (as such term is defined in Section 101
of the Bankruptcy Code) designed to provide protection against fluctuations in
interest or currency exchange rates and any other agreements or arrangements
designed to provide such protection.

“Real Estate” means any real property owned, leased, subleased or otherwise
operated or occupied by any Credit Party or any Restricted Subsidiary of any
Credit Party.

“Register” has the meaning set forth in Section 2.4(b).

“Regulatory Permits” means all Permits issued or required under applicable
Health Care Laws.

“Related Persons” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each insurance, environmental, legal, financial and
other advisor (including those retained in connection with the satisfaction or
attempted satisfaction of any condition set forth in Article II) and other
consultants and agents of or to such Person or any of its Affiliates.

“Releases” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material into
or through the environment.

“Replacement Lender” has the meaning set forth in Section 10.20.

 

26



--------------------------------------------------------------------------------

“Required Lenders” means at any time Lenders then holding more than fifty
percent (50%) of the sum of (x) the unfunded Commitments, if any, plus (y) the
aggregate unpaid principal amount of Loans (other than Swing Loans) then
outstanding, Letter of Credit Obligations, amounts of participations in Swing
Loans and the principal amount of unparticipated portions of Swing Loans. The
Commitments and Loans then outstanding, as applicable, held or deemed held by a
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders at any time.

“Required Revolving Lenders” means at any time (a) Lenders then holding more
than fifty percent (50%) of the sum of the Aggregate Revolving Loan Commitments
then in effect, or (b) if the Aggregate Revolving Loan Commitments have
terminated, Lenders then holding more than fifty percent (50%) of the sum of the
aggregate outstanding amount of Revolving Loans, outstanding Letter of Credit
Obligations, amounts of participations in Swing Loans and the principal amount
of unparticipated portions of Swing Loans. Such portion of the Aggregate
Revolving Loan Commitment (or Revolving Loans, as applicable) and the sum of the
aggregate unpaid principal amount of the Revolving Loans then outstanding, as
applicable, held or deemed held by a Defaulting Lender shall be excluded for
purposes of making a determination of Required Revolving Lenders at any time.

“Requirement of Law” means, with respect to any Person, the common law and any
federal, state, local, foreign, multinational or international laws, statutes,
codes, treaties, standards, rules and regulations, guidelines, ordinances,
orders, judgments, writs, injunctions, decrees (including administrative or
judicial precedents or authorities) and the interpretation or administration
thereof by, and other determinations, directives or requirements of, any
Governmental Authority that are applicable to or binding upon such Person or any
of its Property or to which such Person or any of its Property is subject.

“Responsible Officer” means the chief executive officer or the president of the
Borrower or any other officer having substantially the same authority and
responsibility; or, with respect to compliance with financial covenants or
delivery of financial information, the chief financial officer or the treasurer
of the Borrower or any other officer having substantially the same authority and
responsibility.

“Restricted Debt Payments” has the meaning set forth in Section 6.12.

“Restricted Payments” has the meaning set forth in Section 6.8.

“Restricted Subsidiary” means any Subsidiary other than an Unrestricted
Subsidiary; provided, that, upon any Unrestricted Subsidiary ceasing to be an
Unrestricted Subsidiary, such Subsidiary shall be included in the definition of
“Restricted Subsidiary”.

“Revolving Availability” means, as of any date of determination, the amount by
which (a) the Maximum Revolving Loan Balance exceeds (b) the aggregate
outstanding principal balance of Revolving Loans.

“Revolving Lender” means each Lender with a Revolving Loan Commitment (or if the
Revolving Loan Commitments have terminated, who hold Revolving Loans or
participations in Swing Loans or Letter of Credit Obligations).

“Revolving Loan” means a Loan made or deemed to have been made pursuant to
Section 2.1(b), Section 2.1(c)(vi)(B) or Section 2.1(d)(iii)(B).

“Revolving Loan Commitment” means, with respect to each Revolving Lender, the
commitment of such Revolving Lender to make Revolving Loans and acquire
interests in Letter of Credit Obligations and Swing Loans, which initial
commitments are set forth on Schedule 2.1 opposite such Lender’s name under the
heading “Revolving Loan Commitments”, as such commitment may be (a) reduced from
time to time pursuant to this Agreement and (b) reduced or increased from time
to time pursuant to assignments by or to such Revolving Lender pursuant to an
Assignment.

 

27



--------------------------------------------------------------------------------

“Revolving Note” means a promissory note of the Borrower payable to a Lender in
substantially the form of Exhibit 1.1(c) hereto, evidencing Indebtedness of the
Borrower under the Revolving Loan Commitment of such Lender.

“Revolving Termination Date” means the earlier to occur of: (a) May 8, 2022; and
(b) the date on which the Aggregate Revolving Loan Commitment shall terminate in
accordance with the provisions of this Agreement.

“Sale” has the meaning set forth in Section 10.9(b).

“Sanctioned Country” has the meaning set forth in Section 4.23(a).

“Sanctions” has the meaning set forth in Section 4.23(a).

“SDN List” has the meaning set forth in Section 4.23(a).

“S&P” means Standard & Poor’s Rating Services.

“Secured Cash Management Agreement” means any Cash Management Agreement between
any Credit Party and a Secured Cash Management Bank, in effect on the Closing
Date or entered into thereafter, to the extent that (x) Capital One, National
Association or any of its Affiliates is the Secured Cash Management Bank or
(y) the Borrower and such Secured Cash Management Bank have notified Agent in
writing of the intent to include the obligations of such Credit Party arising
under such Cash Management Agreement as Secured Cash Management Obligations, and
such Secured Cash Management Bank shall have acknowledged and agreed to the
terms contained herein applicable to Secured Cash Management Obligations,
including the provisions of Section 2.10, 9.13 and 10.24.

“Secured Cash Management Bank” means a Lender or an Affiliate of a Lender (or a
Person who was a Lender or an Affiliate of a Lender at the time of execution and
delivery of a Cash Management Agreement) who has entered into a Cash Management
Agreement with a Credit Party.

“Secured Cash Management Obligation” means, as to any Person, all obligations,
whether absolute or contingent and however and whenever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), of a Credit Party arising under any Secured
Cash Management Agreement.

“Secured Party” means Agent, each Lender, each L/C Issuer, each other Indemnitee
and each other holder of any Obligation of a Credit Party (including each
Secured Swap Provider and each Secured Cash Management Bank).

“Secured Rate Contract” means any Rate Contract between a Credit Party (other
than Holdings) and a Secured Swap Provider, in effect on the Closing Date or
entered into thereafter, to the extent that (x) Capital One, National
Association or any of its Affiliates is the Secured Swap Provider or (y) the
Borrower and such Secured Swap Provider have notified Agent in writing of the
intent to include the obligations of such Credit Party arising under such Rate
Contract as Secured Rate Contract Obligations, and such Secured Swap Provider
shall have acknowledged and agreed to the terms contained herein applicable to
Secured Rate Contract Obligations, including the provisions of Section 2.10,
9.13 and 10.24.

“Secured Rate Contract Obligations” means, as to any Person, all obligations,
whether absolute or contingent and however and whenever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), of a Credit Party arising under any Secured
Rate Contract.

 

28



--------------------------------------------------------------------------------

“Secured Swap Provider” means a Lender or an Affiliate of a Lender (or a Person
who was a Lender or an Affiliate of a Lender at the time of execution and
delivery of a Rate Contract) who has entered into a Rate Contract with a Credit
Party (other than Holdings).

“Segregated Governmental Account” means a deposit account of a Credit Party
maintained in accordance with the requirements of Section 5.11, the only funds
on deposit in which constitute the direct proceeds of Medicare and Medicaid
payments made by Governmental Payors.

“Senior Leverage Ratio” means, as of any date, the ratio of (a)(i) Consolidated
Total Indebtedness as of such date less (ii) Subordinated Indebtedness as of
such date, to (b) Consolidated Adjusted EBITDA for the most recently ended
twelve month period for which financial statements have been delivered under
Section 5.1.

“Settlement Date” has the meaning set forth in Section 2.11(b).

“Software” means (a) all computer programs, including source code and object
code versions, (b) all data, databases and compilations of data, whether machine
readable or otherwise, and (c) all documentation, training materials and
configurations related to any of the foregoing.

“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets of such Person (both at fair
value and present fair saleable value) is greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person,
(b) such Person is able to pay all liabilities of such Person as such
liabilities mature and (c) such Person does not have unreasonably small capital
for the business or transactions in which it is engaged. In computing the amount
of contingent or unliquidated liabilities at any time, such liabilities shall be
computed at the amount that, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

“Special Flood Hazard Area” means an area that FEMA has designated as an area
subject to special flood hazards, the current standard for which is at least a
one percent (1%) chance of a flood equal to or exceeding the base flood
elevation (a 100-year flood) in any given year, as per the applicable flood
maps.

“Specified Event of Default” means an Event of Default under Section 8.1(a),
Section 8.1(c) as a result of a failure to perform or comply with any covenant
contained in Section 5.1, Section 5.2(a), Section 5.3(a) or Article VII, Section
8.1(f) or Section 8.1(g).

“SPV” means any special purpose funding vehicle identified as such in a writing
by any Lender to Agent.

“Stock” means (a) all shares of capital stock (whether denominated as common
stock or preferred stock), equity interests, beneficial, partnership or
membership interests, joint venture interests, participations or other ownership
or profit interests in or equivalents (regardless of how designated) of or in a
Person (other than an individual), whether voting or non-voting; and (b) all
securities convertible into or exchangeable for any other Stock and all
warrants, options or other rights to purchase, subscribe for or otherwise
acquire any other Stock, whether or not presently convertible, exchangeable or
exercisable.

“Subordinated Indebtedness” means Indebtedness of any Credit Party or any
Restricted Subsidiary of any Credit Party which is subordinated to the
Obligations as to right and time of payment and as to other rights and remedies
thereunder and having such subordination and other terms as are, in each case,
reasonably satisfactory to Agent.

“Subordination Agreement” means any subordination agreement executed by and
among Agent, the applicable Credit Parties and the holders of any Subordinated
Indebtedness (or their representative) governing the subordination of such
Subordinated Indebtedness to the Obligations.

 

29



--------------------------------------------------------------------------------

“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company, association or other entity, the
management of which is, directly or indirectly, controlled by, or of which an
aggregate of more than fifty percent (50%) of the voting Stock is, at the time,
owned or controlled directly or indirectly by, such Person or one or more
Subsidiaries of such Person.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Sweep Agreement” has the meaning set forth in Section 5.11(b).

“Swing Lender” means, each in its capacity as Swing Lender hereunder, Capital
One or, upon the resignation of Capital One as Agent hereunder, any Lender (or
Affiliate or Approved Fund of any Lender) that agrees, with the approval of
Agent (or, if there is no such successor Agent, the Required Lenders) and the
Borrower, to act as the Swing Lender hereunder.

“Swing Loan” has the meaning set forth in Section 2.1(d)(i).

“Swingline Commitment” means $10,000,000.

“Swingline Note” means a promissory note of the Borrower payable to the Swing
Lender, in substantially the form of Exhibit 1.1(c) hereto, evidencing the
Indebtedness of the Borrower to the Swing Lender resulting from the Swing Loans
made to the Borrower by the Swing Lender.

“Swingline Request” has the meaning set forth in Section 2.1(d)(ii).

“Syndication Agents” has the meaning set forth in Section 9.12.

“Target” means any other Person or business unit or asset group of any other
Person acquired or proposed to be acquired in an Acquisition.

“Tax Affiliate” means, (a) the Credit Parties and their Subsidiaries and (b) any
Affiliate of the Borrower with which the Borrower files or is eligible to file
consolidated, combined or unitary Tax returns.

“Tax Return” has the meaning set forth in Section 4.10.

“Taxes” has the meaning set forth in Section 11.1(a).

“Term Lender” means each Lender with a Term Loan Commitment or that otherwise
holds Term Loans.

“Term Loan” means any term loan made hereunder, including, unless the context
shall otherwise requires, each Initial Term Loan and any Incremental Term Loan.

“Term Loan Commitment” means, with respect to each Lender, such Lender’s Initial
Term Loan Commitment and any Incremental Term Loan Commitment of such Lender, as
amended to reflect Assignments and as such amount may be reduced or increased
pursuant to this Agreement. Unless the context shall otherwise require, the term
“Term Loan Commitments” shall also include any commitment to extend Term Loans
of such Lender under Section 10.1(f).

 

30



--------------------------------------------------------------------------------

“Term Loan Commitment Percentage” means, as to any Term Lender, the percentage
equivalent of (a) the sum of such Lender’s unfunded Term Loan Commitments, if
any, plus the outstanding principal balance of Term Loans held by such Lender,
divided by (b) the aggregate unfunded Term Loan Commitments of all Lenders, if
any, plus the aggregate outstanding principal balance of all Term Loans.

“Term Loan Maturity Date” means the earlier to occur of: (a) May 8, 2022; and
(b) the date on which the Aggregate Term Loan Commitment shall terminate in
accordance with the provisions of this Agreement and all Term Loans become due
and payable in full.

“Term Loan Note” means a promissory note of the Borrower payable to a Term
Lender, in substantially the form of Exhibit 1.1(c) hereto, evidencing the
Indebtedness of the Borrower to such Lender resulting from the Term Loans made
to the Borrower by such Lender or its predecessor(s).

“Third Party Payor” means any Governmental Payor, Blue Cross and/or Blue Shield,
private insurers, managed care plans, and any other person or entity which
presently or in the future maintains Third Party Payor Programs.

“Third Party Payor Authorizations” means all participation agreements, provider
or supplier agreements, enrollments, accreditations and billing numbers
necessary to participate in and receive reimbursement from a Third Party Payor
Program, including all Medicare and Medicaid participation agreements.

“Third Party Payor Programs” means all payment or reimbursement programs,
sponsored or maintained by any Third Party Payor, in which any Credit Party or
any Restricted Subsidiary of a Credit Party participates.

“Title IV Plan” means a pension plan subject to Title IV of ERISA, other than a
Multiemployer Plan, to which any ERISA Affiliate incurs or otherwise has any
obligation or Liabilities.

“Trade Date” has the meaning set forth in Section 10.9(g).

“Trade Secrets” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or to trade secrets.

“Trademark” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or to trademarks, trade names,
corporate names, company names, business names, fictitious business names, trade
styles, service marks, logos and other source or business identifiers and, in
each case, all goodwill associated therewith, all registrations and recordations
thereof and all applications in connection therewith.

“TRICARE” means, collectively, a program of medical benefits covering former and
active members of the uniformed services and certain of their dependents,
financed and administered by the United States Departments of Defense, Health
and Human Services and Transportation, and all laws applicable to such programs.

“UCC” means the Uniform Commercial Code of any applicable jurisdiction and, if
the applicable jurisdiction shall not have any Uniform Commercial Code, the
Uniform Commercial Code as in effect from time to time in the State of New York.

“United States” and “U.S.” each means the United States of America.

“Unrestricted Subsidiary” means any Subsidiary of Borrower acquired or formed
subsequent to the date hereof and designated by the board of directors (or
similar governing body) of Borrower as an

 

31



--------------------------------------------------------------------------------

Unrestricted Subsidiary pursuant to Section 5.16. Borrower may designate any
such acquired or formed Subsidiary of Borrower to be an Unrestricted Subsidiary
unless such Subsidiary or any of its Subsidiaries owns any Stock or Indebtedness
of, or owns or holds any Lien on any property of, any Credit Party or any
Restricted Subsidiary of any Credit Party (other than any Subsidiary of the
Subsidiary to be so designated); provided that (i) each of (A) the Subsidiary to
be so designated and (B) its Subsidiaries has not at the time of designation,
and does not thereafter, create, incur, issue, assume, guarantee or otherwise
become directly or indirectly liable with respect to any Indebtedness pursuant
to which the lender has recourse to any of the assets of any Credit Party or any
Restricted Subsidiary and (ii) for the avoidance of doubt, Borrower may not
designate as an Unrestricted Subsidiary (w) any Credit Party, (x) any Restricted
Subsidiary in existence as of the Closing Date, (y) any Subsidiary which is a
“Restricted Subsidiary” (or other similar term) under any Material Indebtedness
or (z) any Subsidiary that was previously an Unrestricted Subsidiary and has
been redesignated as a Restricted Subsidiary.

“Unused Revolving Commitment Fee” has the meaning set forth in Section 2.9(b).

“Unused Initial Term Commitment Fee” has the meaning set forth in Section
2.9(d).

“U.S. Lender Party” means each of Agent, each Lender, each L/C Issuer, each SPV
and each participant, in each case that is a United States person as defined in
Section 7701(a)(30) of the Code.

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, P.L.
107-56.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment or
other required payments of principal, including payment at final maturity, in
respect thereof, by (ii) the number of years (calculated to the nearest
one-twelfth) that will elapse between such date and the making of such payment
by (b) then outstanding principal amount of such Indebtedness; provided that for
purposes of determining the Weighted Average Life to Maturity of any
Indebtedness that is being modified, refinanced, refunded, renewed, replaced or
extended, the effects of any prepayments made on such Indebtedness prior to the
date of the applicable extension shall be disregarded.

“Wholly-Owned Subsidiary” of a Person means any Restricted Subsidiary of such
Person, all of the Stock of which (other than directors’ qualifying shares
required by law) are owned by such Person, either directly or through one or
more Wholly-Owned Subsidiaries of such Person.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

“Yield Differential” has the meaning set forth in Section 2.1(e)(iii)(B).

1.2 Other Interpretive Provisions.

(a) Defined Terms. Unless otherwise specified herein or therein, all terms
defined in this Agreement or in any other Loan Document shall have the defined
meanings when used in any certificate or other document made or delivered
pursuant hereto. The meanings of defined terms shall be equally applicable to
the singular and plural forms of the defined terms. Terms (including
uncapitalized terms) not otherwise defined herein and that are defined in the
UCC shall have the meanings therein described.

(b) The Agreement. The words “hereof”, “herein”, “hereunder” and words of
similar import when used in this Agreement or any other Loan Document shall
refer to this Agreement or such other Loan Document as a whole and not to any
particular provision of this Agreement or such

 

32



--------------------------------------------------------------------------------

other Loan Document; and subsection, section, schedule and exhibit references
are to this Agreement or such other Loan Documents unless otherwise specified.

(c) Certain Common Terms. The term “documents” includes any and all instruments,
documents, agreements, certificates, indentures, notices and other writings,
however evidenced. The term “including” is not limiting and means “including
without limitation.”

(d) Performance; Time. Whenever any performance obligation hereunder or under
any other Loan Document (other than a payment obligation) shall be stated to be
due or required to be satisfied on a day other than a Business Day, such
performance shall be made or satisfied on the next succeeding Business Day. For
the avoidance of doubt, the initial payments of interest and fees relating to
the Obligations under the Loan Documents (other than amounts due on the Closing
Date) shall be due and paid on the first day of the first month or quarter, as
applicable, following the entry of such Obligations onto the operations systems
of Agent, but in no event later than the first day of the second month or
quarter, as applicable, following the Closing Date. In the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including”; the words “to” and “until” each mean “to but
excluding”, and the word “through” means “to and including.” All references to
the time of day shall be a reference to New York time. If any provision of this
Agreement or any other Loan Document refers to any action taken or to be taken
by any Person, or which such Person is prohibited from taking, such provision
shall be interpreted to encompass any and all means, direct or indirect, of
taking, or not taking, such action.

(e) Contracts. Unless otherwise expressly provided herein or in any other Loan
Document, references to agreements and other contractual instruments, including
this Agreement and the other Loan Documents, shall be deemed to include all
subsequent amendments, thereto, restatements and substitutions thereof and other
modifications and supplements thereto which are in effect from time to time, but
only to the extent such amendments and other modifications are not prohibited by
the terms of any Loan Document.

(f) Laws. References to any statute or regulation may be made by using either
the common or public name thereof or a specific cite reference and, except as
otherwise provided with respect to FATCA, are to be construed as including all
statutory and regulatory provisions related thereto or consolidating, amending,
replacing, supplementing or interpreting the statute or regulation.

1.3 Accounting Terms and Principles.

(a) All accounting determinations required to be made pursuant hereto shall,
unless expressly otherwise provided herein, be made in accordance with GAAP. No
change in the accounting principles used in the preparation of any financial
statement hereafter adopted by Holdings shall be given effect for purposes of
measuring compliance with any provision of Article VI or VII, calculating the
Applicable Margin or otherwise determining any relevant ratios and baskets which
govern whether any action is permitted hereunder unless the Borrower, Agent and
the Required Lenders agree to modify such provisions to reflect such changes in
GAAP and, unless such provisions are modified, all financial statements,
Compliance Certificates and similar documents provided hereunder shall be
provided together with a reconciliation between the calculations and amounts set
forth therein before and after giving effect to such change in GAAP.
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made, without giving effect to
(i) any election under Accounting Standards Codification 825-10 (or any other
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other Liabilities of Holdings or its Restricted Subsidiaries at
“fair value” and (ii) any treatment of Indebtedness in respect of convertible
debt instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as

 

33



--------------------------------------------------------------------------------

described therein, and such Indebtedness shall at all times be valued at the
full stated principal amount thereof. If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and the Borrower or the Agent shall so request, the Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change to
GAAP (subject to the approval of the Required Lenders); provided that until so
amended (i) such ratio or requirements shall continue to be computed in
accordance with GAAP prior to such change thereto and (ii) the Borrower shall
provide to the Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP. Without limiting the foregoing,
leases shall continue to be classified and accounted for on a basis consistent
with that reflected in the audited financials statements of Holdings and its
Subsidiaries dated December 31, 2016, for all purposes of this Agreement,
notwithstanding any change in GAAP relating thereto, unless the parties hereto
shall enter into a mutually acceptable amendment addressing such changes, as
provided for above. A breach of a financial covenant contained in Article VII
shall be deemed to have occurred as of the last day of any specified measurement
period, regardless of when the financial statements reflecting such breach are
delivered to Agent.

(b) For purposes of determining pro forma compliance with any financial covenant
as of any date prior to the first date on which such financial covenant is to be
tested hereunder, the level of any such financial covenant shall be deemed to be
the covenant level for such first test date.

(c) If the availability of Indebtedness under this Agreement, or other
incurrence of Indebtedness in compliance with this Agreement, is subject to a
maximum leverage ratio, then, solely for the purposes of determining such
availability or compliance, the cash proceeds of such Indebtedness, shall not be
included in the calculation, if applicable, of cash or cash equivalents included
in the determination of such leverage ratio.

1.4 Payments. Agent may set up standards and procedures to determine or
redetermine the equivalent in Dollars of any amount expressed in any currency
other than Dollars and otherwise may, but shall not be obligated to, rely on any
determination made by any Credit Party or any L/C Issuer. Any such determination
or redetermination by Agent shall be conclusive and binding for all purposes,
absent manifest error. No determination or redetermination by any Secured Party
or any Credit Party and no other currency conversion shall change or release any
obligation of any Credit Party or of any Secured Party (other than Agent and its
Related Persons) under any Loan Document, each of which agrees to pay separately
for any shortfall remaining after any conversion and payment of the amount as
converted. Agent may round up or down, and may set up appropriate mechanisms to
round up or down, any amount hereunder to nearest higher or lower amounts and
may determine reasonable de minimis payment thresholds.

1.5 Limited Condition Acquisitions. (a) In the case of (i) the incurrence of any
Indebtedness (other than Indebtedness under any Commitments or any Incremental
Facility, which shall remain subject to the terms and conditions hereof with
respect to the impact, if any, of any Limited Condition Acquisition) or Liens or
the making of any Investment (other than a Permitted Acquisition, which shall
remain subject to the terms and conditions hereof with respect to the impact, if
any, of any Limited Condition Acquisition) or consolidations, mergers or other
fundamental changes pursuant to Section 6.3, in each case, in connection with a
Limited Condition Acquisition or (ii) determining compliance with
representations and warranties or the occurrence of any Default or Event of
Default (other than a Default or Event of Default under Section 8.1(a), Section
8.1(f) or Section 8.1(g)), in each case, in connection with a Limited Condition
Acquisition (other than for purposes of the borrowing of Indebtedness under any
Commitments or any Incremental Facility, each of which shall remain subject to
the terms and conditions hereof with respect to the impact, if any, of any
Limited Condition Acquisition), at the Borrower’s option, the relevant ratios
and baskets and whether any such action is permitted hereunder shall be
determined as of the date a definitive acquisition agreement for such Limited

 

34



--------------------------------------------------------------------------------

Condition Acquisition (a “Limited Condition Acquisition Agreement”) is entered
into, and calculated as if such Limited Condition Acquisition (and any other
pending Limited Condition Acquisition) and other pro forma events in connection
therewith (and in connection with any other pending Limited Condition
Acquisition), including the incurrence of Indebtedness, were consummated on such
date; provided that if the Borrower has made such an election, then in
connection with the calculation of any ratio or basket with respect to the
incurrence of any other Indebtedness (other than Indebtedness under any
Commitments or any Incremental Facility, which shall remain subject to the terms
and conditions hereof with respect to the impact, if any, of any Limited
Condition Acquisition) or Liens, or the making of any other Investments,
Restricted Payments, Restricted Debt Payments, Dispositions, the making of any
Investments or consolidations, mergers or other fundamental changes pursuant to
Section 6.3 on or following such date and prior to the earlier of the date on
which such Limited Condition Acquisition is consummated or the Limited Condition
Acquisition Agreement for such Limited Condition Acquisition is terminated, any
such ratio or basket shall be calculated on a pro forma basis assuming such
Limited Condition Acquisition (and any other pending Limited Condition
Acquisition) and other pro forma events in connection therewith (and in
connection with any other pending Limited Condition Acquisition), including any
incurrence of Indebtedness, have been consummated.

(b) Notwithstanding anything set forth herein to the contrary, any determination
in connection with a Limited Condition Acquisition of compliance with
representations and warranties or as to the occurrence or absence of any Default
or Event of Default hereunder as of the date the applicable Limited Condition
Acquisition Agreement (rather than the date of consummation of the applicable
Limited Condition Acquisition), shall not be deemed to constitute a waiver of or
consent to any breach of representations and warranties hereunder or any Default
or Event of Default hereunder that may exist at the time of consummation of such
Limited Condition Acquisition.

ARTICLE II

THE CREDITS

2.1 Amounts and Terms of Commitments.

(a) Initial Term Loan Commitments.

(i) Subject to the terms and conditions of this Agreement and in reliance upon
the representations and warranties of the Credit Parties contained herein, each
Lender with an Initial Term Loan Commitment severally and not jointly agrees to
lend to the Borrower from time to time on and after the Closing Date until the
Initial Term Loan Commitment Expiration Date on not more than four (4) occasions
(including on the Closing Date), the aggregate amount set forth opposite such
Lender’s name in Schedule 2.1 under the heading “Initial Term Loan Commitment”
(such amount being referred to herein as such Lender’s “Initial Term Loan
Commitment”). Amounts borrowed under this Section 2.1(a)(i) are referred to as a
“Initial Term Loan.” The Initial Term Loan Commitment of each Term Lender shall
be reduced by the aggregate amount of Initial Term Loans funded by such Term
Lender. All Initial Term Loans, once funded, shall be deemed to be of the same
Class as the Initial Term Loan funded on the Closing Date.

(ii) At the Borrower’s request, the Lenders shall fund an Initial Term Loan on
the Closing Date in the aggregate principal amount of $45,000,000.

(iii) Amounts borrowed as a Term Loan which are repaid or prepaid may not be
reborrowed.

 

35



--------------------------------------------------------------------------------

(b) The Revolving Credit. Subject to the terms and conditions of this Agreement
and in reliance upon the representations and warranties of the Credit Parties
contained herein, each Revolving Lender severally and not jointly agrees to make
Loans to the Borrower (each such Loan, a “Revolving Loan”) from time to time on
any Business Day during the period from the Closing Date through the Final
Availability Date, in an aggregate amount not to exceed at any time outstanding
such Lender’s Revolving Loan Commitment, which Revolving Loan Commitments, as of
the Closing Date, are set forth on Schedule 2.1 opposite such Lender’s name
under the heading “Revolving Loan Commitments”; provided, however, that, after
giving effect to any Borrowing of Revolving Loans, the aggregate principal
amount of all outstanding Revolving Loans shall not exceed the Maximum Revolving
Loan Balance. Subject to the other terms and conditions hereof, amounts borrowed
under this Section 2.1(b) may be repaid and reborrowed from time to time. The
“Maximum Revolving Loan Balance” from time to time will be the Aggregate
Revolving Loan Commitment then in effect, less the sum of (I) the aggregate
amount of Letter of Credit Obligations plus (II) the aggregate principal amount
of outstanding Swing Loans. If at any time the outstanding principal balance of
Revolving Loans exceeds the Maximum Revolving Loan Balance, then the Borrower
shall immediately prepay outstanding Revolving Loans in an amount sufficient to
eliminate such excess.

(c) Letters of Credit.

(i) Conditions. On the terms and subject to the conditions contained herein, the
Borrower may request that one or more L/C Issuers Issue, in accordance with such
L/C Issuers’ usual and customary business practices, and for the account of any
Credit Party or Restricted Subsidiary, Letters of Credit (denominated in
Dollars) from time to time on any Business Day during the period from the
Closing Date through the earlier of (x) seven (7) days prior to the date
specified in clause (a) of the definition of Revolving Termination Date and
(y) the date on which the Aggregate Revolving Loan Commitment shall terminate in
accordance with the provisions of this Agreement; provided, however, that no L/C
Issuer shall Issue any Letter of Credit upon the occurrence of any of the
following or, if after giving effect to such Issuance:

(A) Revolving Availability would be less than zero, or (ii) the Letter of Credit
Obligations for all Letters of Credit would exceed $35,000,000 (the “L/C
Sublimit”);

(B) the expiration date of such Letter of Credit (i) is not a Business Day,
(ii) is more than one year after the date of Issuance thereof or (iii) is later
than seven (7) days prior to the date specified in clause (a) of the definition
of Revolving Termination Date; provided, however, that any Letter of Credit with
a term not exceeding one year may provide for its renewal for additional periods
not exceeding one year as long as (x) the Borrower and such L/C Issuer have the
option to prevent such renewal before the expiration of such term or any such
period and (y) neither such L/C Issuer nor the Borrower shall permit any such
renewal to extend such expiration date beyond the date set forth in clause
(iii) above;

(C) (i) any fee due in connection with, and on or prior to, such Issuance has
not been paid, (ii) such Letter of Credit is requested to be Issued in a form
that is not acceptable to such L/C Issuer in its reasonable discretion or
(iii) such L/C Issuer shall not have received, each in form and substance
reasonably acceptable to it and duly executed by the Borrower on behalf of the
Credit Parties, the documents that such L/C Issuer generally uses in the
Ordinary Course of Business for the Issuance of letters of credit of the type of
such Letter of Credit (collectively, the “L/C Reimbursement Agreement”).

 

36



--------------------------------------------------------------------------------

For each Issuance, the applicable L/C Issuer may, but shall not be required to,
determine that, or take notice whether, the conditions precedent set forth in
Section 3.2 have been satisfied or waived in connection with the Issuance of any
Letter of Credit; provided, however, that no Letters of Credit shall be Issued
during the period starting on the first Business Day after the receipt by such
L/C Issuer of notice from Agent or the Required Revolving Lenders that any
condition precedent contained in Section 3.2 is not satisfied and ending on the
date all such conditions are satisfied or duly waived.

Notwithstanding anything else to the contrary herein, if any Lender is a
Defaulting Lender, no L/C Issuer shall be obligated to Issue any Letter of
Credit unless (w) the Defaulting Lender has been replaced in accordance with
Section 10.9 or 10.20, (x) the Letter of Credit Obligations of such Defaulting
Lender have been cash collateralized, (y) the Revolving Loan Commitments of the
other Lenders have been increased by an amount sufficient to satisfy Agent that
all future Letter of Credit Obligations will be covered by all Revolving Lenders
that are not Defaulting Lenders, or (z) the Letter of Credit Obligations of such
Defaulting Lender have been reallocated to other Revolving Lenders in a manner
consistent with Section 2.11(e)(ii).

(ii) Notice of Issuance. The Borrower shall give the relevant L/C Issuer and
Agent a notice of any requested Issuance of any Letter of Credit, which shall be
effective only if received by such L/C Issuer and Agent not later than 2:00 p.m.
on the third Business Day prior to the date of such requested Issuance. Such
notice shall be made in a writing or Electronic Transmission substantially in
the form of Exhibit 2.1(c) duly completed or in any other written form
acceptable to such L/C Issuer (an “L/C Request”).

(iii) Reporting Obligations of L/C Issuers. Each L/C Issuer agrees to provide
Agent, in form and substance satisfactory to Agent, each of the following on the
following dates: (A) (i) on or prior to any Issuance of any Letter of Credit by
such L/C Issuer, (ii) immediately after any drawing under any such Letter of
Credit, (iii) immediately after any payment (or failure to pay when due) by the
Borrower of any related L/C Reimbursement Obligation or (iv) the expiration or
other termination of any Letter of Credit, notice thereof, which shall contain a
reasonably detailed description of such Issuance, drawing, payment or
termination, and Agent shall provide copies of such notices to each Revolving
Lender reasonably promptly after receipt thereof; (B) upon the request of Agent
(or any Revolving Lender through Agent), copies of any Letter of Credit Issued
by such L/C Issuer and any related L/C Reimbursement Agreement and such other
documents and information as may reasonably be requested by Agent; and (C) on
the first Business Day of each calendar week, a schedule of the Letters of
Credit Issued by such L/C Issuer, in form and substance reasonably satisfactory
to Agent, setting forth the Letter of Credit Obligations for such Letters of
Credit outstanding on the last Business Day of the previous calendar week.
Notwithstanding the foregoing, none of the actions described in clauses (A)(i),
(B) or (C) of this Section 2.1(c)(iii) shall be required with respect to
Existing Letters of Credit, and no amendments, modifications or extensions of
Existing Letters of Credit will be agreed to without prior written notice of
their specific amendments, modifications or extensions being delivered to the
Agent; provided further, that the credit amount of the Existing Letters of
Credit shall not be increased.

(iv) Acquisition of Participations. Upon any Issuance of a Letter of Credit in
accordance with the terms of this Agreement resulting in any increase in the
Letter of Credit Obligations, each Revolving Lender shall be deemed to have
acquired, without recourse or warranty, an undivided interest and participation
in such Letter of Credit and the related Letter of Credit Obligations in an
amount equal to its Commitment Percentage of such Letter of Credit Obligations.

 

37



--------------------------------------------------------------------------------

(v) Reimbursement Obligations of the Borrower. The Borrower agrees to pay to the
L/C Issuer of any Letter of Credit, or to Agent for the benefit of such L/C
Issuer, each L/C Reimbursement Obligation owing with respect to such Letter of
Credit no later than the first Business Day after the Borrower receives notice
from such L/C Issuer or from Agent that payment has been made under such Letter
of Credit or that such L/C Reimbursement Obligation is otherwise due (the “L/C
Reimbursement Date”) with interest thereon computed as set forth in clause
(A) below. In the event that any L/C Reimbursement Obligation is not repaid by
the Borrower as provided in this clause (v) (or any such payment by the Borrower
is rescinded or set aside for any reason), such L/C Issuer shall promptly notify
Agent of such failure (and, upon receipt of such notice, Agent shall notify each
Revolving Lender) and, irrespective of whether such notice is given, such L/C
Reimbursement Obligation shall be payable by the Borrower on demand with
interest thereon computed (A) from the date on which such L/C Reimbursement
Obligation arose to the L/C Reimbursement Date, at the interest rate applicable
during such period to Revolving Loans that are Base Rate Loans and
(B) thereafter until payment in full, at the interest rate specified in Section
2.3(c) to past due Revolving Loans that are Base Rate Loans (regardless of
whether or not an election is made under such Section).

(vi) Reimbursement Obligations of the Revolving Lenders.

(A) Upon receipt of the notice described in clause (v) above from Agent, each
Revolving Lender shall pay to Agent for the account of such L/C Issuer its
Commitment Percentage of such Letter of Credit Obligations (as such amount may
be increased pursuant to Section 2.11(e)(ii)).

(B) By making any payment described in clause (A) above (other than during the
continuation of an Event of Default under Section 8.1(f) or 8.1(g)), such Lender
shall be deemed to have made a Revolving Loan to the Borrower, which, upon
receipt thereof by Agent for the benefit of such L/C Issuer, the Borrower shall
be deemed to have used in whole to repay such L/C Reimbursement Obligation. Any
such payment that is not deemed a Revolving Loan shall be deemed a funding by
such Lender of its participation in the applicable Letter of Credit and the
Letter of Credit Obligation in respect of the related L/C Reimbursement
Obligations. Such participation shall not otherwise be required to be funded.
Following receipt by any L/C Issuer of any payment from any Lender pursuant to
this clause (vi) with respect to any portion of any L/C Reimbursement
Obligation, such L/C Issuer shall promptly pay to Agent, for the benefit of such
Lender, all amounts received by such L/C Issuer (or to the extent such amounts
shall have been received by Agent for the benefit of such L/C Issuer, Agent
shall promptly pay to such Lender all amounts received by Agent for the benefit
of such L/C Issuer) with respect to such portion.

(vii) Obligations Absolute. The obligations of the Borrower and the Revolving
Lenders, as applicable, pursuant to clauses (iv), (v) and (vi) above shall be
absolute, unconditional and irrevocable and performed strictly in accordance
with the terms of this Agreement irrespective of (A) (i) the invalidity or
unenforceability of any term or provision in any Letter of Credit, any document
transferring or purporting to transfer a Letter of Credit, any Loan Document
(including the sufficiency of any such instrument), or any modification to any
provision of any of the foregoing, (ii) any document presented under a Letter of
Credit being forged, fraudulent, invalid, insufficient or inaccurate in any
respect or failing to comply with the terms of such Letter of Credit or
(iii) any loss or delay, including in the transmission of any document, (B) the
existence of any setoff, claim, abatement, recoupment, defense or other right
that any Person

 

38



--------------------------------------------------------------------------------

(including any Credit Party) may have against the beneficiary of any Letter of
Credit or any other Person, whether in connection with any Loan Document or any
other Contractual Obligation or transaction, or the existence of any other
withholding, abatement or reduction, (C) in the case of the obligations of any
Revolving Lender, (i) the failure of any condition precedent set forth in
Section 3.2 to be satisfied (each of which conditions precedent the Revolving
Lenders hereby irrevocably waive) or (ii) any adverse change in the condition
(financial or otherwise) of any Credit Party and (D) any other act or omission
to act or delay of any kind of L/C Issuer, Agent, any Lender or any other Person
or any other event or circumstance whatsoever, whether or not similar to any of
the foregoing, that might, but for the provisions of this clause (vii),
constitute a legal or equitable discharge of any obligation of the Borrower or
any Revolving Lender hereunder. No provision hereof shall be deemed to waive or
limit the Borrower’s right to seek repayment of any payment of any L/C
Reimbursement Obligations from the L/C Issuer under the terms of the applicable
L/C Reimbursement Agreement or applicable law.

(d) Swing Loans.

(i) Availability. Subject to the terms and conditions of this Agreement and in
reliance upon the representations and warranties of the Credit Parties contained
herein, the Swing Lender shall make Loans (each a “Swing Loan”) available to the
Borrower under the Revolving Loan Commitments from time to time on any Business
Day during the period from the Closing Date through the Final Availability Date
in an aggregate principal amount at any time outstanding not to exceed its
Swingline Commitment; provided, however, that the Swing Lender may not make any
Swing Loan (x) to the extent that after giving effect to such Swing Loan, the
aggregate principal amount of all Revolving Loans would exceed the Maximum
Revolving Loan Balance, (y) to the extent that after giving effect to such Swing
Loan, the aggregate principal amount of all Revolving Loans and Swing Loans held
by the Swing Lender (and if the Swing Lender is not also a Revolving Lender, by
each of its Affiliates that is a Revolving Lender) would exceed the Revolving
Loan Commitment of such Swing Lender (and such Affiliates, if any) or (z) during
the period commencing on the first Business Day after it receives notice from
Agent or the Required Revolving Lenders that one or more of the conditions
precedent contained in Section 3.2 are not satisfied and ending when such
conditions are satisfied or duly waived. In connection with the making of any
Swing Loan, the Swing Lender may but shall not be required to determine that, or
take notice whether, the conditions precedent set forth in Section 3.2 have been
satisfied or waived. Each Swing Loan shall be a Base Rate Loan and must be
repaid as provided herein, but in any event must be repaid in full on the
Revolving Termination Date. Within the limits set forth in the first sentence of
this clause (i), amounts of Swing Loans repaid may be reborrowed under this
clause (i).

(ii) Borrowing Procedures. In order to request a Swing Loan, the Borrower shall
give to Agent a notice to be received not later than 2:00 p.m. on the day of the
proposed Borrowing, which shall be made in a writing or in an Electronic
Transmission substantially in the form of Exhibit 2.1(d) or in a writing in any
other form acceptable to Agent duly completed (a “Swingline Request”). In
addition, if any Notice of Borrowing of Revolving Loans requests a Borrowing of
Base Rate Loans, the Swing Lender may, notwithstanding anything else to the
contrary herein, make a Swing Loan to the Borrower in an aggregate amount not to
exceed such proposed Borrowing, and the aggregate amount of the corresponding
proposed Borrowing shall be reduced accordingly by the principal amount of such
Swing Loan. Agent shall promptly notify the Swing Lender of the details of the
requested Swing Loan. Upon receipt of such notice and subject to the terms of
this Agreement, the Swing Lender may make a Swing Loan available to the

 

39



--------------------------------------------------------------------------------

Borrower by making the proceeds thereof available to Agent and, in turn, Agent
shall make such proceeds available to the Borrower on the date set forth in the
relevant Swingline Request or Notice of Borrowing.

(iii) Refinancing Swing Loans.

(A) The Swing Lender may at any time (and shall no less frequently than once
each week) forward a demand to Agent (which Agent shall, upon receipt, forward
to each Revolving Lender) that each Revolving Lender pay to Agent, for the
account of the Swing Lender, such Revolving Lender’s Commitment Percentage of
the outstanding Swing Loans (as such amount may be increased pursuant to Section
2.11(e)(ii)).

(B) Each Revolving Lender shall pay the amount owing by it to Agent for the
account of the Swing Lender on the Business Day following receipt of the notice
or demand therefor. Payments received by Agent after 1:00 p.m. may, in Agent’s
discretion, be deemed to be received on the next Business Day. Upon receipt by
Agent of such payment (other than during the continuation of any Event of
Default under Section 8.1(f) or 8.1(g)), such Revolving Lender shall be deemed
to have made a Revolving Loan to the Borrower, which, upon receipt of such
payment by the Swing Lender from Agent, the Borrower shall be deemed to have
used in whole to refinance such Swing Loan. In addition, regardless of whether
any such demand is made, upon the occurrence of any Event of Default under
Section 8.1(f) or 8.1(g), each Revolving Lender shall be deemed to have
acquired, without recourse or warranty, an undivided interest and participation
in each Swing Loan in an amount equal to such Lender’s Commitment Percentage of
such Swing Loan. If any payment made by any Revolving Lender as a result of any
such demand is not deemed a Revolving Loan, such payment shall be deemed a
funding by such Lender of such participation. Such participation shall not be
otherwise required to be funded. Upon receipt by the Swing Lender of any payment
from any Revolving Lender pursuant to this clause (iii) with respect to any
portion of any Swing Loan, the Swing Lender shall promptly pay over to such
Revolving Lender all payments of principal (to the extent received after such
payment by such Lender) and interest (to the extent accrued with respect to
periods after such payment) on account of such Swing Loan received by the Swing
Lender with respect to such portion.

(iv) Obligation to Fund Absolute. Each Revolving Lender’s obligations pursuant
to clause (iii) above shall be absolute, unconditional and irrevocable and shall
be performed strictly in accordance with the terms of this Agreement under any
and all circumstances whatsoever, including (A) the existence of any setoff,
claim, abatement, recoupment, defense or other right that such Lender, any
Affiliate thereof or any other Person may have against the Swing Lender, Agent,
any other Lender or L/C Issuer or any other Person, (B) the failure of any
condition precedent set forth in Section 3.2 to be satisfied or the failure of
the Borrower to deliver a Notice of Borrowing (each of which requirements the
Revolving Lenders hereby irrevocably waive) and (C) any adverse change in the
condition (financial or otherwise) of any Credit Party.

(e) Incremental Facilities.

(i) Requests. The Borrower may, by written notice to Agent (each, an
“Incremental Facility Request”), request increases in the Term Loans or
additional term loan facilities (each, an “Incremental Term Loan Commitment” and
the term loans thereunder, an “Incremental Term Loan”; each Incremental Term
Loan Commitment is

 

40



--------------------------------------------------------------------------------

sometimes referred to herein individually as an “Incremental Facility” and
collectively as the “Incremental Facilities”) in Dollars in an aggregate amount
not to exceed $100,000,000 for all such Incremental Facilities; provided that
(x) no commitment of any Lender shall be increased without the consent of such
Lender and (y) any Person committing to provide all or a portion of the
Incremental Facilities must be an existing Lender (other than a Defaulting
Lender), an Affiliate or Approved Fund of any existing Lender (other than a
natural Person or a Defaulting Lender) or any other Person (other than a natural
Person, a Defaulting Lender or the Borrower or any of the Borrower’s Affiliates
or Subsidiaries) who is an “accredited investor” (as defined in Regulation D of
the Securities Act of 1933) acceptable (which acceptances shall not be
unreasonably withheld or delayed) to Borrower and Agent. Such notice shall set
forth (A) the amount of the Incremental Term Loan Commitment being requested,
(B) the date (an “Incremental Effective Date”) on which such Incremental
Facility is requested to become effective (which, unless otherwise agreed by
Agent, shall not be less than 10 Business Days nor more than sixty (60) days
after the date of such notice), and (C) if an Incremental Term Loan Commitment,
whether the related Incremental Term Loan is to be a LIBOR Rate Loan or a Base
Rate Loan (and, if a LIBOR Rate Loan, the Interest Period therefor).

(ii) Conditions. No Incremental Facility shall become effective under this
Section 2.1(e) unless, after giving effect to such Incremental Facility, the
Loans to be made thereunder (and assuming, in the case of any Incremental
Facility, that the entire amount of such Incremental Facility is funded), and
the application of the proceeds therefrom:

(A) no Default or Event of Default shall exist at the time of funding; provided
that, to the extent the proceeds of such Incremental Facility are being used to
finance a Limited Condition Acquisition, the Lenders providing such Incremental
Facility may agree to fund such Incremental Facility if (i) as of the date the
signing of the Limited Condition Acquisition Agreement, no Default or Event of
Default shall have occurred and be continuing and (ii) as of the date of the
funding of such Incremental Facility, no Default or Event of Default under
Section 8.1(a), 8.1(f) or 8.1(g) shall have occurred and is continuing at such
time of funding;

(B) as of the last day of the most recent Fiscal Quarter for which financial
statements have been delivered pursuant to Section 5.1, the Senior Leverage
Ratio recomputed on a pro forma basis shall not exceed 3.75:1.00; provided that
if the proceeds of such Incremental Facility are being used to finance a Limited
Condition Acquisition, the Senior Leverage Ratio shall be determined as of the
date that the applicable Limited Condition Acquisition Agreement is entered
into, and calculated as if such Limited Condition Acquisition (and any other
pending Limited Condition Acquisition) and other pro forma events in connection
therewith were consummated on such date;

(C) proceeds of such Incremental Term Loan shall be used solely to finance or
refinance the purchase price of, and to pay fees, costs and expenses in
connection with, a Permitted Acquisition consummated substantially concurrently
with the incurrence thereof or within forty-five (45) days prior to the date of
incurrence;

(D) such Incremental Facility shall constitute “Senior Obligations” under any
Subordination Agreement; and

(E) Agent shall have received a certificate of a Responsible Officer of the
Borrower certifying as to the foregoing.

 

41



--------------------------------------------------------------------------------

(iii) Terms.

(A) The final maturity date of any Incremental Term Loan shall be no earlier
than the maturity date of the initial Term Loans and the Weighted Average Life
to Maturity of any such Incremental Term Loan shall not be shorter than the
Weighted Average Life to Maturity of the Initial Term Loans.

(B) If the initial all-in yield (including interest rate margins, any interest
rate floors, original issue discount and upfront fees (based on the lesser of a
four-year average life to maturity or the remaining life to maturity), but
excluding reasonable and customary arrangement, structuring and underwriting
fees with respect to such Incremental Term Loan) applicable to any Incremental
Term Loan exceeds by more than 0.50% per annum the corresponding all-in yield
(determined on the same basis) applicable to the Revolving Loans, the-then
outstanding Initial Term Loans or any outstanding prior Incremental Term Loan
(each, an “Existing Facility” and the amount of such excess above 0.50% being
referred to herein as the “Yield Differential”), then the Applicable Margin with
respect to each Existing Facility, as the case may be, shall automatically be
increased by the Yield Differential, effective upon the making of such
Incremental Term Loan (it being agreed that to the extent the all-in-yield with
respect to such Incremental Term Loan is greater than the all-in-yield of an
Existing Facility solely as a result of a higher LIBOR floor, then the increased
interest rate applicable to an Existing Facility shall be effected solely by
increasing the LIBOR floor applicable thereto); and

(C) Except with respect to amortization, pricing and final maturity as set forth
in this clause (iii), any Incremental Term Loan shall be on terms consistent
with the initial Term Loans.

(iv) Required Amendments. Each of the parties hereto hereby agrees that, upon
the effectiveness of any Incremental Facility, this Agreement shall be amended
to the extent (but only to the extent) necessary to reflect the existence of
such Incremental Facility and the Loans evidenced thereby, and any joinder
agreement or amendment (each an “Incremental Joinder Agreement”) may without the
consent of the other Lenders effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of Agent and the Borrower, to effect the provisions of this Section
2.1(e) (including any amendments that are not adverse to the interests of any
Lender that are made to effectuate changes necessary to enable any Incremental
Term Loans that are intended to be of the same Class as the initial Term Loans
made on the Closing Date to be of the same Class as such initial Term Loans,
which shall include any amendments to Section 2.8(a) that do not reduce the
ratable amortization received by each Lender thereunder). For the avoidance of
doubt, this Section 2.1(e) shall supersede any provisions in Section 10.1. From
and after each Incremental Effective Date, the Loans and Commitments established
pursuant to this Section 2.1(e) shall constitute Loans and Commitments under,
and shall be entitled to all the benefits afforded by, this Agreement and the
other Loan Documents, and shall, without limiting the foregoing, benefit equally
and ratably from the guarantees and security interests created by the applicable
Collateral Documents. The Credit Parties shall take any actions reasonably
required by Agent to ensure and/or demonstrate that the Liens and security
interests granted by the applicable Collateral Documents continue to be
perfected under the UCC or otherwise after giving effect to the establishment of
any

 

42



--------------------------------------------------------------------------------

such new Loans and Commitments, including compliance with Section 5.13(c). Each
of the parties hereto hereby agrees that Agent may, in consultation with the
Borrower, take any and all action as may be reasonably necessary to ensure that
all Incremental Term Loans which are not separate Classes, when originally made,
are included in each Borrowing of outstanding Term Loans on a pro rata basis.
This may be accomplished by requiring each outstanding Borrowing of Term Loans
that are LIBOR Rate Loans to be converted into a Borrowing of Term Loans that
are Base Rate Loans on the date of each such Incremental Term Loan, or by
allocating a portion of each such Incremental Term Loan to each outstanding
Borrowing of Term Loans that are LIBOR Rate Loans on a pro rata basis. Any
conversion of LIBOR Rate Loans to Base Rate Loans required by the preceding
sentence shall be subject to Section 11.4. If any Incremental Term Loan is to be
allocated to an existing Interest Period for a Borrowing of LIBOR Rate Loans,
then the interest rate thereon for such Interest Period shall be as set forth in
the applicable Incremental Joinder Agreement. In addition the scheduled
amortization payments under Section 2.8(a) required to be made after the making
of any Incremental Term Loans which are not separate Classes shall be ratably
increased by the aggregate principal amount of such Incremental Term Loans for
all Lenders on a pro rata basis to the extent necessary to avoid any reduction
in the amortization payments to which the Term Lenders were entitled before such
recalculation.

2.2 Evidence of Loans; Notes.

(a) The Term Loans made by each Lender are evidenced by this Agreement and, if
requested by such Lender, a Note payable to such Lender in an amount equal to
the unpaid balance of the Term Loans held by such Lender.

(b) The Revolving Loans and Swing Loans made by each Revolving Lender and the
Swing Lender, respectively, are evidenced by this Agreement and, if requested by
such Lender, a Note payable to such Lender in an amount equal to such Lender’s
Revolving Loan Commitment or Swingline Commitment.

2.3 Interest.

(a) Subject to Sections 2.3(c) and 2.3(d), each Loan shall bear interest on the
outstanding principal amount thereof from the date when made, and all interest
which is not paid when due shall bear interest, at a rate per annum equal to
LIBOR or the Base Rate, as the case may be, plus the Applicable Margin; provided
Swing Loans may not be LIBOR Rate Loans. Each determination of an interest rate
by Agent shall be conclusive and binding on the Borrower and the Lenders in the
absence of manifest error. All computations of fees and interest (other than
interest accruing on Base Rate Loans) payable under this Agreement shall be made
on the basis of a 360-day year and actual days elapsed. All computations of
interest accruing on Base Rate Loans payable under this Agreement shall be made
on the basis of a 365-day year (366 days in the case of a leap year) and actual
days elapsed. Interest and fees shall accrue during each period during which
interest or such fees are computed from the first day thereof to the last day
thereof.

(b) Interest on each Loan shall be paid in arrears on each Interest Payment
Date. Interest shall also be paid on the date of any payment or prepayment of
Term Loans in full and Revolving Loans on the Revolving Termination Date.

(c) At the election of Agent or the Required Lenders while any Specified Event
of Default exists (or automatically while any Event of Default under Section
8.1(a), 8.1(f) or 8.1(g) exists), the Borrower shall pay interest (after as well
as before entry of judgment thereon to the extent permitted by law) on the Loans
and past due interest thereon, if any, from and after the date of occurrence of
such Specified Event of Default, at a rate per annum which is determined by
adding two percent (2.0%) per annum to the Applicable Margin then in effect for
such Loans (plus the LIBOR or Base Rate, as the case may be). All such interest
shall be payable in cash on demand of Agent or the Required Lenders.

 

43



--------------------------------------------------------------------------------

(d) Anything herein to the contrary notwithstanding, the obligations of the
Borrower hereunder shall be subject to the limitation that payments of interest
shall not be required, for any period for which interest is computed hereunder,
to the extent (but only to the extent) that contracting for or receiving such
payment by the respective Lender would be contrary to the provisions of any law
applicable to such Lender limiting the highest rate of interest which may be
lawfully contracted for, charged or received by such Lender, and in such event
the Borrower shall pay such Lender interest at the highest rate permitted by
applicable law (“Maximum Lawful Rate”); provided, however, that if at any time
thereafter the rate of interest payable hereunder is less than the Maximum
Lawful Rate, the Borrower shall continue to pay interest hereunder at the
Maximum Lawful Rate until such time as the total interest received by Agent, on
behalf of Lenders, is equal to the total interest that would have been received
had the interest payable hereunder been (but for the operation of this
paragraph) the interest rate payable since the Closing Date as otherwise
provided in this Agreement.

2.4 Loan Accounts; Register.

(a) Agent, on behalf of the Lenders, shall record on its books and records the
amount of each Loan made, the interest rate applicable, all payments of
principal and interest thereon and the principal balance thereof from time to
time outstanding. Agent shall deliver to the Borrower on a monthly basis a loan
statement setting forth such record for the immediately preceding calendar
month. Such record shall, absent manifest error, be conclusive evidence of the
amount of the Loans made by the Lenders to the Borrower and the interest and
payments thereon. Any failure to so record or any error in doing so, or any
failure to deliver such loan statement shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder (and under any Note) to pay any
amount owing with respect to the Loans or provide the basis for any claim
against Agent.

(b) Agent, acting as a non-fiduciary agent of the Borrower solely for tax
purposes and solely with respect to the actions described in this Section
2.4(b), shall establish and maintain at its address referred to in Section 10.2
(or at such other address as Agent may notify the Borrower) (A) a record of
ownership (the “Register”) in which Agent agrees to register by book entry the
interests (including any rights to receive payment hereunder) of Agent, each
Lender and each L/C Issuer in the Term Loans, Revolving Loans, Swing Loans, L/C
Reimbursement Obligations and Letter of Credit Obligations, each of their
obligations under this Agreement to participate in each Loan, Letter of Credit,
Letter of Credit Obligations and L/C Reimbursement Obligations, and any
assignment of any such interest, obligation or right and (B) accounts in the
Register in accordance with its usual practice in which it shall record (1) the
names and addresses of the Lenders and the L/C Issuers (and each change thereto
pursuant to Sections 10.9 and 10.20), (2) the Commitments of each Lender,
(3) the amount of each Loan and each funding of any participation described in
clause (A) above, and for LIBOR Rate Loans, the Interest Period applicable
thereto, (4) the amount of any principal or interest due and payable or paid,
(5) the amount of the L/C Reimbursement Obligations due and payable or paid in
respect of Letters of Credit and (6) any other payment received by Agent from
the Borrower or other Credit Party and its application to the Obligations under
the Loan Documents.

(c) Notwithstanding anything to the contrary contained in this Agreement, the
Loans (including any Notes evidencing such Loans and, in the case of Revolving
Loans, the corresponding obligations to participate in Letter of Credit
Obligations and Swing Loans) and the L/C Reimbursement Obligations are
registered obligations, the right, title and interest of the Lenders and the L/C
Issuers and their assignees in and to such Loans or L/C Reimbursement
Obligations, as the case may be, shall be transferable only upon notation of
such transfer in the Register and no assignment thereof shall be effective until
recorded therein. This Section 2.4 and Section 10.9 shall be construed so that
the Loans and L/C Reimbursement Obligations are at all times maintained in
“registered form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2)
of the Code.

(d) The Credit Parties, Agent, the Lenders and the L/C Issuers shall treat each
Person whose name is recorded in the Register as a Lender or L/C Issuer, as
applicable, for all purposes of this Agreement. Information contained in the
Register with respect to any Lender or any L/C Issuer shall be available for
access by the Borrower, Agent, such Lender or such L/C Issuer during normal
business hours and from time to time upon at least one Business Day’s prior
notice. No Lender or L/C Issuer shall, in such capacity, have access to or be
otherwise permitted to review any information in the Register other than
information with respect to such Lender or L/C Issuer unless otherwise agreed by
the Agent.

 

44



--------------------------------------------------------------------------------

2.5 Procedure for Borrowing

(a) Each Borrowing of a Revolving Loan or Term Loan shall be made upon the
Borrower’s irrevocable (subject to Section 11.5) written notice delivered to
Agent substantially in the form of a Notice of Borrowing or in a writing in any
other form acceptable to Agent, which notice must be received by Agent (i) prior
to 2:00 p.m. on the date which is three (3) Business Days prior to the requested
Borrowing date in the case of each LIBOR Rate Loan and (ii) prior to 12:00 pm on
the date of the requested Borrowing date of each Base Rate Loan. Such Notice of
Borrowing shall specify:

(i) the amount of the Borrowing (which, if a Revolving Loan shall be in an
aggregate minimum principal amount of $500,000, and if a Term Loan, shall be in
an aggregate minimum amount of $5,000,000);

(ii) the requested Borrowing date, which shall be a Business Day;

(iii) the Class of Loans comprising such Borrowing;

(iv) whether the Borrowing is to be comprised of LIBOR Rate Loans or Base Rate
Loans; and

(v) if the Borrowing is to be comprised of LIBOR Rate Loans, the Interest Period
applicable to such Loans.

(b) Upon receipt of a Notice of Borrowing, Agent will promptly notify each
Revolving Lender and Term Lender, as applicable, of such Notice of Borrowing and
of the amount of such Lender’s Commitment Percentage of the Borrowing.

(c) Unless Agent is otherwise directed in writing by the Borrower, the proceeds
of each requested Borrowing after the Closing Date will be made available to the
Borrower by Agent by wire transfer of such amount to the Borrower pursuant to
the wire transfer instructions specified on the signature page hereto.

2.6 Conversion and Continuation Elections

(a) Subject to the last sentence of this Section 2.6(a), the Borrower shall have
the option to (i) request that any Revolving Loan be made as a LIBOR Rate Loan,
(ii) convert at any time all or any part of outstanding Loans (other than Swing
Loans) from Base Rate Loans to LIBOR Rate Loans, (iii) convert any LIBOR Rate
Loan to a Base Rate Loan, subject to Section 11.4 if such conversion is made
prior to the expiration of the Interest Period applicable thereto, or
(iv) continue all or any portion of any Loan as a LIBOR Rate Loan upon the
expiration of the applicable Interest Period. Any such election must be made by
the Borrower by 2:00 p.m. on the third Business Day prior to (1) the date of any
proposed Loan which is to bear interest at LIBOR, (2) the end of each Interest
Period with respect to any LIBOR Rate Loans to be continued as such, or (3) the
date on which the Borrower wishes to convert any Base Rate Loan to a LIBOR Rate
Loan for an Interest Period designated by the Borrower in such election. If no
election is received with respect to a LIBOR Rate Loan by 2:00 p.m. on the third
Business Day prior to the end of the Interest Period with respect thereto, that
LIBOR Rate Loan shall (x) continue with the

 

45



--------------------------------------------------------------------------------

Borrower being deemed to have selected an Interest Period of one month’s
duration if no Event of Default has occurred and is continuing and (y) otherwise
be converted to a Base Rate Loan. The Borrower must make such election by notice
to Agent in writing, including by Electronic Transmission. In the case of any
conversion or continuation, such election must be made pursuant to a written
notice (a “Notice of Conversion/Continuation”) substantially in the form of
Exhibit 2.6 or in a writing in any other form acceptable to Agent. No Loan shall
be made, converted into or continued as a LIBOR Rate Loan, if (x) an Event of
Default has occurred and is continuing and Agent or Required Lenders have
determined not to make or continue any Loan as a LIBOR Rate Loan as a result
thereof or (y) Agent is or Required Lenders are stayed by the Bankruptcy Code
from making such determination.

(b) Upon receipt of a Notice of Conversion/Continuation, Agent will promptly
notify each Lender thereof. In addition, Agent will, with reasonable promptness,
notify the Borrower and the Lenders of each determination of LIBOR; provided
that any failure to do so shall not relieve the Borrower of any liability
hereunder or provide the basis for any claim against Agent. All conversions and
continuations shall be made pro rata according to the respective outstanding
principal amounts of the Loans held by each Lender with respect to which the
notice was given.

(c) Notwithstanding any other provision contained in this Agreement, after
giving effect to any Borrowing, or to any continuation or conversion of any
Loans, there shall not be more than seven (7) different Interest Periods in
effect.

2.7 Optional Prepayments and Reductions in Revolving Loan Commitments

(a) Optional Prepayments Generally. The Borrower may at any time upon at least
two (2) Business Days’ (or such shorter period as is acceptable to Agent) prior
written notice by the Borrower to Agent, prepay the Loans in whole or in part in
an amount greater than or equal to $100,000 (other than Revolving Loans and
Swing Loans for which prior written notice is not required and for which no
minimum shall apply), in each instance, without penalty or premium except as
provided in Section 11.4. Optional partial prepayments of Revolving Loans shall
be applied in accordance with Section 2.10(a). Optional partial prepayments of
Term Loans shall be applied pro rata among each Class of Term Loans based upon
the respective outstanding principal balances thereof, and then shall, subject
to Section 2.10(a), be applied to scheduled installments thereof, if any, as
specified by the Borrower in such notice of prepayment; provided that the same
order of application shall apply to each Class of Term Loan and, in the absence
of such direction, in the manner set forth in Section 2.8(e).

(b) Reductions in Commitments.

(i) Reductions in Revolving Loan Commitments. The Borrower may at any time upon
at least two (2) Business Days’ (or such shorter period as is acceptable to
Agent) prior written notice by the Borrower to Agent permanently reduce the
Aggregate Revolving Loan Commitment; provided that (i) such reductions shall be
in an amount greater than or equal to $500,000, and (ii) after giving effect to
such reduction, Revolving Availability shall be not less than $50,000,000. All
reductions of the Aggregate Revolving Loan Commitment shall be allocated pro
rata among all Lenders with a Revolving Loan Commitment. A permanent reduction
of the Aggregate Revolving Loan Commitment shall not require a corresponding pro
rata reduction in the L/C Sublimit or the Swingline Commitment; provided that
the L/C Sublimit and/or the Swingline Commitment, as applicable, shall be
permanently reduced by the amount thereof in excess of the Aggregate Revolving
Loan Commitment.

(ii) Reductions in Initial Term Loan Commitments. The Borrower may at any time
upon at least two (2) Business Days’ (or such shorter period as is acceptable to
Agent) prior written notice by the Borrower to Agent permanently reduce the
Aggregate Initial Term Loan Commitment; provided that such reductions shall be
in an amount

 

46



--------------------------------------------------------------------------------

greater than or equal to $500,000 or, if less, the remaining Aggregate Initial
Term Loan Commitment. All reductions of the Aggregate Initial Term Loan
Commitment shall be allocated pro rata among all Term Lenders holding Initial
Term Loan Commitments.

(c) Notices. Notice of prepayment or commitment reduction pursuant to clauses
(a) and (b) above shall not thereafter be revocable by the Borrower (unless such
notice expressly conditions such prepayment upon consummation of a transaction
which is contemplated to result in prepayment of the Loans, in which event such
notice may be revocable or conditioned upon such consummation) and Agent will
promptly notify each Lender thereof and of such Lender’s Commitment Percentage
of such prepayment or reduction. The payment amount specified in a notice of
prepayment or reduction shall be due and payable on the date specified therein.
Together with each prepayment under this Section 2.7, the Borrower shall pay any
amounts required pursuant to Section 11.4.

2.8 Mandatory Prepayments of Loans and Commitment Reductions

(a) Scheduled Term Loan Payments.

(i) The principal amount of the Initial Term Loans shall be paid by the Borrower
in installments on each January 1, April 1, July 1 and October 1 (commencing
with October 1, 2017), each such installments to be equal to 1.25% of the
aggregate original principal amount of Initial Loans that have been funded
hereunder. The final scheduled installment of all Initial Term Loans shall, in
any event, be in an amount equal to the entire remaining principal balance of
the Initial Term Loans and shall be due and payable in full on the Term Loan
Maturity Date.

(ii) Scheduled installments for any Incremental Term Loan shall be as specified
in the applicable amendment or joinder agreement.

(b) Revolving Loan. The Borrower shall repay to the Lenders in full on the date
specified in clause (a) of the definition of “Revolving Termination Date” the
aggregate principal amount of the Revolving Loans and Swing Loans outstanding on
the Revolving Termination Date.

(c) Asset Dispositions; Events of Loss. If a Credit Party or any Restricted
Subsidiary shall at any time or from time to time:

(i) make a Disposition (other than sales or other dispositions expressly
permitted under Sections 6.2(a), 6.2(c) through 6.2(l) and 6.2(n)); or

(ii) suffer an Event of Loss;

and the aggregate amount of the Net Proceeds received by the Credit Parties and
their Restricted Subsidiaries in connection with such Disposition or Event of
Loss and all other such Dispositions and Events of Loss occurring during the
Fiscal Year exceeds $2,000,000, then (A) the Borrower shall promptly notify
Agent of such proposed Disposition or Event of Loss (including the amount of the
estimated Net Proceeds to be received by a Credit Party and/or such Restricted
Subsidiary in respect thereof) and (B) promptly upon receipt by a Credit Party
and/or such Restricted Subsidiary of the Net Proceeds of such Disposition or
Event of Loss, the Borrower shall deliver, or cause to be delivered, such excess
Net Proceeds to Agent for distribution to the Lenders as a prepayment of the
Loans, which prepayment shall be applied in accordance with Section 2.8(e)
hereof. Notwithstanding the foregoing and provided no Event of Default has
occurred and is continuing, such prepayment shall not be required to the extent
a Credit Party or such Restricted Subsidiary reinvests the Net Proceeds of such
Disposition or Event of Loss in (x) productive assets (other than Inventory
(except to the extent Inventory was subject to such an Event of Loss)) of a kind
then used or usable in the business of the Borrower or such Restricted
Subsidiary or (y)

 

47



--------------------------------------------------------------------------------

Permitted Acquisitions, within one hundred eighty (180) days after the date of
such Disposition or Event of Loss, or enters into a binding commitment thereof
within said one hundred eighty (180) day period and subsequently makes such
reinvestment within an additional one hundred eighty (180) days thereafter;
provided that the Borrower notifies Agent of the Borrower’s or such Restricted
Subsidiary’s intent to reinvest and of the completion of such reinvestment at
the time such proceeds are received and when such reinvestment occurs,
respectively.

(d) Incurrence of Debt. Immediately upon receipt by any Credit Party or any
Restricted Subsidiary of any Credit Party of the Net Issuance Proceeds of the
incurrence of Indebtedness (other than Net Issuance Proceeds from the incurrence
of Indebtedness permitted hereunder), the Borrower shall deliver, or cause to be
delivered, to Agent an amount equal to such Net Issuance Proceeds, for
application to the Loans in accordance with Section 2.8(e).

(e) Application of Prepayments. Subject to Section 2.10, any prepayments
pursuant to Section 2.8(c) or 2.8(d) shall be applied first pro rata to each
Class of Term Loan based upon the respective outstanding principal balances
thereof and shall be applied to all remaining installments thereof, if any, pro
rata against all such scheduled installments based upon the respective amounts
thereof, second to prepay outstanding Swing Loans, third to prepay outstanding
Revolving Loans without permanent reduction of the Aggregate Revolving Loan
Commitment and fourth to cash collateralize Letters of Credit in an amount
determined in accordance with Section 8.4.

(f) No Implied Consent. Provisions contained in this Section 2.8 for the
application of proceeds of certain transactions shall not be deemed to
constitute consent of the Lenders to transactions that are not otherwise
permitted by the terms hereof or the other Loan Documents.

2.9 Fees.

(a) Fees. The Borrower shall pay to Agent, for Agent’s own account or as
otherwise provided therein, fees in the amounts and at the times set forth in a
letter agreement between the Borrower and Agent dated of even date herewith (as
amended, modified and/or supplemented from time to time in accordance with its
terms, the “Fee Letter”).

(b) Unused Revolving Commitment Fee. The Borrower shall pay to Agent a fee (the
“Unused Revolving Commitment Fee”) for the ratable account of the Revolving
Lenders in an amount calculated daily and aggregated for each calendar quarter
equal to:

(i) the ending daily balance of the Aggregate Revolving Loan Commitment, less

(ii) the sum of (1) the ending daily balance of all Revolving Loans held by such
Revolving Lender plus (2) the ending daily amount of Letter of Credit
Obligations held by such Revolving Lender, plus (z) in the case of the Swing
Lender, the ending daily balance of all outstanding Swing Loans held by such
Swing Lender, in each case, for each day occurring during the preceding calendar
quarter (the difference of (i) minus (ii) is referred to as the “Daily Unused
Revolving Commitment”); provided, in no event shall the amount computed pursuant
to clauses (i) and (ii) with respect to the Swing Lender be less than zero,

(iii) multiplied by the Applicable Margin for the Unused Revolving Commitment
Fee for such day.

Such fee shall be payable quarterly in arrears on the first day of each calendar
quarter following the date hereof. The Unused Revolving Commitment Fee provided
in this Section 2.9(b) shall accrue at all times from and after the execution
and delivery of this Agreement.

 

48



--------------------------------------------------------------------------------

(c) Letter of Credit Fee. The Borrower agrees to pay to Agent for the ratable
benefit of the Revolving Lenders, as compensation to such Lenders for Letter of
Credit Obligations incurred hereunder, (i) without duplication of costs and
expenses otherwise payable to Agent or Lenders hereunder or fees otherwise paid
by the Borrower, all reasonable costs and expenses incurred by Agent or any
Lender on account of such Letter of Credit Obligations, and (ii) for each
calendar quarter during which any Letter of Credit Obligation shall remain
outstanding, a fee (the “Letter of Credit Fee”) in an amount equal to the
product of the daily undrawn face amount of all Letters of Credit Issued,
guarantied or supported by risk participation agreements multiplied by a per
annum rate equal to the Applicable Margin with respect to Revolving Loans which
are LIBOR Rate Loans; provided, however, at Agent’s or Required Revolving
Lenders’ option, while a Specified Event of Default exists (or automatically
while an Event of Default under Section 8.1(a), 8.1(f) or 8.1(g) exists), such
rate shall be increased by two percent (2.00%) per annum. Such fee shall be paid
to Agent for the benefit of the Revolving Lenders in arrears, on the first day
of each calendar quarter and on the date on which all L/C Reimbursement
Obligations have been discharged. In addition, the Borrower shall pay to any L/C
Issuer or any prospective L/C Issuer, as appropriate, on demand, such L/C
Issuer’s or prospective L/C Issuer’s customary fees at then prevailing rates,
without duplication of fees otherwise payable hereunder (including all per annum
fees), charges and expenses of such L/C Issuer or prospective L/C Issuer in
respect of fronting risk with respect to such Letter of Credit and in respect of
the application for, and the Issuance, negotiation, acceptance, amendment,
transfer and payment of, each Letter of Credit or otherwise payable pursuant to
the application and related documentation under which such Letter of Credit is
Issued.

(d) Unused Initial Term Commitment Fee. The Borrower shall pay to Agent a fee
(the “Unused Initial Term Commitment Fee”) for the ratable account of the Term
Lenders holding Initial Term Loan Commitments in an amount equal to:

(i) the daily balance of the Initial Term Loan Commitment during the preceding
calendar quarter, less

(ii) the daily balance of the Initial Term Loans during the preceding calendar
quarter, multiplied by

(iii) one half of one percent (0.50%) per annum.

Such fee shall be payable quarterly in arrears on the first day of each calendar
quarter following the date hereof. The Unused Initial Term Commitment Fee
provided in this Section 2.9(d) shall accrue at all times from and after the
execution and delivery of this Agreement through the Initial Term Loan
Commitment Expiration Date.

(e) All fees payable pursuant to this Section 2.9 shall be applied in accordance
with Section 2.10(a).

2.10 Payments by the Borrower

(a) All payments (including prepayments) to be made by each Credit Party on
account of principal, interest, fees and other amounts required hereunder shall
be made without set-off, recoupment, counterclaim or deduction of any kind,
shall, except as otherwise expressly provided herein, be made to Agent and for
the ratable account of the Persons holding the applicable Obligations at the
address for payment specified in the signature page hereof in relation to Agent
(or such other address as Agent may from time to time specify in accordance with
Section 10.2), including payments utilizing the ACH system, and shall be made in
Dollars and by wire transfer or ACH transfer in immediately available funds
(which shall be the exclusive means of payment hereunder), no later than 1:00
p.m. on the date due. Any payment which is received by Agent later than 1:00
p.m. may in Agent’s discretion be deemed to have been received on the
immediately succeeding Business Day and any applicable interest or fee shall
continue to accrue. The Borrower and each other Credit Party hereby irrevocably
waives the right to

 

49



--------------------------------------------------------------------------------

direct the application during the continuance of an Event of Default of any and
all payments in respect of any Obligation and any proceeds of Collateral. The
Borrower hereby authorizes Agent and each Lender to make a Revolving Loan (which
shall be a Base Rate Loan and which may be a Swing Loan) to pay (i) interest,
principal (including Swing Loans), L/C Reimbursement Obligations, fees payable
under the Fee Letter, Unused Revolving Commitment Fees, Unused Initial Term
Commitment Fees and Letter of Credit Fees, in each instance, on the date due, or
(ii) after five (5) days’ prior notice to the Borrower, other fees, costs or
expenses payable by the Borrower or any of its Restricted Subsidiaries hereunder
or under the other Loan Documents.

(b) Subject to the provisions set forth in the definition of “Interest Period”
herein, if any payment hereunder shall be stated to be due on a day other than a
Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be excluded in the computation,
and if applicable, payment, of interest or fees, as the case may be, on such
next succeeding Business Day; provided that such extension of time shall be
included in the next succeeding computation and payment of interest and fees;
provided further that if the scheduled payment date is the maturity date of any
Loan such extension of time shall include such interest and fees, which shall be
payable on such next succeeding Business Day.

(c) (i) During the continuance of an Event of Default, Agent may, and shall upon
the direction of Required Lenders apply any and all payments received by Agent
in respect of any Obligation in accordance with clauses first through sixth
below; and (ii) notwithstanding any provision herein to the contrary, all
payments made by Credit Parties to Agent after any or all of the Obligations
under the Loan Documents have been accelerated (so long as such acceleration has
not been rescinded), including proceeds of Collateral, shall be applied as
follows:

first, to payment of costs and expenses, including Attorney Costs, of Agent
payable or reimbursable by the Credit Parties under the Loan Documents;

second, to payment of Attorney Costs of Lenders payable or reimbursable by the
Credit Parties under this Agreement;

third, to payment of all accrued unpaid interest on the Obligations and fees
owed to Agent, Lenders and L/C Issuers;

fourth, to payment of principal of the Obligations (including L/C Reimbursement
Obligations) then due and payable, the Secured Rate Contract Obligations then
due and payable, the Secured Cash Management Obligations then due and payable,
and cash collateralization of unmatured L/C Reimbursement Obligations to the
extent not then due and payable;

fifth, to payment of any other amounts owing constituting Obligations; and

sixth, any remainder shall be for the account of and paid to whoever may be
lawfully entitled thereto.

In carrying out the foregoing, (i) amounts received shall be applied to each
category in the numerical order provided until exhausted prior to the
application to the immediately succeeding category, (ii) each of the Lenders or
other Persons entitled to payment shall receive an amount equal to its pro rata
share of amounts available to be applied pursuant to clauses third, fourth and
fifth above and (iii) no payments by a Guarantor and no proceeds of Collateral
of a Guarantor shall be applied to Obligations, the guaranty of which by such
Guarantor would constitute an Excluded Rate Contract Obligation. Notwithstanding
the foregoing, Secured Rate Contract Obligations and Secured Cash Management
Obligations with parties that are not Affiliates of Agent shall be excluded from
the application described above unless at least three

 

50



--------------------------------------------------------------------------------

Business Days prior to any distribution, Agent has received written notice from
the applicable Secured Swap Provider or Secured Cash Management Bank of the
amount of Secured Rate Contract Obligations or Secured Cash Management
Obligations then due and payable, together with such supporting documentation as
Agent may request.

2.11 Payments by the Lenders to Agent; Settlement

(a) Agent may, on behalf of Lenders, disburse funds to the Borrower for Loans
requested. Each Lender shall reimburse Agent on demand for all funds disbursed
on its behalf by Agent, or if Agent so requests, each Lender will remit to Agent
its Commitment Percentage of any Loan before Agent disburses same to the
Borrower. If Agent elects to require that each Lender make funds available to
Agent prior to disbursement by Agent to the Borrower, Agent shall advise each
Lender by telephone or fax of the amount of such Lender’s Commitment Percentage
of the Loan requested by the Borrower no later than the Business Day prior to
the scheduled Borrowing date applicable thereto, and each such Lender shall pay
Agent such Lender’s Commitment Percentage of such requested Loan, in same day
funds, by wire transfer to Agent’s account, as designated in writing by the
Agent to the Borrower from time to time, no later than 1:00 p.m. on such
scheduled Borrowing date. Nothing in this Section 2.11(a) or elsewhere in this
Agreement or the other Loan Documents, including the remaining provisions of
Section 2.11, shall be deemed to require Agent to advance funds on behalf of any
Lender or to relieve any Lender from its obligation to fulfill its Commitments
hereunder or to prejudice any rights that Agent any Lender or the Borrower may
have against any Lender as a result of any default by such Lender hereunder.

(b) At least once each calendar week or more frequently at Agent’s election
(each, a “Settlement Date”), Agent shall advise each Lender by telephone or fax
of the amount of such Lender’s Commitment Percentage of principal, interest and
Fees paid by Borrower for the benefit of Lenders with respect to each applicable
Loan. Agent shall pay to each Lender such Lender’s Commitment Percentage (except
as otherwise provided in Section 2.1(c)(vi) and Section 2.11(e)(iv)) of
principal, interest and fees paid by the Borrower since the previous Settlement
Date for the benefit of such Lender on the Loans held by it; payments shall be
made by wire transfer to such Lender) not later than 2:00 p.m. on the next
Business Day following each Settlement Date.

(c) Availability of Lender’s Commitment Percentage. Agent may assume that each
Revolving Lender will make its Commitment Percentage of each Revolving Loan
available to Agent on each Borrowing date. If such Commitment Percentage is not,
in fact, paid to Agent by such Revolving Lender when due, Agent will be entitled
to recover such amount on demand from such Revolving Lender without setoff,
counterclaim or deduction of any kind. If any Revolving Lender fails to pay the
amount of its Commitment Percentage forthwith upon Agent’s demand, Agent shall
promptly notify the Borrower, and the Borrower shall immediately repay such
amount to Agent. Nothing in this Section 2.11(c) or elsewhere in this Agreement
or the other Loan Documents shall be deemed to require Agent to advance funds on
behalf of any Revolving Lender or to relieve any Revolving Lender from its
obligation to fulfill its Commitments hereunder or to prejudice any rights that
the Borrower may have against any Revolving Lender as a result of any default by
such Revolving Lender hereunder. Without limiting the provisions of Section
2.11(b), to the extent that Agent advances funds to the Borrower on behalf of
any Revolving Lender and is not reimbursed therefor on the same Business Day as
such advance is made, Agent shall be entitled to retain for its account all
interest accrued on such advance from the date such advance was made until
reimbursed by the applicable Revolving Lender.

(d) Return of Payments.

(i) If Agent pays an amount to a Lender under this Agreement in the belief or
expectation that a related payment has been or will be received by Agent from
the Borrower and such related payment is not received by Agent, then Agent will
be entitled to recover such amount from such Lender on demand without setoff,
counterclaim or deduction of any kind.

 

51



--------------------------------------------------------------------------------

(ii) If Agent determines at any time that any amount received by Agent under
this Agreement or any other Loan Document must be returned to any Credit Party
or paid to any other Person pursuant to any insolvency law or otherwise, then,
notwithstanding any other term or condition of this Agreement or any other Loan
Document, Agent will not be required to distribute any portion thereof to any
Lender. In addition, each Lender will repay to Agent on demand any portion of
such amount that Agent has distributed to such Lender, together with interest at
such rate, if any, as Agent is required to pay to the Borrower or such other
Person, without setoff, counterclaim or deduction of any kind, and Agent will be
entitled to set-off against future distributions to such Lender any such amounts
(with interest) that are not repaid on demand.

(e) Defaulting Lenders.

(i) Responsibility. The failure of any Defaulting Lender to make any Revolving
Loan, or to fund any purchase of any participation to be made or funded by it
(including with respect to any Letter of Credit or Swing Loan), or to make any
payment required by it under any Loan Document on the date specified therefor
shall not relieve any other Lender of its obligations to make such loan, fund
the purchase of any such participation, or make any other such required payment
on such date, and neither Agent nor, other than as expressly set forth herein,
any other Lender shall be responsible for the failure of any Defaulting Lender
to make a loan, fund the purchase of a participation or make any other required
payment under any Loan Document.

(ii) Reallocation. If any Revolving Lender is a Defaulting Lender, all or a
portion of such Defaulting Lender’s Letter of Credit Obligations (unless such
Lender is the L/C Issuer that Issued such Letter of Credit) and reimbursement
obligations with respect to Swing Loans shall, at Agent’s election at any time
or upon any L/C Issuer’s or Swing Lender’s, as applicable, written request
delivered to Agent (whether before or after the occurrence of any Default or
Event of Default), be reallocated to and assumed by the Revolving Lenders that
are not Defaulting Lenders pro rata in accordance with their Commitment
Percentages of the Aggregate Revolving Loan Commitment (calculated as if the
Defaulting Lender’s Commitment Percentage was reduced to zero and each other
Revolving Lender’s (other than any other Defaulting Lender’s) Commitment
Percentage had been increased proportionately), provided that no Revolving
Lender shall be reallocated any such amounts or be required to fund any amounts
that would cause the sum of its outstanding Revolving Loans, outstanding Letter
of Credit Obligations, amounts of its participations in Swing Loans and its pro
rata share of unparticipated amounts in Swing Loans to exceed its Revolving Loan
Commitment.

(iii) Voting Rights. Notwithstanding anything set forth herein to the contrary,
including Section 10.1, a Defaulting Lender (other than a Defaulting Lender who
only holds fully funded Term Loans) shall not have any voting or consent rights
under or with respect to any Loan Document or constitute a “Lender” or a
“Revolving Lender” or a “Term Lender” (or be, or have its Loans and Commitments,
included in the determination of “Required Lenders”, “Required Revolving
Lenders” or “Lenders directly affected” pursuant to Section 10.1) for any voting
or consent rights under or with respect to any Loan Document, provided that
(A) the Commitment of a Defaulting Lender may not be increased, extended or
reinstated, (B) the principal of a Defaulting Lender’s Loans may not be reduced
or forgiven, and (C) the interest rate applicable to Obligations under the Loan
Documents owing to a Defaulting Lender may not be reduced in such a manner that
by its terms affects such Defaulting Lender more adversely than other Lenders,
in each case, without the consent of such Defaulting Lender. Moreover, for the
purposes of determining Required Lenders and Required Revolving Lenders, the
Loans, Letter of Credit Obligations, and Commitments held by Defaulting Lenders
shall be excluded from the total Loans and Commitments outstanding.

 

52



--------------------------------------------------------------------------------

(iv) Borrower Payments to a Defaulting Lender. Agent shall be authorized to use
all payments received by Agent for the benefit of any Defaulting Lender pursuant
to this Agreement to pay in full the Aggregate Excess Funding Amount to the
appropriate Secured Parties. Agent shall be entitled to hold as cash collateral
in a non-interest bearing account up to an amount equal to such Defaulting
Lender’s pro rata share, without giving effect to any reallocation pursuant to
Section 2.11(e)(ii), of all Letter of Credit Obligations until the Facility
Termination Date. Upon any such unfunded obligations owing by a Defaulting
Lender becoming due and payable, Agent shall be authorized to use such cash
collateral to make such payment on behalf of such Defaulting Lender. With
respect to such Defaulting Lender’s failure to fund Revolving Loans or Term
Loans, or purchase participations in Letters of Credit or Letter of Credit
Obligations, any amounts applied by Agent to satisfy such funding shortfalls
shall be deemed to constitute a Revolving Loan or amount of the participation
required to be funded and, if necessary to effectuate the foregoing with respect
to Revolving Loans, the other Revolving Lenders shall be deemed to have sold,
and such Defaulting Lender shall be deemed to have purchased, Revolving Loans or
Letter of Credit participation interests from the other Revolving Lenders until
such time as the aggregate amount of the Revolving Loans and participations in
Letters of Credit and Letter of Credit Obligations are held by the Revolving
Lenders in accordance with their Commitment Percentages of the Aggregate
Revolving Loan Commitment. Any amounts owing by a Defaulting Lender to Agent
which are not paid when due shall accrue interest at the interest rate
applicable during such period to Revolving Loans or Term Loans, as applicable,
that are Base Rate Loans. In the event that Agent is holding cash collateral of
a Defaulting Lender that cures pursuant to clause (v) below or ceases to be a
Defaulting Lender pursuant to the definition of Defaulting Lender, Agent shall
return the unused portion of such cash collateral to such Lender. The “Aggregate
Excess Funding Amount” of a Defaulting Lender shall be the aggregate amount of
(A) all unpaid obligations owing by such Lender to Agent, L/C Issuers, Swing
Lender, and other Lenders under the Loan Documents, including such Lender’s pro
rata share of all Revolving Loans, Letter of Credit Obligations and Swing Loans,
plus, without duplication, (B) all amounts of such Defaulting Lender’s Letter of
Credit Obligations and reimbursement obligations with respect to Swing Loans
reallocated to other Lenders pursuant to Section 2.11(e)(ii).

(v) Cure. A Lender may cure its status as a Defaulting Lender under clause
(a) of the definition of Defaulting Lender if such (A) Lender fully pays to
Agent, on behalf of the applicable Secured Parties, the Aggregate Excess Funding
Amount, plus all interest due thereon and (B) timely funds the next Revolving
Loan required to be funded by such Lender or makes the next reimbursement
required to be made by such Lender. Any such cure shall not relieve any Lender
from liability for breaching its contractual obligations hereunder.

(vi) Fees. A Lender that is a Defaulting Lender pursuant to clause (a) of the
definition of Defaulting Lender shall not earn and shall not be entitled to
receive, and the Borrower shall not be required to pay, such Lender’s portion of
the Unused Revolving Commitment Fee or Unused Initial Term Commitment Fee during
the time such Lender is a Defaulting Lender pursuant to clause (a) thereof. In
the event that any reallocation of Letter of Credit Obligations occurs pursuant
to Section 2.11(e)(ii), during the period of time that such reallocation remains
in effect, the Letter of Credit Fee payable with respect to such reallocated
portion shall be payable to (A) all Revolving Lenders based on their pro rata
share of such reallocation or (B) the L/C Issuer for any remaining portion not
reallocated to any other Revolving Lenders. So long as a Lender is a Defaulting
Lender,

 

53



--------------------------------------------------------------------------------

the Letter of Credit Fee payable with respect to any Letter of Credit Obligation
of such Defaulting Lender that has not been reallocated pursuant to Section
2.11(e)(ii) shall be payable to the L/C Issuer.

(f) Procedures. Agent is hereby authorized by each Credit Party and each other
Secured Party to establish procedures (and to amend such procedures from time to
time) to facilitate administration and servicing of the Loans and other matters
incidental thereto. Without limiting the generality of the foregoing, Agent is
hereby authorized to establish procedures to make available or deliver, or to
accept, notices, documents and similar items on, by posting to or submitting
and/or completion, on E-Systems.

(g) Cashless Settlement. Notwithstanding anything to the contrary contained in
this Agreement, any Lender may exchange, continue or rollover all or a portion
of its Loans or Commitments in connection with any refinancing, extension, loan
modification or similar transaction permitted by the terms of this Agreement,
pursuant to a cashless settlement mechanism approved by the Borrower, Agent and
such Lender.

ARTICLE III

CONDITIONS PRECEDENT

3.1 Conditions of Initial Loans. The obligation of each Lender to make its
initial Loans and of each L/C Issuer to Issue, or cause to be Issued, the
initial Letters of Credit hereunder is subject to satisfaction of the following
conditions on or prior to the Closing Date in a manner satisfactory to Agent,
except to the extent expressly permitted to be delivered after the Closing Date
by a date required in Section 5.17:

(a) Loan Documents. Agent shall have received on or before the Closing Date this
Agreement duly executed by Agent, all Lenders named on the signature pages
hereto, Holdings, the Borrower and all Restricted Subsidiaries of the Borrower
(other than Excluded Subsidiaries), together with all other agreements,
documents, instruments and other items set forth on the closing checklist
attached hereto as Exhibit 3.1, including the Flood Insurance Requirements in
the case of any Mortgages to be delivered on the Closing Date each in form and
substance reasonably satisfactory to Agent;

(b) No Default; Representations and Warranties. As of the Closing Date, (i) no
Default or Event of Default has occurred and is continuing or could reasonably
be expected to result after giving effect to the Loans made (and the incurrence
of any Letter of Credit Obligations) on the Closing Date and (ii) each
representation or warranty made by a Credit Party contained herein or in any
other Loan Document shall be true and correct in all material respects (without
duplication of any materiality qualifier contained herein or therein);

(c) Solvency. After giving effect to the funding and disbursement of the Loans
made on the Closing Date and the other Indebtedness contemplated herein,, and
the payment and accrual of all transaction costs in connection with the
foregoing, each of the Borrower and the Guarantors will be Solvent;

(d) Evidence of Insurance. Agent shall have received a certificate from the
Borrower’s insurance broker or other evidence satisfactory to it that all
insurance required to be maintained pursuant to Section 5.6 is in full force and
effect, together with endorsements naming the Agent, for the benefit of Lenders,
as additional insured and loss payee thereunder to the extent required under
Section 5.17;

(e) Leverage. The Borrower shall have delivered evidence to the satisfaction of
Agent demonstrating that the ratio of (x) Consolidated Total Indebtedness of the
Credit Parties less Subordinated Indebtedness of the Credit Parties, in each
instance, as of the Closing Date after giving effect to the

 

54



--------------------------------------------------------------------------------

payment of all costs and expenses in connection herewith, funding of the initial
Loans and Issuance of the initial Letters of Credit, to (y) Consolidated EBITDA
of the Borrower for the twelve (12) month period ending February 28, 2017 shall
not exceed 2.50:1.00;

(f) No Litigation. There shall not exist any action, suit, investigation,
litigation or proceeding pending or threatened in or before any Governmental
Authority that challenges the credit facilities hereunder, and there shall not
exist any order, injunction or decree of any Governmental Authority restraining
or prohibiting the funding of the Loans hereunder or the transactions
contemplated hereby;

(g) Fees and Expenses. The Agent and Lenders shall have received payment for all
fees and expenses required to be paid on the Closing Date pursuant to any Loan
Document or other applicable Contractual Obligation; and

(h) Material Adverse Effect. Since December 31, 2016, there shall not have
occurred any Material Adverse Effect.

For the purpose of determining satisfaction with the conditions specified in
this Section 3.1, each Lender that has signed and delivered this Agreement shall
be deemed to have accepted, and to be satisfied with, each document or other
matter required under this Section 3.1 unless Agent shall have received written
notice from such Lender prior to the Closing Date specifying its objection
thereto.

3.2 Conditions to Certain Revolving Commitment Borrowings. Except as otherwise
expressly provided herein, no Lender or L/C Issuer shall be obligated to fund
any Revolving Loan or Swing Loan or incur any Letter of Credit Obligation, if,
as of the date thereof:

(a) any representation or warranty by any Credit Party contained herein or in
any other Loan Document is untrue or incorrect in any material respect (without
duplication of any materiality qualifier contained therein) as of such date,
except to the extent that such representation or warranty expressly relates to
an earlier date (in which event such representations and warranties were untrue
or incorrect in any material respect (without duplication of any materiality
qualifier contained therein) as of such earlier date), and Agent or Required
Revolving Lenders have determined not to make such Loan or incur such Letter of
Credit Obligation as a result of the fact that such representation or warranty
is untrue or incorrect;

(b) with respect to Revolving Loans, Swing Loans or Issuances of Letters of
Credit, any Default or Event of Default has occurred and is continuing or would
reasonably be expected to result after giving effect to such Loan (or the
incurrence of any Letter of Credit Obligation), and Agent or Required Revolving
Lenders shall have determined not to make such Loan or incur such Letter of
Credit Obligation as a result of that Default or Event of Default; or

(c) after giving effect to any Revolving Loan or Swing Loan (or the incurrence
of any Letter of Credit Obligations), the aggregate outstanding amount of the
Revolving Loans would exceed the Maximum Revolving Loan Balance; and

(d) after giving effect to any Revolving Loan or Swing Loan (or the incurrence
of any Letter of Credit Obligations), the ratio of (i) all Consolidated Total
Indebtedness less Subordinated Indebtedness of the Credit Parties, in each case
as of the date of such Borrowing or incurrence, to (ii) Consolidated Adjusted
EBITDA for the most recent twelve month period ending on or prior to such date
for which financial statements have been delivered (or are required to have been
delivered) pursuant to Section 5.1 hereof, would exceed 4.25:1.00.

The request by the Borrower and acceptance by the Borrower of the proceeds of
any Revolving Loan, Swing Loan or the incurrence of any Letter of Credit
Obligations shall be deemed to constitute, as of the

 

55



--------------------------------------------------------------------------------

date thereof, (i) a representation and warranty by the Borrower that the
conditions in this Section 3.2 (without regard to any determination or agreement
made or to be made by Agent or Required Revolving Lenders) have been satisfied
and (ii) a reaffirmation by each Credit Party of the granting and continuance of
Agent’s Liens, on behalf of itself and the Secured Parties, pursuant to the
Collateral Documents.

3.3 Conditions to Term Loan Borrowings. No Term Lender shall be obligated to
fund any Term Loan, if, as of the date thereof:

(a) any representation or warranty by any Credit Party contained herein or in
any other Loan Document is untrue or incorrect in any material respect (without
duplication of any materiality qualifier contained therein) as of such date,
except to the extent that such representation or warranty expressly relates to
an earlier date (in which event such representations and warranties were untrue
or incorrect in any material respect (without duplication of any materiality
qualifier contained therein) as of such earlier date) and the Persons providing
such Term Loans have determined not to make such Term Loan as a result of the
fact that such representation or warranty is untrue or incorrect; provided that
if (i) the proceeds of such Term Loan are being used to finance a Limited
Condition Acquisition and (ii) such Limited Condition Acquisition is consummated
on or prior to the date that is ninety (90) days following the date of the
signing of the related Limited Condition Acquisition Agreement, then no Term
Lender shall be obligated to fund such Term Loan with respect thereto unless
(A) as of the date of the signing of such Limited Condition Acquisition
Agreement, all representations and warranties under the Loan Documents are true
and correct in all material respects (without duplication of any materiality
qualifier contained therein) except to the extent that such representation or
warranty expressly relates to an earlier date (in which event such
representations and warranties were untrue or incorrect in any material respect
(without duplication of any materiality qualifier contained therein) as of such
earlier date) and (B) as of the funding of such Term Loan, the representations
and warranties (i) of the Borrower and the other Credit Parties contained in
Sections 4.1(a), 4.1(b)(ii), 4.2(a), 4.2(c), 4.3, 4.4, 4.5(a), 4.8, 4.13, 4.14,
and 4.23 of this Agreement and Section 4.2 of the Guaranty and Security
Agreement shall be true and correct in all material respects (without
duplication of any materiality qualifier contained therein) and (ii) contained
in the Limited Condition Acquisition Agreement as are material to the interests
of Agent and the Lenders shall be true and correct in all material respects
(without duplication of any materiality qualifier contained therein), but only
to the extent that a Credit Party, or an Affiliate of a Credit Party, has the
right to terminate its obligations under such agreement or to not consummate the
Acquisition as a result of the failure of such representations and warranties to
be true and correct as set forth above;

(b) any Default or Event of Default has occurred and is continuing or would
reasonably be expected to result after giving effect to such Term Loan; provided
that, if the proceeds of such Term Loan are being used to finance a Limited
Condition Acquisition, no Term Lender shall be obligated to fund the Term Loan
with respect thereto unless (i) as of the date the signing of the Limited
Condition Acquisition Agreement, no Default or Event of Default shall have
occurred and be continuing and (ii) as of the date of the funding of such Term
Loan, no Default or Event of Default under Section 8.1(a), 8.1(f) or 8.1(g)
shall have occurred and is continuing at such time of funding;

(c) the proceeds of such Term Loan would not be used solely to finance or
refinance the purchase price of, and to pay fees, costs and expenses in
connection with, a Permitted Acquisition consummated substantially concurrently
with the incurrence thereof or within forty-five (45) days prior to the date of
incurrence;

(d) with respect to Initial Term Loans, (i) the amount of the requested Initial
Term Loan shall exceed the remaining amount of Aggregate Initial Term Loan
Commitment or (ii) the requested funding date of such Initial Term Loan would
occur after the Initial Term Loan Commitment Expiration Date; or

(e) as of the last day of the most recent Fiscal Quarter for which financial
statements have been delivered (or are required to have been delivered) pursuant
to Section 5.1, the Senior Leverage Ratio recomputed on a pro forma basis and
giving effect to the making of such Term Loan and the use of

 

56



--------------------------------------------------------------------------------

proceeds thereof shall exceed 3.75:1.00; provided that if the proceeds of such
Term Loan are being used to finance a Limited Condition Acquisition, the Senior
Leverage Ratio shall be determined as of the date that the applicable Limited
Condition Acquisition Agreement is entered into, and calculated as if such
Limited Condition Acquisition (and any other pending Limited Condition
Acquisition) and other pro forma events in connection therewith were consummated
on such date.

The request by the Borrower and acceptance by the Borrower of the proceeds of
any Term Loan shall be deemed to constitute, as of the date thereof, (i) a
representation and warranty by the Borrower that the conditions in this
Section 3.3 have been satisfied (without regard to any determination or
agreement made or to be made by the Persons providing such Term Loans) and
(ii) a reaffirmation by each Credit Party of the granting and continuance of
Agent’s Liens, on behalf of itself and the Secured Parties, pursuant to the
Collateral Documents.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

The Credit Parties, jointly and severally, represent and warrant to Agent and
each Lender that the following are, and after giving effect to the transactions
contemplated hereunder will be, true, correct and complete:

4.1 Corporate Existence and Power. Each Credit Party and each of their
respective Restricted Subsidiaries: (a) is a corporation, limited liability
company or limited partnership, as applicable, duly organized, validly existing
and in good standing under the laws of the jurisdiction of its incorporation,
organization or formation, as applicable; (b) has the power and authority and
all governmental licenses, authorizations, Permits, consents and approvals to
(i) own its assets and carry on its business and (ii) execute, deliver, and
perform its obligations under the Loan Documents to which it is a party; (c) is
duly qualified as a foreign corporation, limited liability company or limited
partnership, as applicable, and licensed and in good standing, under the laws of
each jurisdiction where its ownership, lease or operation of Property or the
conduct of its business requires such qualification or license; and (d) is in
compliance with all Requirements of Law; except, in each case referred to in
clause (b)(i), (c) or clause (d), to the extent that the failure to do so would
not reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

4.2 Corporate Authorization; No Contravention. The execution, delivery and
performance by the Credit Parties of this Agreement and by each Credit Party of
any other Loan Document to which such Person is party, have been duly authorized
by all necessary action, and do not and will not (a) contravene the terms of any
of that Person’s Organization Documents; (b) conflict with or result in any
material breach or contravention of, or result in the creation of any Lien
(other than Liens in favor of Agent created under the Loan Documents) under, any
document evidencing any material Contractual Obligation to which such Person is
a party or any order, injunction, writ or decree of any Governmental Authority
to which such Person or its Property is subject, (c) affect any Credit Party’s
or any Restricted Subsidiary of a Credit Party’s right to receive, or reduce the
amount of, payments and reimbursements from Third Party Payors, or materially
adversely affect any Regulatory Permit; or (d) violate any material Requirement
of Law in any material respect.

4.3 Governmental Authorization. No approval, consent, exemption, authorization,
or other action by, or notice to, or filing with, any Governmental Authority is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Credit Party of this Agreement or any other Loan
Document except (a) for recordings and filings in connection with the Liens
granted to Agent under the Collateral Documents and (b) those obtained or made
on or prior to the Closing Date.

 

57



--------------------------------------------------------------------------------

4.4 Binding Effect. This Agreement and each other Loan Document to which any
Credit Party is a party constitute the legal, valid and binding obligations of
each such Credit Party which is a party thereto, enforceable against such Credit
Party in accordance with their respective terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, or similar laws affecting the
enforcement of creditors’ rights generally or by equitable principles relating
to enforceability.

4.5 Litigation. Except as specifically disclosed in Schedule 4.5, there are no
actions, suits, proceedings, claims or disputes pending, or to the best
knowledge of each Credit Party, threatened or contemplated, at law, in equity,
in arbitration or before any Governmental Authority, against any Credit Party,
any Restricted Subsidiary of any Credit Party or any of their respective
Properties which:

(a) purport to affect or pertain to this Agreement, any other Loan Document, or
any of the transactions contemplated hereby or thereby; or

(b) seek an injunction or other equitable relief which would reasonably be
expected to have a Material Adverse Effect.

No injunction, writ, temporary restraining order or any order of any nature has
been issued by any court or other Governmental Authority purporting to enjoin or
restrain the execution, delivery or performance of this Agreement or any other
Loan Document, or directing that the transactions provided for herein or therein
not be consummated as herein or therein provided. As of the Closing Date, no
Credit Party or any Restricted Subsidiary of any Credit Party is the subject of
an audit or, to each Credit Party’s knowledge, any review or investigation by
any Governmental Authority (excluding the IRS and other taxing authorities)
concerning the violation or possible violation of any Requirement of Law. As of
the Closing Date, there are no actions, suits, proceedings, claims or disputes
pending, or to the best knowledge of each Credit Party, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, against any Credit Party, any Restricted Subsidiary of any Credit
Party or any of their respective Properties which would reasonably be expected
to result in monetary judgment(s) or relief, individually or in the aggregate,
in excess of $2,500,000 (excluding amounts bonded over or covered by insurance
to the extent the relevant independent third party insurer has not denied
coverage therefor).

4.6 No Default. No Default or Event of Default exists or would result from the
incurring of any Obligations by any Credit Party or the grant or perfection of
Agent’s Liens on the Collateral or the consummation of the transactions
contemplated hereunder. No Credit Party and no Restricted Subsidiary of any
Credit Party is in default under or with respect to any Contractual Obligation
in any respect which, individually or together with all such defaults, would
reasonably be expected to have a Material Adverse Effect.

4.7 ERISA Compliance. Schedule 4.7 sets forth, as of the Closing Date, a
complete and correct list of, and that separately identifies, (a) all Title IV
Plans and (b) all Multiemployer Plans. Each Title IV Plan, and each trust
thereunder, intended to qualify for tax exempt status under Section 401 or 501
of the Code or other Requirements of Law so qualifies. Each Benefit Plan is in
compliance with applicable provisions of ERISA, the Code and other Requirements
of Law, except where a failure to be in compliance could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect. There are no existing
or pending (or to the knowledge of any Credit Party or any Subsidiary of a
Credit Party, threatened) claims (other than routine claims for benefits in the
normal course), sanctions, actions, lawsuits or other proceedings or
investigation involving any Benefit Plan to which any Credit Party or any
Subsidiary of a Credit Party incurs or otherwise has or could have an obligation
or any Liability, that could, in the aggregate, reasonably be expected to have a
Material Adverse Effect. No ERISA Event has occurred or is reasonably expected
to occur. On the Closing Date, no ERISA Event has occurred in connection with
which material obligations or material Liabilities of a Credit Party or a
Subsidiary of a Credit Party remain outstanding.

 

58



--------------------------------------------------------------------------------

4.8 Use of Proceeds; Margin Regulations. The proceeds of the Loans are intended
to be and shall be used solely for the purposes set forth in and permitted by
Section 5.10. No Credit Party and no Subsidiary of any Credit Party is engaged
in the business of purchasing or selling Margin Stock or extending credit for
the purpose of purchasing or carrying Margin Stock. As of the Closing Date,
except as set forth on Schedule 4.8, no Credit Party and no Subsidiary of any
Credit Party owns any Margin Stock.

4.9 Ownership of Property; Liens. As of the Closing Date, the Real Estate listed
in Schedule 4.9 constitutes all of the Real Estate of each Credit Party and each
of their respective Restricted Subsidiaries. Each of the Credit Parties and each
of their respective Restricted Subsidiaries has good record title or valid
leasehold interests in all Real Estate and personal property and valid leasehold
interests in all leased personal property, in each instance, necessary or used
in the ordinary conduct of their respective businesses. None of the Property of
any Credit Party or any Restricted Subsidiary of any Credit Party is subject to
any Liens other than Permitted Liens.

4.10 Taxes. All federal, state, local and foreign income and franchise and other
material Tax returns, reports and statements (collectively, the “Tax Returns”)
required to be filed by any Tax Affiliate have been filed with the appropriate
Governmental Authorities, all such Tax Returns are true and correct in all
material respects, and all Taxes reflected therein or otherwise due and payable
have been paid prior to the date on which any Liability may be added thereto for
non-payment thereof except for those contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves are maintained
on the books of the appropriate Tax Affiliate in accordance with GAAP. As of the
Closing Date, no Tax Return is under audit or examination by any Governmental
Authority and no notice of any audit or examination or any assertion of any
claim for Taxes has been given or made by any Governmental Authority. Proper and
accurate amounts have been withheld by each Tax Affiliate from their respective
employees for all periods in full and complete compliance with the Tax, social
security and unemployment withholding provisions of applicable Requirements of
Law and such withholdings have been timely paid to the respective Governmental
Authorities. No Tax Affiliate has participated in a “reportable transaction”
within the meaning of Treasury Regulation Section 1.6011-4(b) or has been a
member of an affiliated, combined or unitary group other than the group of which
a Tax Affiliate is the common parent.

4.11 Financial Condition.

(a) Each of (i) the audited consolidated balance sheet of Holdings and its
Subsidiaries dated December 31, 2016, and the related audited consolidated
statements of income or operations, shareholders’ equity and cash flows for the
Fiscal Year ended on that date and (ii) the unaudited interim consolidated
balance sheet of Holdings and its Subsidiaries dated February 28, 2017 and the
related unaudited consolidated statements of income, shareholders’ equity and
cash flows for the two fiscal months then ended:

(x) were prepared in accordance with GAAP consistently applied throughout the
respective periods covered thereby, except as otherwise expressly noted therein,
subject to, in the case of the unaudited interim financial statements, normal
year-end adjustments and the lack of footnote disclosures; and

(y) present fairly in all material respects the consolidated financial condition
of Holdings and its Subsidiaries as of the dates thereof and results of
operations for the periods covered thereby.

(b) The pro forma unaudited consolidated balance sheet of Holdings and its
Subsidiaries dated February 28, 2017 delivered on the Closing Date was prepared
by Holdings giving pro forma effect to the funding of the Loans and consummation
of the transactions contemplated hereby, was based on the unaudited consolidated
and consolidating balance sheets of Holdings and its Subsidiaries dated
February 28, 2017, and was prepared in accordance with GAAP, with only such
adjustments thereto as would be required in a manner consistent with GAAP.

 

59



--------------------------------------------------------------------------------

(c) Since December 31, 2016, there has been no Material Adverse Effect or any
event or circumstance which would reasonably be expected to result in a Material
Adverse Effect.

(d) All financial performance projections delivered to Agent, including the
financial performance projections delivered on or prior to the Closing Date,
represent the Borrower’s good faith estimate of future financial performance and
are based on assumptions believed by the Borrower to be fair and reasonable in
light of current market conditions, it being acknowledged and agreed by Agent
and Lenders that projections as to future events are not to be viewed as facts
and that the actual results during the period or periods covered by such
projections may differ from the projected results and such differences may be
material.

4.12 Environmental Matters. Except as set forth in Schedule 4.12 and except
where any failures to comply would not reasonably be expected to result in,
either individually or in the aggregate, Material Environmental Liabilities to
the Credit Parties and their Restricted Subsidiaries, each Credit Party and each
Restricted Subsidiary of each Credit Party (a) are and during the five
(5) calendar years immediately preceding the Closing Date have been in
compliance with all applicable Environmental Laws, including obtaining and
maintaining all Permits required by any applicable Environmental Law, (b) is not
party to, and no Real Estate currently (or to the knowledge of any Credit Party
previously) owned, leased, subleased, operated or otherwise occupied by any
Credit Party or any Restricted Subsidiary of a Credit Party is subject to or the
subject of, any Contractual Obligation or any pending or, to the knowledge of
any Credit Party, threatened, order, action, investigation, suit, proceeding,
audit, Lien, claim, demand, dispute or notice of violation or of potential
liability or similar written notice relating in any manner to any Environmental
Law, (c) has not caused or suffered to occur a Release of Hazardous Materials
at, to or from any Real Estate in violation of any Environmental Law,
(d) currently (or to the knowledge of any Credit Party, previously) owns,
leases, subleases, operates or otherwise occupies no Real Estate that is
contaminated by any Hazardous Materials, (e) is not, and has not been, engaged
in, and has no knowledge of any current or former tenant to engage in,
operations in violation of any Environmental Law and (f) has not received during
the five (5) calendar years immediately preceding the Closing Date any notice of
a violation of any Environmental Law, including receipt of any information
request or notice of potential responsibility under the Comprehensive
Environmental Response, Compensation and Liability Act or similar Environmental
Laws.

4.13 Regulated Entities. None of any Credit Party, any Person controlling any
Credit Party, or any Subsidiary of any Credit Party, is (a) an “investment
company” within the meaning of the Investment Company Act of 1940 or (b) subject
to regulation under the Federal Power Act, the Interstate Commerce Act, any
state public utilities code, or any other federal or state statute, rule or
regulation limiting its ability to incur Indebtedness, pledge its assets or
perform its obligations under the Loan Documents.

4.14 Solvency. Both before and after giving effect to (a) the Loans made and
Letters of Credit Issued on or prior to the date this representation and
warranty is made or remade, (b) the disbursement of the proceeds of such Loans
to or as directed by the Borrower, (c) the consummation of the transactions
contemplated hereby and (d) the payment and accrual of all transaction costs in
connection with the foregoing, each Credit Party is Solvent.

4.15 Labor Relations. There are no strikes, work stoppages, slowdowns or
lockouts existing, pending (or, to the knowledge of any Credit Party,
threatened) against or involving any Credit Party or any Restricted Subsidiary
of any Credit Party, except for those that would not, in the aggregate,
reasonably be expected to have a Material Adverse Effect. Except as set forth on
Schedule 4.15, as of the Closing Date, (a) there is no collective bargaining or
similar agreement with any union, labor organization, works council or similar
representative covering any employee of any Credit Party or any Restricted
Subsidiary of any Credit Party, (b) no petition for certification or election of
any such

 

60



--------------------------------------------------------------------------------

representative is existing or pending with respect to any employee of any Credit
Party or any Restricted Subsidiary of any Credit Party and (c) to the Credit
Parties’ knowledge, no such representative has sought certification or
recognition with respect to any employee of any Credit Party or any Restricted
Subsidiary of any Credit Party.

4.16 Intellectual Property. Each Credit Party and each Restricted Subsidiary of
each Credit Party owns, or is licensed to use, all Intellectual Property
necessary to conduct its business as currently conducted except for such
Intellectual Property the failure of which to own or license would not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect. To the knowledge of each Credit Party, (a) the conduct
and operations of the businesses of each Credit Party and each Restricted
Subsidiary of each Credit Party does not infringe, misappropriate, dilute or
violate any Intellectual Property owned by any other Person and (b) no other
Person has contested in writing any right, title or interest of any Credit Party
or any Restricted Subsidiary of any Credit Party in, or relating to, any
Intellectual Property, other than, in each case, as would not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.

4.17 Brokers’ Fees; Transaction Fees. Except as disclosed on Schedule 4.17 and
except for fees payable to Agent and Lenders, none of the Credit Parties or any
of their respective Subsidiaries has any obligation to any Person in respect of
any finder’s, broker’s or investment banker’s fee in connection with the
transactions contemplated hereby.

4.18 Ventures, Subsidiaries and Affiliates; Outstanding Stock. All issued and
outstanding Stock of each of the Credit Parties and each of their respective
Restricted Subsidiaries are duly authorized and validly issued, fully paid,
non-assessable, and free and clear of all Liens other than, with respect to the
Stock of the Borrower and Restricted Subsidiaries of the Borrower, those in
favor of Agent, for the benefit of the Secured Parties. All such securities were
issued in compliance with all applicable state and federal laws concerning the
issuance of securities. As of the Closing Date, all of the issued and
outstanding Stock of each Credit Party and each Subsidiary of each Credit Party
is owned by each of the Persons and in the amounts set forth in Schedule 4.18.
Except as set forth in Schedule 4.18 on the Closing Date, there are no
pre-emptive or other outstanding rights to purchase, options, warrants or
similar rights or agreements pursuant to which any Credit Party may be required
to issue, sell, repurchase or redeem any of its Stock or any Stock of its
Restricted Subsidiaries. Set forth in Schedule 4.18 is a true and complete
organizational chart of the Credit Parties, all of their Subsidiaries and all
joint ventures or partnerships with any other Person as of the Closing Date and,
as supplemented in writing to the Agent from time to time, on any other date
this representation is given. As of the Closing Date there are no Unrestricted
Subsidiaries.

4.19 Jurisdiction of Organization; Chief Executive Office. Schedule 4.19 lists
each Credit Party’s jurisdiction of organization, legal name and organizational
identification number, if any, and the location of such Credit Party’s chief
executive office or sole place of business, in each case as of the date hereof,
and such Schedule 4.19 also lists all jurisdictions of organization and legal
names of such Credit Party for the five years preceding the Closing Date.

4.20 Deposit Accounts and Other Accounts. Schedule 4.20 lists all banks and
other financial institutions securities intermediary or commodity intermediary
at which any Credit Party maintains deposit, securities, commodities or similar
accounts as of the Closing Date, and such Schedule correctly identifies the
name, address and any other relevant contact information reasonably requested by
Agent with respect to each depository or intermediary, the name in which the
account is held, a description of the purpose of the account, and the complete
account number therefor.

4.21 Full Disclosure. None of the statements contained in each exhibit, report,
statement or certificate furnished by or on behalf of any Credit Party or any of
their Subsidiaries in connection with the Loan Documents and the Transactions
(including the offering and disclosure materials, if any, delivered by or on
behalf of any Credit Party to Agent or the Lenders prior to the Closing Date,
but excluding any

 

61



--------------------------------------------------------------------------------

financial performance projections), when taken as a whole, contains any untrue
statement of a material fact or omits any material fact required to be stated
therein or necessary to make the statements made therein, in light of the
circumstances under which they are made, not materially misleading as of the
time when made or delivered.

4.22 Regulatory Matters

(a) Compliance with Health Care Laws. Each Credit Party and each of their
respective Subsidiaries is, and at all times during the three calendar years
immediately preceding the Closing Date has been, in material compliance with all
Health Care Laws and requirements of Third Party Payor Programs applicable to
it, its assets, business or operations. No circumstance exists or event has
occurred which would reasonably be expected to result in a material violation of
any Health Care Law or any requirement of any Third Party Payor Program. Except
as set forth on Schedule 4.22, no material Proceeding against or affecting any
Credit Party or any of its Subsidiaries relating to any actual or alleged
non-compliance with any Health Care Law is pending or, to the knowledge of any
Credit Party, is threatened.

(b) Regulatory Permits; Accreditation. Each Credit Party and each of their
respective Subsidiaries holds, and at all times during the three calendar years
immediately preceding the Closing Date has held, all Regulatory Permits
necessary for it to own, lease, sublease or operate its assets or to conduct its
business or operations (including to provide home and community based personal
care services and to participate in and obtain reimbursement under all Third
Party Payor Programs in which such Persons participate. All such Regulatory
Permits are, and at all times during the three calendar years immediately
preceding the Closing Date have been, in full force and effect and there is and
has been no default under, violation of, or other noncompliance with the terms
and conditions thereof, except as would not reasonably be expected to have, in
the aggregate, a Material Adverse Effect. To the Credit Parties’ knowledge, no
condition exists or event has occurred which, in itself or with the giving of
notice or lapse of time or both, has resulted or would reasonably be expected to
result in the suspension, revocation, termination, limitation, modification or
non-renewal of any material Regulatory Permit. No Governmental Authority has
taken, or to the knowledge of any Credit Party intends to take, action to
suspend, revoke, terminate, place on probation, restrict, limit, modify or not
renew any Regulatory Permit of any Credit Party or any Subsidiary of any Credit
Party.

(c) Third Party Payor Authorizations. Each Credit Party and each of their
respective Subsidiaries holds, and at all times during the three calendar years
immediately preceding the Closing Date has held, in full force and effect, all
Third Party Payor Authorizations necessary to participate in and be reimbursed
by all Third Party Payor Programs in which any Credit Party or any Subsidiary of
any Credit Party participates. There is no investigation, audit, claim review,
or other action pending, or to the knowledge of any Credit Party, threatened,
which would be reasonably likely to result in a suspension, revocation,
termination or non-renewal of any Third Party Payor Authorization or result in
any Credit Party’s or any of their Subsidiaries’ exclusion from any Third Party
Payor Program.

(d) Material Statements. None of the Credit Parties, their Subsidiaries, or, to
the knowledge of the Credit Parties, the officers, affiliates, employees or
agents of the Credit Parties or their Subsidiaries has made an untrue statement
of a material fact or fraudulent statement to any Governmental Authority, failed
to disclose a material fact that must be disclosed to any Governmental
Authority, or committed an act, made a statement or failed to make a statement
that, at the time such statement, disclosure or failure to disclose occurred,
would reasonably be expected to constitute a material violation of any Health
Care Law.

(e) Prohibited Transactions. None of the Credit Parties, their Subsidiaries, or,
to the knowledge of the Credit Parties, the officers, affiliates, employees or
agents of the Credit Parties or their Subsidiaries, directly or indirectly, has
(i) offered or paid or solicited or received any remuneration, in cash or in
kind, or made any financial arrangements, in violation of any Health Care Law;
(ii) given or

 

62



--------------------------------------------------------------------------------

agreed to give, or is aware that there has been made or that there is any
agreement to make, any gift or gratuitous payment of any kind, nature or
description (whether in money, property or services) in violation of any Health
Care Law; (iii) made or agreed to make, or is aware that there has been made or
that there is any agreement to make, any contribution, payment or gift of funds
or property to, or for the private use of, any governmental official, employee
or agent where either the contribution, payment or gift or the purpose of such
contribution, payment or gift is or was illegal under the laws of any
Governmental Authority having jurisdiction over such payment, contribution or
gift; (iv) established or maintained any unrecorded fund or asset for any
purpose or made any misleading, false or artificial entries on any of its books
or records for any reason; or (v) made, or agreed to make, or is aware that
there has been made or that there is any agreement to make, any payment to any
person with the intention or understanding that any part of such payment would
be in violation of any Health Care Law or used or was given for any purpose
other than that described in the documents supporting such payment. To the
knowledge of each Credit Party, except as set forth on Schedule 4.22, no person
has filed or has threatened to file against any Credit Party or any of their
Affiliates an action under any federal or state whistleblower statute, including
under the False Claims Act of 1863 (31 U.S.C. § 3729 et seq.).

(f) Exclusion. No Credit Party and no Subsidiary of any Credit Party, nor, to
the knowledge of the Credit Parties, any owner, officer, director, partner,
agent, managing employee or Person with a “direct or indirect ownership
interest” (as that phrase is defined in 42 C.F.R. § 420.201) in any Credit Party
or any Subsidiary of any Credit Party has been (or, has been threatened to
be) (i) excluded from any Third Party Payor Program pursuant to 42 U.S.C. §
1320a-7 and related regulations, (ii) “suspended” or “debarred” from selling
products to the U.S. government or its agencies pursuant to the Federal
Acquisition Regulation, relating to debarment and suspension applicable to
federal government agencies generally (42 C.F.R. Subpart 9.4), or other
applicable laws or regulations, (iii) debarred, disqualified, suspended or
excluded from participation in any Third Party Payor Program or is listed on the
General Services Administration list of excluded parties, nor, to the knowledge
of the Credit Parties, is any such debarment, disqualification, suspension or
exclusion threatened or pending, or (iv) except as set forth on Schedule 4.22,
made a party to any other action by any Governmental Authority that may prohibit
it from selling products or providing services to any governmental or other
purchaser pursuant to any federal, state or local laws or regulations.

(g) Corporate Integrity Agreement. None of the Credit Parties, their
Subsidiaries, or, to the knowledge of the Credit Parties, any of their owners,
officers, directors, partners, agents, managing employees or Persons with a
“direct or indirect ownership interest” (as that phrase is defined in 42 C.F.R.
§1001.1001) in any Credit Party or any of its Subsidiaries is a party to, or
bound by, any order, individual integrity agreement, corporate integrity
agreement, corporate compliance agreement, deferred prosecution agreement, or
other formal or informal agreement with any Governmental Authority concerning
compliance with Health Care Laws.

(h) Accreditation. Each Credit Party and each of their respective Subsidiaries
has obtained and maintains accreditation in good standing and without limitation
or impairment by all applicable accrediting organizations, to the extent prudent
and customary in the industry in which it is engaged or required by law
(including any foreign law or equivalent regulation), except where the failure
to have or maintain such accreditation in good standing or imposition of
limitation or impairment would not reasonably be expected to have, in the
aggregate, a Material Adverse Effect.

(i) Proceedings; Audits. Except as set forth on Schedule 4.22, there are no
pending (or, to the knowledge of any Credit Party, threatened) Proceedings
against or affecting any Credit Party or any Subsidiary of any Credit Party
relating to any actual or alleged non-compliance with any Health Care Law or
requirement of any Third Party Payor Program other than Third Party Payor
Program audits in the Ordinary Course of Business. There currently exist no
restrictions, deficiencies, required plans of correction or other such remedial
measures with respect to any Regulatory Permit of any Credit Party or any
Subsidiary of any Credit Party, or any of their participation in any Third Party
Payor Program, except deficiencies, restrictions or other remedial issues
capable of being cured by the applicable Credit Party in

 

63



--------------------------------------------------------------------------------

the ordinary course and prior to the expiration of the time frame (subject to
any additional cure periods) allowed by any applicable Governmental Authority
with respect thereto. Without limiting the foregoing, no validation review,
program integrity review, audit or other investigation related to any Credit
Party or any Subsidiary of any Credit Party or their respective operations, or
the consummation of the transactions contemplated in the Loan Documents or
related to the Collateral (i) has been conducted by or on behalf of any
Governmental Authority, or (ii) to the Credit Parties’ knowledge is scheduled,
pending or threatened.

(j) Overpayments. No Credit Party and no Subsidiary of any Credit Party (i) has
retained an overpayment received from, or failed to refund any amount due to,
any Third Party Payor in violation of any Health Care Law or contract; and
(ii) has received written notice of, or has knowledge of, any overpayment or
refunds due to any Third Party Payor, other than overpayments received and
refunds or other adjustments owed by the Credit Parties or any Subsidiaries of
the Credit Parties in the Ordinary Course of Business and in compliance with
applicable Health Care Laws and contracts.

4.23 Foreign Assets Control Regulations; Anti-Money Laundering; Anti-Corruption
Practices.

(a) Each Credit Party and each Subsidiary of each Credit Party is in compliance
in all material respects with all U.S. economic sanctions laws, Executive Orders
and implementing regulations (“Sanctions”) as administered by the U.S. Treasury
Department’s Office of Foreign Assets Control (“OFAC”) and the U.S. State
Department. No Credit Party and no Subsidiary of a Credit Party (i) is a Person
on the list of the Specially Designated Nationals and Blocked Persons (the “SDN
List”), (ii) is a person who is otherwise the target of U.S. economic sanctions
laws such that a U.S. person cannot deal or otherwise engage in business
transactions with such person, (iii) is a Person organized or resident in a
country or territory subject to comprehensive Sanctions (a “Sanctioned
Country”), or (iv) is owned or controlled by (including by virtue of such Person
being a director or owning voting shares or interests), or acts, directly or
indirectly, for or on behalf of, any Person on the SDN List or a government of a
Sanctioned Country such that the entry into, or performance under, this
Agreement or any other Loan Document would be prohibited by U.S. law.

(b) Each Credit Party and each Subsidiary of each Credit Party is in compliance
with all laws related to terrorism or money laundering (“Anti-Money Laundering
Laws”) including: (i) all applicable requirements of the Currency and Foreign
Transactions Reporting Act of 1970 (31 U.S.C. 5311 et. seq., (the Bank Secrecy
Act)), as amended by Title III of the USA Patriot Act, (ii) the Trading with the
Enemy Act, (iii) Executive Order No. 13224 on Terrorist Financing, effective
September 24, 2001 (66 Fed. Reg. 49079), any other enabling legislation,
executive order or regulations issued pursuant or relating thereto and
(iv) other applicable federal or state laws relating to “know your customer” or
anti-money laundering rules and regulations. No action, suit or proceeding by or
before any court or Governmental Authority with respect to compliance with such
Anti-Money Laundering Laws is pending or threatened to the knowledge of each
Credit Party and each Subsidiary of each Credit Party.

(c) Each Credit Party and each Subsidiary of each Credit Party is in compliance
in all material respects with all applicable anti-corruption and bribery laws,
including the U.S. Foreign Corrupt Practices Act of 1977 (“FCPA”) and the U.K.
Bribery Act 2010 (“Anti-Corruption Laws”). None of the Credit Party or any
Subsidiary, nor to the knowledge of the Credit Party, any director, officer,
agent, employee, or other person acting on behalf of the Credit Party or any
Subsidiary, has taken any action, directly or indirectly, that would result in a
violation of applicable Anti-Corruption Laws.

(d) The Credit Party and each Subsidiary has instituted and will continue to
maintain policies and procedures designed to ensure compliance by the Credit
Parties, their Subsidiaries and their respective directors, officers, employees
and agents with Sanctions, Anti-Money Laundering Laws and Anti-Corruption Laws.

 

64



--------------------------------------------------------------------------------

4.24 Subordinated Debt. All Obligations, including the L/C Reimbursement
Obligations, constitute Indebtedness entitled to the benefits of the
subordination provisions contained in the applicable Subordination Agreement.

ARTICLE V

AFFIRMATIVE COVENANTS

Each Credit Party covenants and agrees that until the Facility Termination Date:

5.1 Financial Statements. Each Credit Party shall maintain, and shall cause each
of its Restricted Subsidiaries to maintain, a system of accounting established
and administered in accordance with sound business practices to permit the
preparation of financial statements in conformity with GAAP (provided that
unaudited interim financial statements shall not be required to have footnote
disclosures and are subject to normal year-end adjustments). The Borrower shall
deliver to Agent and each Lender by Electronic Transmission and in detail
reasonably satisfactory to Agent and the Required Lenders:

(a) as soon as available, but not later than one-hundred and twenty (120) days
after the end of each Fiscal Year, a copy of the audited consolidated and
consolidating balance sheets of Holdings and its Subsidiaries as at the end of
such Fiscal Year and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such Fiscal Year, setting
forth in each case in comparative form the figures for the previous Fiscal Year,
and accompanied by the report of any “Big Four” or other nationally-recognized
independent certified public accounting firm reasonably acceptable to Agent
which report shall (i) contain an unqualified opinion, stating that such
consolidated financial statements present fairly in all material respects the
financial position for the periods indicated in conformity with GAAP applied on
a basis consistent with prior years and (ii) not include any explanatory
paragraph expressing substantial doubt as to going concern status;

(b) as soon as available, but not later than forty-five (45) days after the end
of each of the first three Fiscal Quarters of each year, a copy of the unaudited
consolidated and consolidating balance sheets of Holdings and its Subsidiaries,
and the related consolidated statements of income, shareholders’ equity and cash
flows as of the end of such Fiscal Quarter and for the portion of the Fiscal
Year then ended, all certified by an appropriate Responsible Officer of the
Borrower as being complete and correct and fairly presenting, in all material
respects, in accordance with GAAP, the financial position and the results of
operations of Holdings and its Subsidiaries, subject to normal year-end
adjustments and absence of footnote disclosures.

5.2 Certificates; Other Information. The Borrower shall furnish to Agent (and
Agent shall thereafter make available to each Lender) by Electronic
Transmission:

(a) concurrently with the delivery of the annual and quarterly financial
statements referred to in Sections 5.1(a) and 5.1(b), (i) a fully and properly
completed certificate in the form of Exhibit 5.2(a) (a “Compliance
Certificate”), certified by a Responsible Officer of the Borrower and (ii) a
reconciliation excluding the assets liabilities, revenue, expenses and net
income of Unrestricted Subsidiaries from such financial statements;

(b) promptly after the same are sent, copies of all financial statements and
reports (excluding any packages delivered solely to the board of directors (or
other similar body)) which any Credit Party sends to its shareholders or other
equity holders, as applicable, generally and promptly after the same are filed,
copies of all financial statements and regular, periodic or special reports
which such Person may make to, or file with, the Securities and Exchange
Commission or any successor or similar Governmental Authority;

 

65



--------------------------------------------------------------------------------

(c) as soon as available and in any event no later than forty-five (45) days
after the last day of each Fiscal Year of the Borrower, projections of the
Credit Parties (and their Subsidiaries) consolidated and consolidating financial
performance for the forthcoming Fiscal Year on a quarterly basis and, with
appropriate discussion, the principal assumptions upon which such projections
are based;

(d) promptly upon receipt thereof, copies of any “management letter” submitted
to any Credit Party by its certified public accountants and management’s
responses thereto;

(e) from time to time, with respect to any Property subject to a Mortgage in
accordance with Section 5.13, if Agent determines that obtaining appraisals is
necessary in order for Agent or any Lender to comply with applicable laws or
regulations (including any appraisals required to comply with FIRREA), and at
any time if an Event of Default shall have occurred and be continuing, Agent
may, or may require the Borrower to, in either case at the Borrower’s expense,
obtain appraisals in form and substance and from appraisers reasonably
satisfactory to Agent stating the then current fair market value of all or any
portion of the personal property of any Credit Party or any Restricted
Subsidiary of any Credit Party and the fair market value or such other value as
determined by Agent (for example, replacement cost for purposes of Flood
Insurance) of any Real Estate of any Credit Party or any Restricted Subsidiary
of any Credit Party;

(f) concurrently with the delivery of the annual financial statements referred
to in Section 5.1(a), a summary of all material insurance coverage maintained as
of the date thereof by any Credit Party; and

(g) promptly, such additional business, financial, corporate affairs, perfection
certificates and other information as Agent may from time to time reasonably
request.

5.3 Notices. The Borrower shall notify promptly Agent (and Agent shall
thereafter notify each Lender) of each of the following (and in no event later
than five (5) Business Days after a Responsible Officer becomes aware thereof):

(a) the occurrence or existence of any Default or Event of Default;

(b) any breach or non-performance of, or any default under, (x) any agreement or
document governing Material Indebtedness or (y) any Contractual Obligation of
any Credit Party or any Subsidiary of any Credit Party, or any violation of, or
non-compliance with, any Requirement of Law that in the case of this clause
(y) would reasonably be expected to result, either individually or in the
aggregate, in a Material Adverse Effect, and in the case of clauses (x) and (y)
including a description of such breach, non-performance, default, violation or
non-compliance and the steps, if any, such Person has taken, is taking or
proposes to take in respect thereof;

(c) any dispute, litigation, investigation, proceeding or suspension which may
exist at any time between any Credit Party or any Subsidiary of any Credit Party
and any Governmental Authority which would reasonably be expected to result,
either individually or in the aggregate, in a Material Adverse Effect;

(d) the commencement of, or any material development in, any litigation or
proceeding affecting any Credit Party, any Subsidiary of any Credit Party or any
of their respective property (i) in which the amount of damages claimed is
$2,500,000 or more, (ii) which would reasonably be expected to have a Material
Adverse Effect, (iii) which alleges material violations of any Health Care Law
by any Credit Party or any Subsidiary of any Credit Party that cannot be
remedied in the Ordinary Course of Business, or (iv) in which the relief sought
is an injunction or other stay of the performance of this Agreement or any other
Loan Document; or the receipt of any subpoena from, or notice of an
investigation by, any Governmental Authority;

 

66



--------------------------------------------------------------------------------

(e) (i) the receipt by any Credit Party of any written notice of violation of or
potential liability or similar notice under Environmental Law, (ii)(A)
unpermitted Releases, (B) the existence of any condition that could reasonably
be expected to result in violations of or Liabilities under, any Environmental
Law or (C) the commencement of, or any material change to, any action,
investigation, suit, proceeding, audit, claim, demand, dispute alleging a
violation of or Liability under any Environmental Law which in the case of
clauses (A), (B) and (C) above, in the aggregate for all such clauses, would
reasonably be expected to result in Material Environmental Liabilities,
(iii) the receipt by any Credit Party of notification that any Property of any
Credit Party is subject to any Lien in favor of any Governmental Authority
securing, in whole or in part, Environmental Liabilities and (iv) any proposed
acquisition or lease of Real Estate, if such acquisition or lease would have a
reasonable likelihood of resulting in Material Environmental Liabilities;

(f) (i) on or prior to any filing by any Credit Party or a Subsidiary of a
Credit Party, or promptly upon a Credit Party obtaining knowledge of the filing
by any ERISA Affiliate, of any notice of any reportable event under Section 4043
of ERISA or intent to terminate any Title IV Plan, a copy of such notice,
(ii) promptly, and in any event within ten (10) days, after any officer of any
Credit Party or a Subsidiary of a Credit Party knows or has reason to know that
a request for a minimum funding waiver under Section 412 of the Code has been
filed with respect to any Title IV Plan or Multiemployer Plan, a notice
describing such waiver request and any action that any ERISA Affiliate proposes
to take with respect thereto, together with a copy of any notice filed with the
PBGC or the IRS pertaining thereto, and (iii) promptly, and in any event within
ten (10) days after any officer of any Credit Party or a Subsidiary of a Credit
Party knows or has reason to know that an ERISA Event will or has occurred that
would reasonably be expected to result in material liability to a Credit Party
or a Subsidiary of a Credit Party, a notice describing such ERISA Event, and any
action that any ERISA Affiliate proposes to take with respect thereto, together
with a copy of any notices received from or filed with the PBGC, IRS,
Multiemployer Plan or other Title IV Plan pertaining thereto;

(g) any Material Adverse Effect subsequent to the date of the most recent
audited financial statements delivered to Agent and Lenders pursuant to this
Agreement;

(h) any material change in accounting policies or financial reporting practices
by any Credit Party or any Restricted Subsidiary of any Credit Party;

(i) any event reasonably expected to result in a mandatory prepayment of the
Obligations pursuant to Section 2.8; and

(j) (1) the voluntary disclosure by any Credit Party or any Subsidiary of any
Credit Party to the Office of the Inspector General of the United States
Department of Health and Human Services, any Third Party Payor Program
(including to any intermediary, carrier or contractor of such Program), of an
actual or potential overpayment matter involving the submission of claims to a
Third Party Payor in an amount greater than $250,000; (2) that any Credit Party
or any Subsidiary of any Credit Party, an owner, officer, manager, employee or
Person with a “direct or indirect ownership interest” (as that phrase is defined
in 42 C.F.R. §420.201) in any Credit Party or any Subsidiary of any Credit
Party: (A) has had a civil monetary penalty assessed against him or her pursuant
to 42 U.S.C. §1320a-7a or is the subject of a proceeding seeking to assess such
penalty; (B) has been excluded from participation in a Federal Health Care
Program (as that term is defined in 42 U.S.C. §1320a-7b) or is the subject of a
proceeding seeking to assess such penalty; (C) has been convicted (as that term
is defined in 42 C.F.R. §1001.2) of any of those offenses described in 42 U.S.C.
§1320a-7b or 18 U.S.C. §§669, 1035, 1347, 1518 or is the subject of a proceeding
seeking to assess such penalty; or (D) has been involved or named in a U.S.
Attorney complaint made or any other action taken pursuant to the False Claims
Act under 31 U.S.C. §§3729-3731 or in any qui tam action brought pursuant to 31
U.S.C. §3729 et seq.; (3) receipt by any Credit Party or any Subsidiary of any
Credit Party of any written notice or communication from an accrediting
organization that such Person is in danger of losing its accreditation due to a
failure to comply with a plan of correction and such failure would reasonably be
expected to have, in the aggregate, a Material Adverse

 

67



--------------------------------------------------------------------------------

Effect; (4) any validation review, program integrity review or material
reimbursement audits related to any Credit Party or any Subsidiary of any Credit
Party in connection with any Third Party Payor Program; (5) any claim to recover
any alleged overpayments with respect to any receivables, or any notice of any
fees of any Credit Party or any Subsidiary of any Credit Party being contested
or disputed, in each case, in excess of $1,000,000; (6) notice of any material
reduction in the level of reimbursement expected to be received with respect to
receivables; (7) any allegations of material licensure violations by a
Governmental Authority or fraudulent acts or omissions involving any Credit
Party or any Subsidiary of any Credit Party; (8) the pending or threatened
imposition of any material fine or penalty by any Governmental Authority under
any Health Care Law against any Credit Party or any Subsidiary of any Credit
Party; (9) any changes in any Health Care Law (including the adoption of a new
Health Care Law) known to any Credit Party or any Subsidiary or any Credit Party
that would reasonably be expected to have, in the aggregate, a Material Adverse
Effect; (10) notice of any Credit Party’s or any of their Subsidiaries’ fees in
excess of $1,000,000 being contested or disputed; (11) any pending or threatened
revocation, suspension, termination, probation, restriction, limitation, denial,
or non-renewal with respect to any Regulatory Permit or Third Party Payor
Authorization that if such actions occurred would reasonably be expected to
have, in the aggregate, a Material Adverse Effect; and (12) notice of the
occurrence of any reportable event as defined in any corporate integrity
agreement, corporate compliance agreement or deferred prosecution agreement
pursuant to which any Credit Party or any Subsidiary of any Credit Party has to
make a submission to any Governmental Authority or other Person under the terms
of such agreement, if any.

Each notice pursuant to this Section shall be an Electronic Transmission
accompanied by a statement by a Responsible Officer of the Borrower, setting
forth details of the occurrence referred to therein, and stating what action the
Borrower or other Person proposes to take with respect thereto and at what time.
Each notice under Section 5.3(a) shall describe with particularity any and all
clauses or provisions of this Agreement or other Loan Document that have been
breached or violated.

5.4 Preservation of Corporate Existence, Etc. Each Credit Party shall, and shall
cause each of its Restricted Subsidiaries to:

(a) preserve and maintain in full force and effect its organizational existence
and good standing under the laws of its jurisdiction of incorporation,
organization or formation, as applicable, except as permitted by Section 6.3;
and

(b) preserve and maintain its rights (charter and statutory), privileges,
franchises and Permits necessary or desirable in the normal conduct of its
business except as permitted by Sections 6.2 and 6.3 and except as would not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

5.5 Maintenance of Property. Each Credit Party shall, except as otherwise
permitted by this Agreement, maintain, and shall cause each of its Restricted
Subsidiaries to maintain, and preserve all its Property which is used or useful
in its business in good working order and condition, ordinary wear and tear
excepted and shall make all necessary repairs thereto and renewals and
replacements thereof except where the failure to do so would not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.

5.6 Insurance. The Credit Parties shall, and shall cause each of their
Restricted Subsidiaries to, maintain with financially sound and reputable
insurance companies insurance with respect to their assets, properties and
business, against such hazards and liabilities, of such types and in such
amounts, as is customarily maintained by companies in the same or similar
businesses similarly situated, including Flood Insurance. Each such policy of
insurance shall (i) in the case of each liability policy, name Agent on behalf
of the Secured Parties as an additional insured thereunder as its interests may
appear and (ii) in the case of each casualty insurance policy contain a loss
payable clause or endorsement that names Agent, on behalf of the Secured
Parties, as the loss payee thereunder and, to the extent available, provide for
at

 

68



--------------------------------------------------------------------------------

least thirty (30) days’ prior written notice to Agent of any modification or
cancellation of such policy (or ten (10) days’ prior written notice in the case
of the failure to pay any premiums thereunder). A true and complete listing of
such insurance, including issuers, coverages and deductibles, shall be provided
to Agent promptly following Agent’s request. Notwithstanding the requirements
above, Flood Insurance shall be required for all Real Estate located in a
Special Flood Hazard Area in a community that participates in the National Flood
Insurance Program, but shall not be required for (x) Real Estate not located in
a Special Flood Hazard Area, or (y) Real Estate located in a Special Flood
Hazard Area in a community that does not participate in the National Flood
Insurance Program. In addition to the foregoing, any representations and
warranties insurance policies obtained by the Borrower or any Affiliate of the
Borrower in connection with a Permitted Acquisition shall name the Borrower as
the named insured and shall be collaterally assigned to Agent in a manner
reasonably satisfactory to Agent.

5.7 Payment of Tax and Certain Secured Obligations. Each Credit Party shall, and
shall cause each of its Restricted Subsidiaries to, pay, discharge and perform
as the same shall become due and payable or required to be performed (a) all
federal, state and other material Tax liabilities, assessments and governmental
charges or levies upon it or its Property, unless the same are being contested
in good faith by appropriate proceedings diligently prosecuted which stay the
enforcement of any Lien and for which adequate reserves in accordance with GAAP
are being maintained by such Person and (b) all lawful claims which, if unpaid,
would by law become a Lien upon its Property unless the same are being contested
in good faith by appropriate proceedings diligently prosecuted which stay the
imposition or enforcement of any Lien and for which adequate reserves in
accordance with GAAP are being maintained by such Person.

5.8 Compliance with Laws. Each Credit Party shall, and shall cause each of its
Restricted Subsidiaries to, comply with all Requirements of Law of any
Governmental Authority having jurisdiction over it or its business, except where
the failure to comply would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect. Each Credit Party
will maintain in effect and enforce policies and procedures designed to ensure
compliance by the Credit Parties, their Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws, Anti-Money
Laundering Laws and applicable Sanctions. Each Credit Party shall, and each
Credit Party shall cause its Subsidiaries to, prevent any Release of any
Hazardous Material at, to or from any Real Estate that would violate or form the
basis of Liability under any Environmental Law, other than such violations or
liabilities that would not, in the aggregate, reasonably be expected to result
in Material Environmental Liabilities

5.9 Inspection of Property and Books and Records. Each Credit Party shall, and
shall cause each of its Restricted Subsidiaries to, with respect to each owned,
leased, or controlled property, during normal business hours and upon reasonable
advance notice (unless an Event of Default shall have occurred and be
continuing, in which event no notice shall be required and Agent shall have
access at any and all times during the continuance thereof): (a) provide access
to such property to Agent and any of its Related Persons, but in no event more
than once in any calendar year except to the extent that an Event of Default has
occurred and is continuing; and (b) permit Agent and any of its Related Persons
to conduct field examinations, appraise, inspect, and make extracts and copies
(or take originals if reasonably necessary) from all of such Credit Party’s
books and records, and evaluate and conduct appraisals and evaluations in any
manner and through any medium that Agent considers advisable, in each instance,
at the Credit Parties’ expense; provided the Credit Parties shall only be
obligated to permit and reimburse Agent for the expenses of one such appraisal,
evaluation and inspection per calendar year or more frequently if an Event of
Default has occurred and is continuing. Any Lender may accompany Agent or its
Related Persons in connection with any inspection at such Lender’s expense.

5.10 Use of Proceeds. The Borrower shall use the proceeds of the Initial Term
Loan funded on the Closing Date (other than Incremental Loans) solely as
follows: (a) first, to refinance on the Closing Date, Prior Indebtedness, and
(b) thereafter to pay costs and expenses of the transactions contemplated hereby
and costs and expenses required to be paid pursuant to Section 3.1. The Borrower
shall use

 

69



--------------------------------------------------------------------------------

proceeds of each Initial Term Loan funded after the Closing Date solely to
finance Permitted Acquisitions (and pay costs and expenses in connection
therewith) consummated substantially concurrently with, or not more than
forty-five (45) days prior to, the related funding of such Initial Term Loan.
The Borrower shall use the proceeds of Revolving Loans and Swing Loans for
working capital, capital expenditures and other general corporate purposes not
in contravention of any Requirement of Law and not in violation of this
Agreement (including to finance Permitted Acquisitions); provided, however, in
no event may proceeds of Revolving Loans or Swing Loans be used, directly or
indirectly, to make an optional prepayment of Term Loans. The Borrower shall use
proceeds of Incremental Facilities solely as provided in Section 2.1(e)(ii)(C).
No Credit Party shall, and no Credit Party shall suffer or permit any of its
Subsidiaries to, use any Loan proceeds, directly or indirectly, to purchase or
carry Margin Stock or repay or otherwise refinance Indebtedness of any Credit
Party or others incurred to purchase or carry Margin Stock.

5.11 Cash Management Systems.

(a) Within sixty (60) days of the Closing Date (or such later date as the Agent
may agree in writing), each Credit Party shall enter into, and cause each
depository, securities intermediary or commodities intermediary to enter into,
Control Agreements with respect to each of its deposit, securities, commodity or
similar accounts maintained by such Person (other than any payroll account so
long as such payroll account is a zero balance account, any withholding tax
account, any fiduciary account, any petty cash accounts supporting local
operations not exceeding a balance of $100,000 in the aggregate, and any
Segregated Governmental Account) as of or after the Closing Date.

(b) In addition, in order to segregate and to facilitate perfection of the
Agent’s security interest in funds received from Governmental Payors making
payments under Medicare or Medicaid, if any, the Credit Parties agree that the
Credit Parties shall (a) segregate collections made from Governmental Payors
making payments under Medicare or Medicaid, from collections made from all other
Account Debtors and customers of the applicable Credit Parties, including,
without limitation, by (i) notifying all payors (other than Governmental Payors
making payments under Medicare or Medicaid) then instructed to make payments to
such Credit Parties’ deposit accounts to make payments to a deposit account
subject to a Control Agreement, and (ii) notifying all Governmental Payors
making payments under Medicare or Medicaid to make payments to a Segregated
Governmental Account, and (b) enter into, and cause each applicable depository
to enter into, a “sweep” agreement (a “Sweep Agreement”) with respect to each
Segregated Governmental Account pursuant to which such depository will agree to
sweep amounts deposited therein on daily basis to a deposit account of the
Credit Parties subject to a Control Agreement in favor of the Agent as and when
funds clear and become available in accordance with such depository’s customary
procedures, each with such financial institution and each in form and substance
reasonably acceptable to the Agent. No Credit Party may change any sweep
instruction set forth in such Sweep Agreement without the prior written consent
of the Agent. To the extent any Person, whether a Governmental Payor or
otherwise, remits payments to an incorrect deposit account or otherwise makes
payments not in accordance with the provisions of this Section 5.11 or an
applicable Credit Party’s payment direction, such Credit Party shall contact
such Person and use its commercially reasonable efforts to redirect payment from
such Person in accordance with the terms hereof. The Agent agrees and confirms
that Credit Parties will have sole dominion and “control” (within the meaning of
Section 9-104 of the UCC and the common law) over each Segregated Governmental
Account and all funds therein and the Agent disclaims any right of any nature
whatsoever to control or otherwise direct or make any claim against the funds
held in any Segregated Governmental Account from time to time.

5.12 Landlord Agreements. Within sixty (60) days of the Closing Date (or such
later date as the Agent may agree in writing), each Credit Party shall use
commercially reasonable efforts to obtain a landlord agreement or bailee or
mortgagee waivers, as applicable, from the lessor of the Borrower’s
headquarters, support center, and each other location where Collateral with an
aggregate fair market value in excess of $250,000 is located, which agreement
shall be reasonably satisfactory in form and substance to Agent.

 

70



--------------------------------------------------------------------------------

5.13 Further Assurances.

(a) Each Credit Party shall ensure that all written information, exhibits and
reports furnished to Agent or the Lenders, when taken as a whole, do not and
will not contain any untrue statement of a material fact and do not and will not
omit to state any material fact or any fact necessary to make the statements
contained therein not materially misleading in light of the circumstances in
which made, and will promptly disclose to Agent and the Lenders and correct any
defect or error that may be discovered therein or in any Loan Document or in the
execution, acknowledgement or recordation thereof.

(b) Promptly upon request by Agent, the Credit Parties shall (and, subject to
the limitations set forth herein and in the Collateral Documents, shall cause
each of their Restricted Subsidiaries to) take such additional actions and
execute such documents as Agent may reasonably require from time to time in
order (i) to carry out more effectively the purposes of this Agreement or any
other Loan Document, (ii) to subject to the Liens created by any of the
Collateral Documents any of the Properties, rights or interests covered by any
of the Collateral Documents, (iii) subject to customary “Funds Certain
Provisions” with respect to perfection of Liens on assets acquired in an
Investment permitted hereunder, to perfect and maintain the validity,
effectiveness and (to the extent required hereby) priority of any of the
Collateral Documents and the Liens intended to be created thereby, and (iv) to
better assure, grant, preserve, protect and confirm to the Secured Parties the
rights granted or now or hereafter intended to be granted to the Secured Parties
under any Loan Document.

(c) Without limiting the generality of the foregoing and except as otherwise
approved in writing by Required Lenders, the Credit Parties shall cause each of
their Wholly-Owned Subsidiaries (other than Excluded Subsidiaries) promptly
after formation or acquisition thereof, but in no event later than thirty
(30) days thereafter, to become a Credit Party by guaranteeing the Obligations
and granting to Agent, for the benefit of the Secured Parties, a security
interest in, subject to the limitations set forth herein and in the Collateral
Documents, all of such Subsidiary’s Property to secure such guaranty.
Furthermore, the Borrower shall notify promptly Agent of the issuance by or to
any Credit Party (other than by Holdings) of any Stock and, except as otherwise
approved in writing by Required Lenders, each Credit Party shall pledge, and
shall cause each of its Subsidiaries (other than Excluded Subsidiaries) to
pledge, all of the Stock of each of its Subsidiaries (other than Excluded
Subsidiaries) to Agent, for the benefit of the Secured Parties, to secure the
Obligations, promptly after formation or acquisition of such Subsidiary;
provided that this Section 5.13(c) shall not require any Credit Party to pledge
any “Excluded Property” as defined in the Guaranty and Security Agreement.

(d) The Credit Parties shall deliver, or cause to be delivered, to Agent,
appropriate resolutions, secretary certificates, certified Organization
Documents and, if requested by Agent, legal opinions relating to the matters
described in this Section 5.13 (which opinions shall be in form and substance
reasonably acceptable to Agent and, to the extent applicable, substantially
similar to the opinions delivered on the Closing Date), in each instance with
respect to each Credit Party formed or acquired, and each Credit Party or Person
(other than a Credit Party) whose Stock is being pledged, after the Closing
Date. In connection with each pledge of Stock, the Credit Parties shall deliver,
or cause to be delivered, to Agent, irrevocable proxies and stock powers and/or
assignments, as applicable, duly executed in blank. In the event any Credit
Party or any Domestic Subsidiary (other than any Excluded Domestic Subsidiary)
of any Credit Party acquires fee title to any Real Estate with a fair market
value in excess of $2,500,000 (or such higher amount as the Agent may agree in
its sole discretion in writing) simultaneously with (or such later date as may
be agreed by Agent in its sole discretion) such acquisition, such Person shall
execute and/or deliver, or cause to be executed and/or delivered, to Agent,
(w) an appraisal complying with FIRREA, (w) a fully executed Mortgage, in form
and substance reasonably satisfactory to Agent together with an A.L.T.A.
lender’s title insurance policy issued by a title insurer reasonably
satisfactory to Agent, in form and substance and in an amount reasonably
satisfactory to Agent insuring that the Mortgage is a valid and enforceable
first priority Lien on the respective property, free and clear of all defects,
encumbrances and Liens other than Permitted Liens, (x) then current A.L.T.A.
surveys, certified to Agent by a licensed surveyor sufficient to allow the
issuer of the lender’s title

 

71



--------------------------------------------------------------------------------

insurance policy to issue such policy without a survey exception, (y) all
documents required by it to evidence satisfaction of the Flood Insurance
Requirements and evidence satisfactory to Agent that all flood insurance due
diligence and flood insurance compliance and (z) at Agent’s request, within
sixty (60) days of the closing of the acquisition, an environmental site
assessment prepared by a qualified firm reasonably acceptable to Agent, in form
and substance satisfactory to Agent. In addition to the obligations set forth in
Section 5.6(a), the Credit Parties shall, in connection with the grant to Agent
for the benefit of the Secured Parties of any Mortgage with respect to any Real
Estate, and prior to or concurrently with such grant, provide all documents and
information required by, and otherwise comply with, the Flood Insurance
Requirements as they apply to the applicable Real Estate. In addition, within
forty-five (45) days after written notice from Agent to the Credit Parties that
any Real Estate is located in a Special Flood Hazard Area, the Credit Parties
shall satisfy (to the extent theretofore not previously satisfied) the Flood
Insurance Requirements as to the applicable Real Estate. Without limitation of
the foregoing, each Credit Party shall, and shall cause each of its Restricted
Subsidiaries to, cooperate with Agent in connection with compliance with laws
governing the National Flood Insurance Program, including by providing any
information reasonably required by Agent in order to confirm compliance with
such laws. Notwithstanding anything contained in this Agreement to the contrary,
no Mortgage shall be executed and delivered with respect to any Real Property
unless and until each Lender has received all documents required by it to
evidence satisfaction of the Flood Insurance Requirements and has confirmed to
Agent that flood insurance due diligence and flood insurance compliance has been
completed to its satisfaction.

(e) Without limiting the generality of the foregoing, to the extent reasonably
necessary to maintain the continuing priority of the Lien of any existing
Mortgages as security for the Obligations in connection with the funding of any
Initial Term Loan or the incurrence of an Incremental Facility, as determined by
Agent in its reasonable discretion, the applicable Credit Party to any Mortgages
shall within thirty (30) days of such funding or incurrence (or such later date
as agreed by Agent) (i) enter into and deliver to Agent, at the direction and in
the reasonable discretion of Agent, a mortgage modification or new Mortgage in
proper form for recording in the relevant jurisdiction and in a form reasonably
satisfactory to Agent, (ii) cause to be delivered to Agent for the benefit of
the Secured Parties an endorsement to the title insurance policy, date down(s)
or other evidence reasonably satisfactory to Agent insuring that the priority of
the Lien of the Mortgages as security for the Obligations has not changed and
confirming and/or insuring that since the issuance of the title insurance policy
there has been no change in the condition of title and there are no intervening
liens or encumbrances which may then or thereafter take priority over the Lien
of the Mortgages (other than those expressly permitted by Section 6.1(c) and
(g)) and (iii) deliver, at the request of Agent, to Agent and/or all other
relevant third parties, all other items reasonably necessary to maintain the
continuing priority (to the extent required by this Agreement) of the Lien of
the Mortgages as security for the Obligations.

(f) Without limitation of (and subject to) any provision in any Subordination
Agreement, if any lender with respect to any Subordinated Indebtedness receives
any additional guaranty in connection with, or after the date of, the incurrence
thereof, without limitation of any Event of Default that may arise as a result
thereof, the Credit Parties shall, concurrently therewith, cause the same to be
granted to Agent, for its own benefit and the benefit of the Secured Parties.

5.14 Environmental Matters. Each Credit Party shall, and shall cause each of its
Restricted Subsidiaries to comply with, and maintain its Real Estate, whether
owned, leased, subleased or otherwise operated or occupied, in compliance with
all applicable Environmental Laws (including, without limitation, Environmental
Laws related to the Release of Hazardous Materials) except where the failure to
comply would not reasonably be expected to, individually or in the aggregate,
result in a Material Environmental Liability.

 

72



--------------------------------------------------------------------------------

5.15 Regulatory Matters.

(a) Without limiting or qualifying Section 5.8 hereof, or any other provision of
this Agreement, each Credit Party and each of their respective Subsidiaries will
comply with all applicable Health Care Laws relating to the operation of such
Person’s business.

(b) Each Credit Party and each of their respective Subsidiaries shall
(i) obtain, maintain and preserve, and cause each of its Subsidiaries to obtain,
maintain and preserve, and take all necessary action to timely renew, all
Regulatory Permits (including, as applicable, Regulatory Permits necessary for
it to be eligible to receive payment and compensation from and to participate in
Medicare, Medicaid or any other Third Party Payor programs) which are necessary
or useful in the proper conduct of its business; (ii) be and remain in material
compliance with all requirements for participation in, and for licensure
required to provide the goods or services that are reimbursable under, Medicare,
Medicaid and other Third Party Payor Programs and (iii) keep and maintain all
records required to be maintained by any Governmental Authority or otherwise
under any Health Care Law.

(c) Each Credit Party and each of their respective Subsidiaries shall maintain a
corporate and health care regulatory compliance program (“Compliance Program”)
which addresses the requirements of Health Care Laws, including HIPAA and
includes at least the following components and allows the Agent and/or any
consultants from time to time to review such Compliance Program: (i) standards
of conduct and procedures that describe compliance policies regarding laws with
an emphasis on prevention of fraud and abuse; (ii) a specific officer within
high-level personnel identified as having overall responsibility for compliance
with such standards and procedures; (iii) training and education programs which
effectively communicate the compliance standards and procedures to employees and
agents, including, without limitation, fraud and abuse laws and illegal billing
practices; (iv) auditing and monitoring systems and reasonable steps for
achieving compliance with such standards and procedures including, without
limitation, publicizing a report system to allow employees and other agents to
anonymously report criminal or suspect conduct and potential compliance
problems; (v) disciplinary guidelines and consistent enforcement of compliance
policies including, without limitation, discipline of individuals responsible
for the failure to detect violations of the Compliance Program; and
(vi) mechanisms to immediately respond to detected violations of the Compliance
Program. Each Credit Party and each of their respective Subsidiaries shall
modify such Compliance Programs from time to time, as may be necessary to ensure
continuing compliance with all applicable Health Care Laws. Upon request, the
Agent (and/or its consultants) shall be permitted to review such Compliance
Programs.

5.16 Unrestricted Subsidiaries. The board of directors (or similar governing
body) of Borrower may at any time designate any Restricted Subsidiary of
Borrower acquired or formed after the Closing Date as an Unrestricted Subsidiary
or any Unrestricted Subsidiary as a Restricted Subsidiary; provided, that,
(i) immediately before and after such designation, no Default or Event of
Default shall have occurred and be continuing or would result therefrom,
(ii) immediately after giving effect to such designation, the Credit Parties
shall be in compliance on a pro forma basis with the covenants set forth in
Article VII, recomputed for the most recent Fiscal Quarter for which financial
statements have been delivered (or are required to have been delivered), (iii)
no Subsidiary may be designated as an Unrestricted Subsidiary if it was
previously an unrestricted Subsidiary and has been redesignated as a Restricted
Subsidiary, (iv) no Subsidiary may be designated as an Unrestricted Subsidiary
to the extent that after giving effect thereto, all Unrestricted Subsidiaries
would (x) generate more than 5.00% of Consolidated Adjusted EBITDA on a pro
forma basis or (y) have total assets (including Stock in other Subsidiaries and
excluding investments that are eliminated in consolidation) equal to or greater
than 5.00% of Consolidated Total Assets, (v) Borrower shall deliver to Agent at
least three Business Days prior to such designation a certificate of a
Responsible Officer of Borrower, together with all relevant financial
information reasonably requested by Agent, demonstrating compliance with the
foregoing clauses (i) through (iv) of this Section 5.16 and, if applicable,
certifying that such Subsidiary meets the requirements of an “Unrestricted
Subsidiary” and (vi) at least ten days prior to the designation of any
Unrestricted Subsidiary as a Restricted Subsidiary, the Lenders shall have
received all documentation and

 

73



--------------------------------------------------------------------------------

other information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the USA Patriot Act, with respect to such Subsidiary.

5.17 Post-Closing Covenants.

(a) The Credit Parties shall enter into Control Agreements with respect to their
respective deposit, securities, commodity or similar accounts to the extent
required by Section 5.11(a) by no later than the time period set forth therein.

(b) The Credit Parties shall have used commercially reasonable efforts to obtain
landlord agreements and bailee or mortgagee waivers to the extent required by
Section 5.12 by no later than the time period set forth therein.

(c) The Credit Parties shall deliver to Agent additional insured and lender loss
payable endorsements satisfying the requirements of Section 5.6 within thirty
(30) days of the Closing Date (or such later date as the Agent may agree in
writing).

(d) The Credit Parties shall deliver all Pledged Certificated Stock (as defined
in the Guaranty and Security Agreement), together with undated stock powers
executed in blank, to Agent within five (5) days of the Closing Date (or such
later date as the Agent may agree in writing).

ARTICLE VI

NEGATIVE COVENANTS

Each Credit Party covenants and agrees that until the Facility Termination Date:

6.1 Limitation on Liens. No Credit Party shall, and no Credit Party shall suffer
or permit any of its Restricted Subsidiaries to, directly or indirectly, make,
create, incur, assume or suffer to exist any Lien upon or with respect to any
part of its Property, whether now owned or hereafter acquired, other than the
following (“Permitted Liens”):

(a) any Lien existing on the Property of a Credit Party or a Restricted
Subsidiary of a Credit Party on the Closing Date and set forth in Schedule 6.1
securing Indebtedness outstanding on such date and permitted by Section 6.5(b),
including replacement Liens on the Property currently subject to such Liens
securing Indebtedness permitted by Section 6.5(b);

(b) any Lien created under any Loan Document;

(c) Liens for Taxes which are not past due or remain payable without penalty or
the non-payment of which is permitted by Section 5.7;

(d) carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other similar Liens arising in the Ordinary Course of Business
which are not delinquent for more than ninety (90) days or remain payable
without penalty or which are being contested in good faith and by appropriate
proceedings diligently prosecuted, which proceedings have the effect of
preventing the forfeiture or sale of the Property subject thereto and for which
adequate reserves in accordance with GAAP are being maintained;

(e) Liens (other than any Lien imposed by ERISA) consisting of pledges or
deposits required in the Ordinary Course of Business in connection with workers’
compensation, unemployment insurance and other social security legislation or to
secure the performance of tenders, statutory obligations, surety, stay, customs
and appeals bonds, bids, leases, governmental contract, trade contracts,
performance and return of money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money) or to secure liability to
insurance carriers;

 

74



--------------------------------------------------------------------------------

(f) Liens consisting of judgment or judicial attachment liens (other than for
payment of Taxes), provided that the enforcement of such Liens is effectively
stayed and the existence of such judgment does not constitute an Event of
Default under Section 8.1(h);

(g) easements, rights-of-way, zoning and other restrictions, minor defects or
other irregularities in title, and other similar encumbrances incurred in the
Ordinary Course of Business which, either individually or in the aggregate, do
not in any case materially detract from the value of the Property subject
thereto or interfere in any material respect with the ordinary conduct of the
businesses of any Credit Party or any Restricted Subsidiary of any Credit Party;

(h) Liens on any Property acquired or held by any Credit Party or any Restricted
Subsidiary of any Credit Party securing Indebtedness incurred or assumed for the
purpose of financing (or refinancing) all or any part of the cost of acquiring
such Property and permitted under Section 6.5(c); provided that (i) such Lien
attaches solely to the Property so acquired in such transaction and the proceeds
thereof and (ii) the principal amount of the Indebtedness secured thereby does
not exceed 100% of the cost of such Property;

(i) Liens securing Capital Lease Obligations permitted under Section 6.5(c);

(j) any interest or title of a lessor or sublessor under any lease not
prohibited by this Agreement;

(k) Liens arising from the filing of precautionary uniform commercial code
financing statements with respect to any lease not prohibited by this Agreement;

(l) non-exclusive licenses and sublicenses granted by a Credit Party or any
Restricted Subsidiary of a Credit Party and leases and subleases (by a Credit
Party or any Restricted Subsidiary of a Credit Party as lessor or sublessor) to
third parties in the Ordinary Course of Business not interfering with the
business of the Credit Parties or their Restricted Subsidiaries in any material
respect;

(m) Liens in favor of collecting banks arising by operation of law under
Section 4-210 of the UCC or, with respect to collecting banks located in the
State of New York, under Section 4-208 of the UCC;

(n) Liens (including the right of set-off) in favor of a bank or other
depository institution arising as a matter of law encumbering deposits;

(o) Liens arising out of consignment or similar arrangements for the sale of
goods entered into by the Borrower or any Restricted Subsidiary of the Borrower
in the Ordinary Course of Business;

(p) Liens in favor of customs and revenue authorities arising as a matter of law
which secure payment of customs duties in connection with the importation of
goods in the Ordinary Course of Business;

(q) Liens on Property acquired pursuant to a Permitted Acquisition, or on
Property of a Restricted Subsidiary of a Credit Party (other than Holdings) in
existence at the time such Restricted Subsidiary is acquired pursuant to a
Permitted Acquisition in each instance, other than Accounts, Inventory, deposit
accounts and cash on deposit therein; provided that (i) any Indebtedness that is
secured by such Liens is permitted to exist under Section 6.5(f), and (ii) such
Liens are not incurred in connection with, or in contemplation or anticipation
of, such Permitted Acquisition and do not attach to any Property of any other
Credit Party or any other Restricted Subsidiaries;

 

75



--------------------------------------------------------------------------------

(r) Liens consisting of earnest money deposits made in connection with any
letter of intent or purchase agreement with respect to a transaction permitted
hereunder, in an aggregate amount not in excess of $1,000,000 at any time;

(s) Liens on unearned insurance premiums securing the financing thereof to the
extent permitted under Section 6.5(h); and

(t) other Liens that do not, individually or in the aggregate, secure
obligations in excess of $500,000 at any one time in the aggregate.

6.2 Disposition of Assets. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Restricted Subsidiaries to, directly or indirectly
Dispose of (whether in one or a series of transactions) any Property (including
the Stock of any Subsidiary of any Credit Party, whether in a public or private
offering or otherwise, and accounts and notes receivable, with or without
recourse), except:

(a) Dispositions of Inventory, goods or services or of worn-out obsolete,
damaged or surplus equipment (as defined in the UCC) or fixtures (as defined in
the UCC), all in the Ordinary Course of Business;

(b) Dispositions not otherwise permitted hereunder which are made for fair
market value and the mandatory prepayment in the amount of the Net Proceeds of
such disposition is made as required by Section 2.8; provided, that (i) at the
time of any Disposition, no Event of Default shall exist or shall result from
such Disposition, (ii) not less than 75% of the aggregate sales price from such
disposition shall be paid in cash and (iii) the aggregate fair market value of
all assets (as reasonably determined by the Borrower) so sold by the Credit
Parties and their Restricted Subsidiaries, together, shall not exceed $2,000,000
in any Fiscal Year;

(c) (i) Dispositions of Cash Equivalents in the Ordinary Course of Business made
in accordance with Section 6.6, and (ii) conversions of Cash Equivalents into
cash or other Cash Equivalents;

(d) transactions permitted under Section 6.1(l) and (o);

(e) Investments permitted under Section 6.4, to the extent such Investment
constitutes a Disposition;

(f) the sale or issuance of (i) the Stock in the Borrower or a Restricted
Subsidiary to any Credit Party or (ii) the Stock of a Foreign Subsidiary that is
not a Credit Party to another Foreign Subsidiary that is not a Credit Party;

(g) the transfer of Property (i) by a Credit Party to a Credit Party (other than
Holdings) or (ii) by a Restricted Subsidiary that is not a Credit Party to (A) a
Credit Party (other than Holdings) for no more than fair market value or (B) any
other Restricted Subsidiary;

(h) any Foreign Subsidiary may issue Stock to qualified directors where required
by or to satisfy any applicable Requirement of Law, including any Requirement of
Law with respect to ownership of Stock in Foreign Subsidiaries;

(i) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to, customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

(j) transactions permitted by Section 6.3;

 

76



--------------------------------------------------------------------------------

(k) Dispositions of past due accounts receivable in the Ordinary Course of
Business (including any discount and/or forgiveness thereof) or, in the case of
accounts receivable in default, in connection with the collection or compromise
thereof and in any event, not involving any securitization thereof;

(l) (i) the entering into any termination or abandonment of any lease in the
Ordinary Course of Business, (ii) any expiration of any option agreement in
respect of real or personal property, (iii) the licensing or sublicensing, on a
non-exclusive basis, of Intellectual Property in the Ordinary Course of
Business, (iv) the lapse or abandonment of Intellectual Property that in the
good faith judgment of the Borrower is no longer economically practical or
commercially desirable to maintain or useful in the conduct of its business and
(v) any surrender or waiver of contractual rights or the settlement, release or
surrender of contractual rights or litigation claims (including in tort) in the
Ordinary Course of Business;

(m) Dispositions of property subject to foreclosure, casualty, eminent domain or
condemnation proceedings (including in lieu thereof or any similar proceeding);
and

(n) Dispositions of Accounts of the Credit Parties (other than Holdings) for
which the State of Illinois or any department, agency or instrumentality thereof
is the account debtor in a factoring or similar transaction, provided that
(i) such Dispositions are made for fair market value, (ii) at the time of any
such Disposition, no Event of Default shall exist or shall result from such
Disposition and (iii) the aggregate deferred payments owing to the Credit
Parties and their Restricted Subsidiaries with respect to all Accounts sold
pursuant to this Section 6.2(n) shall not exceed $3,000,000 at any time.

6.3 Consolidations and Mergers. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Restricted Subsidiaries to, merge with, consolidate
with or into, dissolve or liquidate into or convey, transfer, lease or otherwise
dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except (a) any Restricted Subsidiary of the Borrower may
merge with, consolidate with or into, dissolve or liquidate into the Borrower or
a Wholly-Owned Subsidiary of the Borrower which is both a Restricted Subsidiary
and a Domestic Subsidiary, provided that the Borrower or such Wholly-Owned
Subsidiary shall be the continuing or surviving entity and all actions
reasonably required by Agent, including actions required to maintain perfected
Liens on the Stock of the surviving entity and other Collateral in favor of
Agent, shall have been completed; provided, if a Credit Party is a constituent
entity in such merger, dissolution or liquidation, a Credit Party must be the
continuing or surviving entity, (b) any Foreign Subsidiary may merge with or
dissolve or liquidate into another Foreign Subsidiary provided if a Foreign
Subsidiary which is not an Excluded Foreign Subsidiary is a constituent entity
in such merger, dissolution or liquidation, a Foreign Subsidiary which is not an
Excluded Foreign Subsidiary shall be the continuing or surviving entity, (c) any
other Restricted Subsidiary of the Borrower may liquidate or dissolve if (i) the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower and it is not materially disadvantageous to the
Lenders and (ii) to the extent such Restricted Subsidiary is a Guarantor, any
assets or business not otherwise Disposed of in accordance with Section 6.2 or,
in the case of any such business, discontinued, shall be transferred to, or
otherwise owned or conducted by, a Credit Party after giving effect to such
liquidation or dissolution and (d) any Person that is the target of a Permitted
Acquisition may merge into a Credit Party or a Restricted Subsidiary of a Credit
Party formed solely for the purpose of consummating such Permitted Acquisition;
provided that the Credit Party or Restricted Subsidiary thereof (which shall
become a Credit Party concurrently with the consummation of such Permitted
Acquisition) shall be the continuing or surviving entity and all actions
reasonably required by Agent, including actions required to grant perfected
Liens on the Stock of the surviving entity and other Collateral in favor of
Agent, shall have been completed.

6.4 Loans and Investments. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Restricted Subsidiaries to, (i) purchase or acquire
any Stock, or any obligations or other securities of, or any interest in, any
Person, (ii) make any Acquisitions, or any other acquisition of all or
substantially all of the assets of another Person, or of any business or
division of any Person, including by

 

77



--------------------------------------------------------------------------------

way of merger, consolidation or other combination or (iii) make, purchase or
acquire any advance, loan, extension of credit (other than trade payables in the
Ordinary Course of Business) or capital contribution to or any other investment
in, any Person including the Borrower, any Affiliate of the Borrower or any
Subsidiary of the Borrower (the items described in clauses (i), (ii) and
(iii) are referred to as “Investments”), except for:

(a) Investments in cash and Cash Equivalents;

(b) Investments consisting of (i) capital contributions by Holdings in then
existing Credit Parties, (ii) extensions of credit or capital contributions by
any Credit Party (other than Holdings) to or in any other then-existing Credit
Party (other than Holdings), (iii) extensions of credit or capital contributions
by the Borrower or any other Credit Party (other than Holdings) to or in any
then-existing Subsidiaries of the Borrower which are not Credit Parties not to
exceed $2,000,000 in the aggregate at any time outstanding for all such
extensions of credit and capital contributions; provided, if the Investments
described in foregoing clauses (i), (ii) and (iii) are evidenced by notes, such
notes shall be pledged to Agent, for the benefit of the Secured Parties, and
have such terms as Agent may reasonably require and (iv) extensions of credit or
capital contributions by a Subsidiary of the Borrower which is not a Credit
Party to or in another then existing Subsidiary of the Borrower which is not a
Credit Party;

(c) loans and advances to employees in the Ordinary Course of Business not to
exceed $500,000 in the aggregate at any time outstanding;

(d) Investments received as the non-cash portion of consideration received in
connection with transactions permitted pursuant to Section 6.2(b);

(e) Investments acquired in connection with the settlement of delinquent
Accounts in the Ordinary Course of Business or in connection with the bankruptcy
or reorganization of suppliers or customers;

(f) Investments consisting of non-cash loans made by Holdings to officers,
directors and employees of a Credit Party which are used by such Persons to
purchase simultaneously Stock of Holdings;

(g) Investments existing on the Closing Date and set forth on Schedule 6.4;

(h) Investments comprised of Indebtedness permitted by Section 6.5(p);

(i) Permitted Acquisitions;

(j) Investments in joint ventures that are not Subsidiaries in an aggregate
amount not to exceed $20,000,000; provided that (i) no Event of Default shall
have occurred and be continuing or would result therefrom and (ii) after giving
effect to such Investment, on a pro forma basis as of the last day of the most
recently ended month for which financial statements have been delivered (or are
required to have been delivered pursuant to Section 5.1), the Credit Parties are
in compliance with the covenants set forth in Article VII;

(k) bank deposits in the Ordinary Course of Business;

(l) the establishment or creation of a Subsidiary, subject to satisfaction of
any applicable requirements in Section 5.13 and the provisions of Section
6.4(b);

(m) prepayment of expenses or deposits made in the Ordinary Course of Business;
and

(n) other Investments not to exceed $2,000,000 in the aggregate at any time
outstanding; provided that before and immediately after giving effect to such
Investment, no Default or Event of Default has occurred and is continuing.

 

78



--------------------------------------------------------------------------------

6.5 Limitation on Indebtedness. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Restricted Subsidiaries to, create, incur, assume,
permit to exist, or otherwise become or remain directly or indirectly liable
with respect to, any Indebtedness, except:

(a) the Obligations;

(b) Indebtedness existing on the Closing Date and set forth in Schedule 6.5
including Permitted Refinancings thereof;

(c) Indebtedness not to exceed $5,000,000 in the aggregate at any time
outstanding, consisting of Capital Lease Obligations or secured by Liens
permitted by Section 6.1(h) or Section 6.1(i) and Permitted Refinancings
thereof;

(d) unsecured intercompany Indebtedness permitted pursuant to Section 6.4(b);

(e) Subordinated Indebtedness subject to a Subordination Agreement in an
aggregate principal amount not to exceed $5,000,000;

(f) Indebtedness of a Restricted Subsidiary of the Borrower acquired pursuant to
a Permitted Acquisition (or a similar Investment permitted by Section 6.4) or
Indebtedness of a Target assumed at the time of a Permitted Acquisition of or
such other Investment in such Target) in each instance, other than revolving
credit facilities or commitments therefor; provided that (i) such Indebtedness
was not incurred in connection with, or in anticipation or contemplation of,
such Permitted Acquisition or other Investment and (ii) the aggregate principal
amount of all Indebtedness permitted by this Section 6.5(f) shall not at any
time outstanding exceed $2,000,000;

(g) unsecured Indebtedness of the Borrower or any of its Restricted Subsidiaries
consisting of Contingent Acquisition Consideration; provided that (i) the
maximum aggregate amount payable with respect to all such Contingent Acquisition
Consideration does not exceed $5,000,000 in the aggregate at any time
outstanding (assuming the remaining maximum performance standards related
thereto are satisfied, except to the extent all or any portion thereof becomes a
fixed, matured or earned amount, in which case such amount shall be deemed the
actual amount of such Contingent Acquisition Consideration), and (ii) with
respect to any Contingent Acquisition Consideration agreed to after the Closing
Date, such Contingent Acquisition Consideration is subordinated to the
Obligations on terms and conditions satisfactory to Agent;

(h) Indebtedness consisting of the financing of insurance premiums in the
Ordinary Course of Business;

(i) endorsements for collection or deposit in the Ordinary Course of Business;

(j) Rate Contracts entered into in the Ordinary Course of Business for bona fide
hedging purposes and not for speculation with (i) any Lender or an Affiliate of
any Lender or (ii) otherwise with Agent’s prior written consent;

(k) Indebtedness arising under indemnity agreements to title insurers to cause
such title insurers to issue to Agent title insurance policies;

 

79



--------------------------------------------------------------------------------

(l) Indebtedness arising with respect to customary indemnification obligations
and purchase price adjustments in favor of (i) sellers in connection with
Acquisitions or similar Investments permitted hereunder and (ii) purchasers in
connection with Dispositions permitted under Section 6.2(b);

(m) Indebtedness arising under guaranties made in the Ordinary Course of
Business of obligations of any Credit Party (other than Holdings) which
obligations are otherwise permitted hereunder; provided that if such obligation
is subordinated to the Obligations, such guaranty shall be subordinated to the
same extent;

(n) Indebtedness incurred in the Ordinary Course of Business with respect to
surety and appeals bonds, performance bonds and other similar obligations;

(o) Indebtedness consisting of promissory notes issued by Holdings to any
stockholder of Holdings or any current or former director, officer, employee,
member of management, manager or consultant of Holdings, the Borrower or any
Restricted Subsidiary (or their respective immediate family members) to finance
the purchase or redemption of Stock permitted by Section 6.8(b); and

(p) other unsecured Indebtedness not exceeding in the aggregate at any time
outstanding $2,500,000.

6.6 Transactions with Affiliates. No Credit Party shall, and no Credit Party
shall suffer or permit any of its Restricted Subsidiaries to, (w) enter into any
transaction with any Affiliate of the Borrower or of any such Subsidiary (other
than, in each case, transactions between or among Credit Parties) or any
director (or similar official) of any of the foregoing, (x) pay any management,
consulting or similar fees to any of the foregoing or (y) pay or reimburse any
of the foregoing for any costs, expenses and similar items, except:

(a) (i) with respect to transactions between or among the Credit Parties and
(ii) with respect to any other Affiliate or any other such Person as expressly
permitted by Sections 6.4(g), and (j) and Section 6.8 of this Agreement;

(b) in the Ordinary Course of Business and pursuant to the reasonable
requirements of the business of such Credit Party or such Restricted Subsidiary
upon fair and reasonable terms no less favorable to such Credit Party or such
Restricted Subsidiary than would be obtained in a comparable arm’s length
transaction with a Person not an Affiliate of the Borrower or such Subsidiary
and that are disclosed in advance in writing to Agent; provided, further, that
in no event shall a Credit Party or any Restricted Subsidiary of a Credit Party
perform or provide any management, consulting, administrative or similar
services to or for any Person other than another Credit Party, a Restricted
Subsidiary of a Credit Party or a customer in the Ordinary Course of Business;

(c) payment of directors’ fees and reimbursement of actual out-of-pocket
expenses incurred in connection with attending board of director meetings not to
exceed in the aggregate, with respect to all such items, $750,000 in any Fiscal
Year of the Borrower; and

(d) employment agreements, equity incentive agreements and other employee and
management arrangements entered into in the Ordinary Course of Business as
conducted as of the Closing Date and otherwise upon fair and reasonable terms.

6.7 Compliance with ERISA. No ERISA Affiliate shall cause or suffer to exist
(a) any event that could result in the imposition of a Lien on any asset of a
Credit Party or a Subsidiary of a Credit Party with respect to any Title IV Plan
or Multiemployer Plan or (b) any other ERISA Event, that would, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

80



--------------------------------------------------------------------------------

6.8 Restricted Payments. No Credit Party shall, and no Credit Party shall suffer
or permit any of its Restricted Subsidiaries to, (i) declare or make any
dividend payment or other distribution of assets, properties, cash, rights,
obligations or securities on account of any Stock or (ii) purchase, redeem or
otherwise acquire for value any Stock now or hereafter outstanding (the items
described in clauses (i) and (ii) above are referred to as “Restricted
Payments”); except that any Wholly-Owned Subsidiary of a Credit Party may
declare and pay dividends pro rata to holders of its equity interests, and
except that:

(a) Holdings may declare and make dividend payments or other distributions
payable solely in its Stock;

(b) the Borrower may make distributions to Holdings not otherwise permitted
hereunder; provided all of the following conditions are satisfied:

(i) no Default or Event of Default has occurred and is continuing or would arise
as a result of such Restricted Payment; and

(ii) the aggregate Restricted Payments permitted under this paragraph (b) in any
Fiscal Year of the Borrower shall not exceed $5,000,000 per annum;

(c) the Borrower may make distributions to Holdings to permit Holdings to pay
federal, state and local income Taxes then due and payable, franchise Taxes and
other similar licensing expenses incurred in the Ordinary Course of Business
provided, that the amount of such distribution shall not be greater than the
amount of such Taxes or expenses that would have been due and payable by the
Borrower and its relevant Subsidiaries had the Borrower not filed a
consolidated, combined, unitary or similar type return with Holdings; and

(d) the Borrower may make distributions to Holdings in an aggregate amount not
to exceed $500,000 in any Fiscal Year, to the extent necessary to permit
Holdings to maintain its legal existence and to pay reasonable out-of-pocket
general administrative costs and expenses (which may include out-of-pocket
legal, accounting and filing costs, other reasonable and customary corporate
overhead expenses incurred in the Ordinary Course of Business and customary
transaction-based fees and expenses of third-party investment bankers and
advisers for services rendered to Holdings relating to Holdings and its
Restricted Subsidiaries not prohibited hereunder), so long as Holdings applies
the amount of any such Restricted Payment for any such purpose within 30 days of
receipt.

6.9 Change in Business. No Credit Party shall, and no Credit Party shall permit
any of its Restricted Subsidiaries to, engage in any line of business other than
those lines of business carried on by it on the Closing Date (or any business
reasonably related thereto or reasonable extensions thereof). Holdings shall not
engage in any business activities or own any Property other than (i) ownership
of the Stock of the Borrower, (ii) activities and contractual rights incidental
to maintenance of its corporate or organizational existence and (iii) any other
activity Holdings is expressly permitted to perform pursuant to this Agreement.

6.10 Change in Structure. Except as expressly permitted under Section 6.3, no
Credit Party shall, and no Credit Party shall permit any of its Restricted
Subsidiaries to, amend any of its Organization Documents in any respect
materially adverse to Agent or Lenders.

6.11 Changes in Accounting, Name and Jurisdiction of Organization. No Credit
Party shall, and no Credit Party shall suffer or permit any of its Restricted
Subsidiaries to, (i) make any significant change in accounting treatment or
reporting practices, except as required by GAAP, (ii) change the Fiscal Year or
method for determining Fiscal Quarters of any Credit Party or of any
consolidated Subsidiary of any Credit Party, (iii) change its name as it appears
in official filings in its jurisdiction of organization or (iv) change its
jurisdiction of organization or formation, in the case of clauses (iii) and
(iv), without at least thirty (30) days’ prior written notice to Agent (or such
shorter period as may be agreed by Agent in its sole discretion).

 

81



--------------------------------------------------------------------------------

6.12 Limitation on Payments of Certain Indebtedness. No Credit Party shall, and
no Credit Party shall suffer or permit any of its Restricted Subsidiaries to,
(i) make any prepayment of principal of, premium, if any, interest, fees,
redemption, exchange, purchase, retirement, defeasance, sinking fund or similar
payment with respect to, Subordinated Indebtedness or (ii) make any payment or
prepayment of Contingent Acquisition Consideration (the items described above
are referred to as “Restricted Debt Payments”); except that:

(a) Reserved;

(b) the Credit Parties may pay as and when due and payable, non-accelerated
payments of Contingent Acquisition Consideration and non-accelerated mandatory
payments in respect of Subordinated Indebtedness, in each case solely to the
extent permitted under the applicable Subordination Agreement or subordination
provisions with respect thereto; provided that (1) such payments are financed
solely with Net Issuance Proceeds of Stock (other than Disqualified Stock) of
Holdings or (2) all of the following conditions are satisfied:

(i) no Default or Event of Default has occurred and is continuing or would arise
as a result of such payment; and

(ii) after giving effect to such Restricted Debt Payment, on a pro forma basis
as of the last day of the most recently ended Fiscal Quarter for which financial
statements have been delivered (or are required to have been delivered) pursuant
to Section 5.1, (x) the Credit Parties are in compliance with the covenants set
forth in Article VII hereof and (y) the Senior Leverage Ratio is not greater
than 3.00 to 1.00; and

(c) make payments of intercompany Indebtedness permitted under Section 6.5;
provided that if an Event of Default is continuing, only payments owing to
Credit Parties shall be made thereunder.

6.13 Amendments to Certain Indebtedness. No Credit Party shall, and no Credit
Party shall permit any of its Restricted Subsidiaries directly or indirectly to,
change or amend the terms of any Subordinated Indebtedness except to the extent
permitted by the applicable Subordination Agreement.

6.14 No Negative Pledges. No Credit Party shall, and no Credit Party shall
permit any of its Restricted Subsidiaries to, directly or indirectly, create or
otherwise cause or suffer to exist or become effective any consensual
restriction or encumbrance of any kind on the ability of any Credit Party or
Restricted Subsidiary to pay dividends or make any other distribution on any of
such Credit Party’s or Restricted Subsidiary’s Stock or to pay fees, including
management fees, or make other payments and distributions to the Borrower or any
other Credit Party. No Credit Party shall, and no Credit Party shall permit any
of its Restricted Subsidiaries to, directly or indirectly, enter into, assume or
become subject to any Contractual Obligation prohibiting or otherwise
restricting the existence of any Lien upon any of its assets in favor of Agent,
whether now owned or hereafter acquired, except in connection with any document
or instrument governing Liens permitted pursuant to Sections 6.1(h) and 6.1(i)
provided that any such restriction contained therein relates only to the asset
or assets subject to such permitted Liens.

6.15 OFAC; USA Patriot Act; Anti-Corruption Laws. No Credit Party shall, and no
Credit Party shall permit any of its Subsidiaries to, fail to comply with the
laws, regulations and executive orders referred to in Section 4.23. No Credit
Party or Subsidiary, nor to the knowledge of the Credit Party, any director,
officer, agent, employee, or other person acting on behalf of the Credit Party
or any Subsidiary, will request or use the proceeds of any Loan or Letter of
Credit, directly or indirectly, (A) for any payments to any Person, including
any government official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to

 

82



--------------------------------------------------------------------------------

obtain, retain or direct business or obtain any improper advantage, or otherwise
take any action, directly or indirectly, that would result in a violation of any
Anti-Corruption Laws, (B) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Person on the SDN List or
a government of a Sanctioned Country, to the extent such activities, business or
transaction would be prohibited by Sanctions if conducted by a corporation
incorporated in the United States or in a European Union member state, or (C) in
any manner that would result in the violation of any Sanctions applicable to any
party hereto. Furthermore, the Credit Parties will not, directly or indirectly,
use the proceeds of the transaction, or lend, contribute or otherwise make
available such proceeds to any Subsidiary, Affiliate, joint venture partner or
other Person, to fund any activities of or business with any Person, or in any
country or territory, that, at the time of such funding, is the subject of
Sanctions, or in any other manner that will result in a violation by any Person
participating in the transaction of any Sanctions.

6.16 Sale-Leasebacks. No Credit Party shall, and no Credit Party shall permit
any of its Restricted Subsidiaries to, engage in a sale leaseback, synthetic
lease or similar transaction involving any of its assets.

6.17 Capital Expenditures. The Credit Parties and their Restricted Subsidiaries
shall not make or commit to make Capital Expenditures for any Fiscal Year in
excess of $5,000,000 (the “Capital Expenditure Limitation”), with respect to
such Fiscal Year; provided, however, in the event the Credit Parties and their
Restricted Subsidiaries do not expend the entire Capital Expenditure Limitation
in any Fiscal Year, the Credit Parties and their Restricted Subsidiaries may
carry forward to the immediately succeeding Fiscal Year 50% of the unutilized
portion. All Capital Expenditures shall first be applied to reduce the
carry-forward from the previous Fiscal Year, if any, and then to reduce the
applicable Capital Expenditure Limitation.

ARTICLE VII

FINANCIAL COVENANTS

Each Credit Party covenants and agrees that until the Facility Termination Date:

7.1 Senior Leverage Ratio. The Credit Parties shall not suffer or permit the
Senior Leverage Ratio as of the last day of any Fiscal Quarter to be greater
than 4.25:1.00.

7.2 Fixed Charge Coverage Ratio. The Credit Parties shall not suffer or permit
the Fixed Charge Coverage Ratio for the twelve fiscal month period ending on the
last day of any Fiscal Quarter to be less than 1.20:1.00.

ARTICLE VIII

EVENTS OF DEFAULT

8.1 Event of Default. Any of the following shall constitute an “Event of
Default”:

(a) Non-Payment. Any Credit Party fails (i) to pay when and as required to be
paid herein, any amount of principal of any Loan, including after maturity of
the Loans, or to pay any L/C Reimbursement Obligation or (ii) to pay within
three (3) Business Days after the same shall become due, interest on any Loan,
any fee or any other amount payable hereunder or pursuant to any other Loan
Document; or

(b) Representation or Warranty. Any representation, warranty or certification by
or on behalf of any Credit Party or any of its Restricted Subsidiaries made or
deemed made herein, in any other Loan Document, or which is contained in any
certificate, document or financial or other statement by any such Person, or
their respective Responsible Officers, furnished at any time under this
Agreement, or in or under any other Loan Document, shall prove to have been
incorrect in any material respect (without duplication of other materiality
qualifiers contained therein) on or as of the date made or deemed made; or

 

83



--------------------------------------------------------------------------------

(c) Specific Defaults. Any Credit Party fails to perform or observe any term,
covenant or agreement contained in any of Section 1.3, 5.1, 5.2(a), 5.2(c),
5.3(a), 5.6, 5.10, 5.17 or Article VI or Article VII hereof; or

(d) Other Defaults. Any Credit Party or Restricted Subsidiary of any Credit
Party fails to perform or observe any other term, covenant or agreement
contained in this Agreement or any other Loan Document, and such default shall
continue unremedied for a period of thirty (30) days after the earlier to occur
of (i) the date upon which a Responsible Officer of any Credit Party becomes
aware of such default and (ii) the date upon which written notice thereof is
given to the Borrower by Agent or Required Lenders; or

(e) Cross-Default. Any Credit Party or any Restricted Subsidiary of any Credit
Party (i) fails to make any payment in respect of any Material Indebtedness when
due (whether by scheduled maturity, required prepayment, acceleration, demand,
or otherwise) and such failure continues after the applicable grace or notice
period, if any, specified in the document relating thereto on the date of such
failure; or (ii) fails to perform or observe any other condition or covenant, or
any other event shall occur or condition exist, under any agreement or
instrument relating to any such Material Indebtedness, if the effect of such
failure, event or condition is to cause, or to permit the holder or holders of
such Material Indebtedness or beneficiary or beneficiaries of such Material
Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause such Indebtedness to be declared to be
due and payable (or otherwise required immediately to be prepaid, redeemed,
purchased or defeased) prior to its stated maturity (without regard to any
subordination terms with respect thereto) or cash collateral in respect thereof
to be demanded; or

(f) Insolvency; Voluntary Proceedings. The Borrower ceases or fails, or the
Credit Parties and their Restricted Subsidiaries (other than an Immaterial
Subsidiary) on a consolidated basis, cease or fail, to be Solvent, or any Credit
Party or any Restricted Subsidiary (other than an Immaterial Subsidiary) of any
Credit Party: (i) generally fails to pay, or admits in writing its inability to
pay, its debts as they become due, subject to applicable grace periods, if any,
whether at stated maturity or otherwise; (ii) except as expressly permitted
under Section 6.3, voluntarily ceases to conduct its business in the ordinary
course; (iii) commences any Insolvency Proceeding with respect to itself; or
(iv) takes any action to effectuate or authorize any of the foregoing; or

(g) Involuntary Proceedings. (i) Any involuntary Insolvency Proceeding is
commenced or filed against any Credit Party or any Restricted Subsidiary of any
Credit Party (other than an Immaterial Subsidiary), or any writ, judgment,
warrant of attachment, execution or similar process, is issued or levied against
a substantial part of any such Person’s Properties, and any such proceeding or
petition shall not be dismissed, or such writ, judgment, warrant of attachment,
execution or similar process shall not be released, vacated or fully bonded
within sixty (60) days after commencement, filing or levy; (ii) any Credit Party
or any Restricted Subsidiary of any Credit Party (other than an Immaterial
Subsidiary) admits the material allegations of a petition against it in any
Insolvency Proceeding, or an order for relief (or similar order under non-U.S.
law) is ordered in any Insolvency Proceeding; or (iii) any Credit Party or any
Restricted Subsidiary of any Credit Party (other than an Immaterial Subsidiary)
acquiesces in the appointment of a receiver, trustee, custodian, conservator,
liquidator, mortgagee in possession (or agent therefor), or other similar Person
for itself or a substantial portion of its Property or business; or

(h) Monetary Judgments. One or more judgments, non-interlocutory orders, decrees
or arbitration awards shall be entered against any one or more of the Credit
Parties or any of their respective Restricted Subsidiaries involving in the
aggregate a liability of $2,500,000 or more (excluding amounts bonded over or
covered by insurance to the extent the relevant independent third-party insurer
has not denied coverage therefor), and the same shall remain unsatisfied,
unvacated and unstayed pending appeal for a period of thirty (30) days after the
entry thereof; or

 

84



--------------------------------------------------------------------------------

(i) Non-Monetary Judgments. One or more non-monetary judgments, orders or
decrees shall be rendered against any one or more of the Credit Parties or any
of their respective Restricted Subsidiaries which has or would reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect, and there shall be any period of thirty (30) consecutive days during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, shall not be in effect; or

(j) Collateral. Any material provision of any Loan Document shall for any reason
cease to be valid and binding on or enforceable against any Credit Party or any
Restricted Subsidiary of any Credit Party party thereto or any Credit Party
shall so state in writing or bring an action to limit its obligations or
liabilities thereunder; or any Collateral Document shall for any reason (other
than pursuant to the terms thereof) cease to create a valid security interest in
the Collateral (to the extent that such perfection or priority is required
hereby) purported to be covered thereby or such security interest shall for any
reason (other than the failure of Agent to take any action within its control)
cease to be a perfected and first priority security interest subject only to
Permitted Liens; or

(k) Ownership. A Change of Control shall occur; or

(l) Regulatory. There shall occur any revocation, suspension, termination,
rescission, non-renewal or forfeiture or any similar final administrative action
with respect to one or more Regulatory Permits that would reasonably be expected
to have a Material Adverse Effect; or

(m) Invalidity of Subordination Provisions. Any provisions of any Subordination
Agreement or any agreement or instrument governing any Indebtedness thereunder
shall for any reason be revoked or invalidated, or otherwise cease to be in full
force and effect, or the Obligations or the Liens securing the Obligations, for
any reason shall not have the priority contemplated by this Agreement or such
subordination provisions.

8.2 Remedies. Upon the occurrence and during the continuance of any Event of
Default, Agent may, and shall at the request of the Required Lenders:

(a) declare all or any portion of any one or more of the Commitments of each
Lender to make Loans or of the L/C Issuer to Issue Letters of Credit to be
suspended or terminated, whereupon all or such portion of such Commitments shall
forthwith be suspended or terminated;

(b) declare all or any portion of the unpaid principal amount of all outstanding
Loans, all interest accrued and unpaid thereon, and all other amounts owing or
payable hereunder or under any other Loan Document to be immediately due and
payable; without presentment, demand, protest or other notice of any kind, all
of which are hereby expressly waived by each Credit Party; and/or

(c) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;

provided, however, that upon the occurrence of any event specified in Section
8.1(f) or 8.1(g) above (in the case of clause (i) of Section 8.1(g) upon the
expiration of the sixty (60) day period mentioned therein), the obligation of
each Lender to make Loans and the obligation of the L/C Issuer to Issue Letters
of Credit shall automatically terminate and the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable without further act of Agent, any Lender or
the L/C Issuer.

 

85



--------------------------------------------------------------------------------

8.3 Rights Not Exclusive. The rights provided for in this Agreement and the
other Loan Documents are cumulative and are not exclusive of any other rights,
powers, privileges or remedies provided by law or in equity, or under any other
instrument, document or agreement now existing or hereafter arising.

8.4 Cash Collateral for Letters of Credit. If an Event of Default has occurred
and is continuing, this Agreement (or the Revolving Loan Commitment) shall be
terminated for any reason or if otherwise required by the terms hereof, Agent
may, and upon request of Required Revolving Lenders, shall, demand (which demand
shall be deemed to have been delivered automatically upon any acceleration of
the Loans and other obligations hereunder pursuant to Section 8.2), and the
Borrower shall thereupon deliver to Agent, to be held for the benefit of the L/C
Issuer, Agent and the Lenders entitled thereto, an amount of cash equal to 105%
(or such greater percentage as the L/C Issuer may require in the case of any
Letter of Credit with an expiration date later than one year after the date of
providing such cash collateral) of the amount of Letter of Credit Obligations as
additional collateral security for Obligations in respect of any outstanding
Letter of Credit. Agent may at any time apply any or all of such cash and cash
collateral to the payment of any or all of the Credit Parties’ Obligations in
respect of any Letters of Credit. Pending such application, Agent may (but shall
not be obligated to) invest the same in an interest bearing account in Agent’s
name, for the benefit of the L/C Issuer, Agent and the Lenders entitled thereto,
under which deposits are available for immediate withdrawal, at such bank or
financial institution as the L/C Issuer and Agent may, in their discretion,
select.

ARTICLE IX

AGENT

9.1 Appointment and Duties.

(a) Appointment of Agent. Each Secured Party hereby appoints Capital One
(together with any successor Agent pursuant to Section 9.9) as Agent hereunder
and authorizes Agent to (i) execute and deliver the Loan Documents and accept
delivery thereof on its behalf from any Credit Party, (ii) take such other
actions on its behalf and to exercise all rights, powers and remedies and
perform the duties as are expressly delegated to Agent under such Loan Documents
and (iii) exercise such powers as are reasonably incidental thereto. Without
limiting the generality of the foregoing, each Secured Party consents to and
authorizes Agent’s execution and delivery of any Subordination Agreement from
time to time as contemplated by the terms hereof on behalf of such Secured Party
and agrees to be bound by the terms and provisions thereof.

(b) Duties as Collateral and Disbursing Agent. Without limiting the generality
of clause (a) above, Agent shall have the sole and exclusive right and authority
(to the exclusion of the Secured Parties), and is hereby authorized, to (i) act
as the disbursing and collecting agent for the Lenders and the L/C Issuers with
respect to all payments and collections arising in connection with the Loan
Documents (including in any proceeding described in Sections 8.1(f) or 8.1(g) or
any other bankruptcy, insolvency or similar proceeding), and each Person making
any payment in connection with any Loan Document to any Secured Party is hereby
authorized to make such payment to Agent, (ii) file and prove claims and file
other documents necessary or desirable to allow the claims of the Secured
Parties with respect to any Obligation in any proceeding described in Section
8.1(f) or 8.1(g) or any other bankruptcy, insolvency or similar proceeding (but
not to vote, consent or otherwise act on behalf of such Person), (iii) act as
collateral agent for each Secured Party for purposes of the perfection of all
Liens created by such agreements and all other purposes stated therein,
(iv) manage, supervise and otherwise deal with the Collateral, (v) take such
other action as is necessary or desirable to maintain the perfection and
priority of the Liens created or purported to be created by the Loan Documents,
(vi) except as may be otherwise specified in any Loan Document, exercise all
remedies given to Agent and the other Secured Parties with respect to the Credit
Parties and/or the Collateral, whether under the Loan Documents, applicable
Requirements of Law or otherwise and (vii) execute any amendment, consent or
waiver under the Loan

 

86



--------------------------------------------------------------------------------

Documents on behalf of any Lender that has consented in writing to such
amendment, consent or waiver; provided, however, that Agent hereby appoints,
authorizes and directs each Secured Party to act as collateral sub-agent for
Agent, the Secured Parties for purposes of the perfection of all Liens with
respect to the Collateral, including any deposit account maintained by a Credit
Party with, and cash and Cash Equivalents held by, such Secured Party, and may
further authorize and direct the Secured Parties to take further actions as
collateral sub-agents for purposes of enforcing such Liens or otherwise to
transfer the Collateral subject thereto to Agent, and each Secured Party hereby
agrees to take such further actions to the extent, and only to the extent, so
authorized and directed.

(c) Limited Duties. Under the Loan Documents, Agent (i) is acting solely on
behalf of the Secured Parties (except to the limited extent provided in Section
2.4(b) with respect to the Register), with duties that are entirely
administrative in nature, notwithstanding the use of the defined term “Agent”,
the terms “agent”, “Agent” and “collateral agent” and similar terms in any Loan
Document to refer to Agent, which terms are used for title purposes only, and
(ii) is not assuming and shall not have any actual or implied obligations,
functions, responsibilities, duties, under any Loan Document other than as
expressly set forth therein or any role as agent, fiduciary or trustee of or for
any Secured Party or any other Person, and each Secured Party, by accepting the
benefits of the Loan Documents, hereby waives and agrees not to assert any claim
against Agent based on the roles, duties and legal relationships expressly
disclaimed in clauses (i) and (ii) above.

9.2 Binding Effect. Each Secured Party, by accepting the benefits of the Loan
Documents, agrees that (i) any action taken (or omitted to be taken) by Agent or
the Required Lenders (or, if expressly required hereby, a greater proportion of
the Lenders) in accordance with the provisions of the Loan Documents, (ii) any
action taken (or omitted to be taken) by Agent in reliance upon the instructions
of Required Lenders (or, where so required, such greater proportion) and
(iii) the exercise by Agent or the Required Lenders (or, where so required, such
greater proportion) of the powers set forth herein or therein, together with
such other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Secured Parties.

9.3 Use of Discretion.

(a) No Action without Instructions. Agent shall not be required to exercise any
discretion or take, or to omit to take, any action, including with respect to
enforcement or collection, except any action it is required to take or omit to
take (i) under any Loan Document or (ii) pursuant to instructions from the
Required Lenders (or, where expressly required by the terms of this Agreement,
the Required Revolving Lenders or a greater proportion of the Lenders).

(b) Right Not to Follow Certain Instructions. Notwithstanding clause (a) above,
Agent shall not be required to take, or to omit to take, any action (i) unless,
upon demand, Agent receives an indemnification satisfactory to it from the
Lenders (or, to the extent applicable and acceptable to Agent, any other Person)
against all Liabilities that, by reason of such action or omission, may be
imposed on, incurred by or asserted against Agent or any Related Person thereof
or (ii) that is, in the opinion of Agent or its counsel, contrary to any Loan
Document or applicable Requirement of Law.

(c) Exclusive Right to Enforce Rights and Remedies. Notwithstanding anything to
the contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Credit Parties or any of them shall be vested exclusively in, and all
actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, Agent in accordance with the Loan
Documents for the benefit of all the Secured Parties; provided that the
foregoing shall not prohibit (i) Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as Agent)
hereunder and under the other Loan Documents, (ii) each of the L/C Issuer and
the Swing Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as L/C Issuer or Swing Lender, as the case may
be) hereunder and under the other Loan Documents, (iii) any Lender from
exercising setoff

 

87



--------------------------------------------------------------------------------

rights in accordance with Section 10.11 and this Section 9.3 or (iv) any Secured
Party from filing proofs of claim (and thereafter appearing and filing pleadings
on its own behalf during the pendency of a proceeding relative to any Credit
Party under any bankruptcy or other debtor relief law), but in the case of this
clause (iv) if, and solely if, Agent has not filed such proof of claim or other
instrument of similar character in respect of the Obligations under the Loan
Documents within five (5) days before the expiration of the time to file the
same.

9.4 Delegation of Rights and Duties. Agent may, upon any term or condition it
specifies, delegate or exercise any of its rights, powers and remedies under,
and delegate or perform any of its duties or any other action with respect to,
any Loan Document by or through any trustee, co-agent, employee,
attorney-in-fact and any other Person (including any Secured Party). Any such
Person shall benefit from this Article IX to the extent provided by Agent.

9.5 Reliance and Liability. Agent may, without incurring any liability
hereunder, (i) treat the payee of any Note as its holder until such Note has
been assigned in accordance with Section 10.9, (ii) rely on the Register to the
extent set forth in Section 2.4, (iii) consult with any of its Related Persons
and, whether or not selected by it, any other advisors, accountants and other
experts (including advisors to, and accountants and experts engaged by, any
Credit Party) and (iv) rely and act upon any document and information (including
those transmitted by Electronic Transmission) and any telephone message or
conversation, in each case believed by it to be genuine and transmitted, signed
or otherwise authenticated by the appropriate parties.

(a) None of Agent and its Related Persons shall be liable for any action taken
or omitted to be taken by any of them under or in connection with any Loan
Document, and each Secured Party, Holdings, the Borrower and each other Credit
Party hereby waive and shall not assert (and each of Holdings and the Borrower
shall cause each other Credit Party to waive and agree not to assert) any right,
claim or cause of action based thereon, except to the extent of liabilities
resulting primarily from the gross negligence or willful misconduct of Agent or,
as the case may be, such Related Person (each as determined in a final,
non-appealable judgment by a court of competent jurisdiction) in connection with
the duties expressly set forth herein. Without limiting the foregoing, Agent and
its Related Persons:

(i) shall not be responsible or otherwise incur liability for any action or
omission taken in reliance upon the instructions of the Required Lenders or for
the actions or omissions of any of its Related Persons selected with reasonable
care (other than employees, officers and directors of Agent, when acting on
behalf of Agent);

(ii) shall not be responsible to any Secured Party or other Person for the due
execution, legality, validity, enforceability, effectiveness, genuineness,
sufficiency or value of, or the attachment, perfection or priority of any Lien
created or purported to be created under or in connection with, any Loan
Document;

(iii) makes no warranty or representation, and shall not be responsible, to any
Secured Party or other Person for any statement, document, information,
representation or warranty made or furnished by or on behalf of any Credit Party
or any Related Person of any Credit Party in connection with any Loan Document
or any transaction contemplated therein or any other document or information
with respect to any Credit Party, whether or not transmitted or (except for
documents expressly required under any Loan Document to be transmitted to the
Lenders) omitted to be transmitted by Agent, including as to completeness,
accuracy, scope or adequacy thereof, or for the scope, nature or results of any
due diligence performed by Agent in connection with the Loan Documents;

(iv) shall not have any duty to ascertain or to inquire as to the performance or
observance of any provision of any Loan Document, whether any condition set
forth in

 

88



--------------------------------------------------------------------------------

any Loan Document is satisfied or waived, as to the financial condition of any
Credit Party or as to the existence or continuation or possible occurrence or
continuation of any Default or Event of Default and shall not be deemed to have
notice or knowledge of such occurrence or continuation unless it has received a
notice from the Borrower or any Secured Party describing such Default or Event
of Default clearly labeled “notice of default” (in which case Agent shall
promptly give notice of such receipt to all Lenders); and

(v) shall not be responsible or have any liability for, or have any duty to
ascertain, inquire into, monitor or enforce, compliance with the provisions
hereof relating to Disqualified Institutions. Without limiting the generality of
the foregoing, Agent shall not (x) be obligated to ascertain, monitor or inquire
as to whether any Lender or Participant or prospective Lender or Participant is
a Disqualified Institution or (y) have any liability with respect to or arising
out of any assignment or participation of Loans, or disclosure of confidential
information, to any Disqualified Institution.

and, for each of the items set forth in clauses (i) through (iv) above, each
Secured Party, Holdings and the Borrower hereby waive and agree not to assert
(and each of Holdings and the Borrower shall cause each other Credit Party to
waive and agree not to assert) any right, claim or cause of action it might have
against Agent based thereon.

9.6 Agent Individually. Agent and its Affiliates may make loans and other
extensions of credit to, acquire Stock of, engage in any kind of business with,
any Credit Party or Affiliate thereof as though it were not acting as Agent and
may receive separate fees and other payments therefor. To the extent Agent or
any of its Affiliates makes any Loan or otherwise becomes a Lender hereunder, it
shall have and may exercise the same rights and powers hereunder and shall be
subject to the same obligations and liabilities as any other Lender and the
terms “Lender”, “Revolving Lender”, “Required Lender”, “Required Revolving
Lender”, “Term Lender” “Required Term Lender” and any similar terms shall,
except where otherwise expressly provided in any Loan Document, include Agent or
such Affiliate, as the case may be, in its individual capacity as Lender,
Revolving Lender, one of the Required Lenders, Term Lenders or one of the
Required Revolving Lenders, respectively.

9.7 Lender Credit Decision. Each Secured Party acknowledges that it shall,
independently and without reliance upon Agent, any other Secured Party or any of
their Related Persons or upon any document (including any offering and
disclosure materials in connection with the syndication of the Loans) solely or
in part because such document was transmitted by Agent or any of its Related
Persons, conduct its own independent investigation of the financial condition
and affairs of each Credit Party and make and continue to make its own credit
decisions in connection with entering into, and taking or not taking any action
under, any Loan Document or with respect to any transaction contemplated in any
Loan Document, in each case based on such documents and information as it shall
deem appropriate. Except for documents expressly required by any Loan Document
to be transmitted by Agent to the Lenders or L/C Issuers, Agent shall not have
any duty or responsibility to provide any Secured Party with any credit or other
information concerning the business, prospects, operations, Property, financial
and other condition or creditworthiness of any Credit Party or any Affiliate of
any Credit Party that may come in to the possession of Agent or any of its
Related Persons.

9.8 Expenses; Indemnities; Withholding.

(a) Each Lender agrees to reimburse Agent and each of its Related Persons (to
the extent not reimbursed by any Credit Party) promptly upon demand, severally
and ratably, for any costs and expenses (including fees, charges and
disbursements of financial, legal and other advisors and Other Taxes paid in the
name of, or on behalf of, any Credit Party) that may be incurred by Agent or any
of its Related Persons in connection with the preparation, syndication,
execution, delivery, administration, modification, consent, waiver or
enforcement of, or the taking of any other action (whether through negotiations,

 

89



--------------------------------------------------------------------------------

through any work-out, bankruptcy, restructuring or other legal or other
proceeding (including preparation for and/or response to any subpoena or request
for document production relating thereto) or otherwise) in respect of, or legal
advice with respect to, its rights or responsibilities under, any Loan Document.

(b) Each Lender further agrees to indemnify Agent, each L/C Issuer and each of
their respective Related Persons (to the extent not reimbursed by any Credit
Party), severally and ratably, from and against Liabilities (including, to the
extent not indemnified pursuant to Section 9.8(c), Taxes, interests and
penalties imposed for not properly withholding or backup withholding on payments
made to or for the account of any Lender) that may be imposed on, incurred by or
asserted against Agent, any L/C Issuer or any of their respective Related
Persons in any matter relating to or arising out of, in connection with or as a
result of any Loan Document, any Related Document, any Letter of Credit or any
other act, event or transaction related, contemplated in or attendant to any
such document, or, in each case, any action taken or omitted to be taken by
Agent, any L/C Issuer or any of their respective Related Persons under or with
respect to any of the foregoing; provided, that with respect to any
indemnification owed to any L/C Issuer or any of its Related Persons in
connection with any Letter of Credit, only Revolving Lenders shall be required
to indemnify, such indemnification to be made severally and ratably based on
such Revolving Lender’s Commitment Percentage of the Aggregate Revolving Loan
Commitment (determined as of the time the applicable indemnification is sought
by such L/C Issuer or Related Person from the Revolving Lenders); provided,
further, that no Lender shall be liable to Agent or any of its Related Persons
to the extent such liability has resulted primarily from the gross negligence or
willful misconduct of Agent or, as the case may be, such Related Person, as
determined by a court of competent jurisdiction in a final non-appealable
judgment or order.

(c) To the extent required by any Requirement of Law, Agent may withhold from
any payment to any Lender under a Loan Document an amount equal to any
applicable withholding Tax (including withholding Taxes imposed under Chapters 3
and 4 of Subtitle A of the Code). If the IRS or any other Governmental Authority
asserts a claim that Agent did not properly withhold Tax from amounts paid to or
for the account of any Lender (because the appropriate certification form was
not delivered, was not properly executed, or fails to establish an exemption
from, or reduction of, withholding Tax with respect to a particular type of
payment, or because such Lender failed to notify Agent or any other Person of a
change in circumstances which rendered the exemption from, or reduction of,
withholding Tax ineffective, failed to maintain a Participant Register or for
any other reason), or Agent reasonably determines that it was required to
withhold Taxes from a prior payment but failed to do so, such Lender shall
promptly indemnify Agent fully for all amounts paid, directly or indirectly, by
Agent as Tax or otherwise, including penalties and interest, and together with
all expenses incurred by Agent, including legal expenses, allocated internal
costs and out-of-pocket expenses. Agent may offset against any payment to any
Lender under a Loan Document, any applicable withholding Tax that was required
to be withheld from any prior payment to such Lender but which was not so
withheld, as well as any other amounts for which Agent is entitled to
indemnification from such Lender under this Section 9.8(c).

9.9 Resignation of Agent or L/C Issuer.

(a) Agent may resign at any time by delivering notice of such resignation to the
Lenders and the Borrower, effective on the date set forth in such notice or, if
no such date is set forth therein, upon the date such notice shall be effective
in accordance with the terms of this Section 9.9. If Agent delivers any such
notice, the Required Lenders shall have the right to appoint a successor Agent.
If, after 30 days after the date of the retiring Agent’s notice of resignation,
no successor Agent has been appointed by the Required Lenders that has accepted
such appointment, then the retiring Agent may, on behalf of the Lenders, appoint
a successor Agent from among the Lenders. Each appointment under this clause (a)
(other than an appointment by Agent) shall be subject to the prior consent of
the Borrower, which may not be unreasonably withheld but shall not be required
during the continuance of an Event of Default.

(b) Effective immediately upon its resignation, (i) the retiring Agent shall be
discharged from its duties and obligations under the Loan Documents, (ii) the
Lenders shall assume and perform all of the

 

90



--------------------------------------------------------------------------------

duties of Agent until a successor Agent shall have accepted a valid appointment
hereunder, (iii) the retiring Agent and its Related Persons shall no longer have
the benefit of any provision of any Loan Document other than with respect to any
actions taken or omitted to be taken while such retiring Agent was, or because
such Agent had been, validly acting as Agent under the Loan Documents and
(iv) subject to its rights under Section 9.3, the retiring Agent shall take such
action as may be reasonably necessary to assign to the successor Agent its
rights as Agent under the Loan Documents. Effective immediately upon its
acceptance of a valid appointment as Agent, a successor Agent shall succeed to,
and become vested with, all the rights, powers, privileges and duties of the
retiring Agent under the Loan Documents.

(c) Any L/C Issuer may resign at any time by delivering notice of such
resignation to Agent, effective on the date set forth in such notice or, if no
such date is set forth therein, on the date such notice shall be effective. Upon
such resignation, the L/C Issuer shall remain an L/C Issuer and shall retain its
rights and obligations in its capacity as such (other than any obligation to
Issue Letters of Credit but including the right to receive fees or to have
Lenders participate in any L/C Reimbursement Obligation thereof) with respect to
Letters of Credit Issued by such L/C Issuer on or prior to the date of such
resignation and shall otherwise be discharged from all other duties and
obligations under the Loan Documents.

9.10 Release of Collateral or Guarantors. Each Lender hereby consents to the
release and hereby directs Agent to release (or, in the case of clause (b)(ii)
below, release or subordinate) the following:

(a) any Restricted Subsidiary of the Borrower from its guaranty of any
Obligation if (i) such Restricted Subsidiary becomes an Excluded Subsidiary or
(ii) all of the Stock of such Restricted Subsidiary owned by any Credit Party is
sold or transferred in a transaction permitted under the Loan Documents
(including pursuant to a waiver or consent), to the extent that, after giving
effect to such transaction, such Restricted Subsidiary would, in each case not
be required to guaranty any Obligations pursuant to Section 5.13; and

(b) any Lien held by Agent for the benefit of the Secured Parties against
(i) any Collateral that is (x) sold, transferred, conveyed or otherwise disposed
of by a Credit Party in a transaction permitted by the Loan Documents (including
pursuant to a valid waiver or consent) or (y) held by a Credit Party that
becomes an Excluded Subsidiary, in each case, to the extent all Liens required
to be granted in such Collateral pursuant to Section 5.13 after giving effect to
such transaction have been granted, (ii) any Property subject to a Lien
permitted hereunder in reliance upon Section 6.1(h) or 6.1(i) and (iii) all of
the Collateral and all Credit Parties, upon (A) the occurrence of the Facility
Termination Date and (B) to the extent requested by Agent, receipt by Agent and
the Secured Parties of liability releases from the Credit Parties each in form
and substance reasonably acceptable to Agent.

Each Lender hereby directs Agent, and Agent hereby agrees, upon receipt of
reasonable advance notice from the Borrower, to execute and deliver or file such
documents and to perform other actions reasonably necessary at the Borrower’s
expense to release the guaranties and Liens when and as directed in this
Section 9.10.

9.11 Additional Secured Parties. The benefit of the provisions of the Loan
Documents directly relating to the Collateral or any Lien granted thereunder
shall extend to and be available to any Secured Party that is not a Lender or
L/C Issuer party hereto as long as, by accepting such benefits, such Secured
Party agrees, as among Agent and all other Secured Parties, that such Secured
Party is bound by (and, if requested by Agent, shall confirm such agreement in a
writing in form and substance acceptable to Agent) Section 2.10, this Article
IX, Section 10.3, Section 10.9, Section 10.10, Section 10.11, Section 10.15,
Section 10.16, Section 10.17, Section 10.20, Section 10.23 and Section 11.1
(and, solely with respect to L/C Issuers, Section 2.1(c)), all terms and
provisions contained herein applicable to Secured Swap Providers or Secured Cash
Management Banks, as applicable, and the decisions and actions of Agent and the
Required Lenders (or, where expressly required by the terms of this Agreement, a
greater proportion

 

91



--------------------------------------------------------------------------------

of the Lenders or other parties hereto as required herein) to the same extent a
Lender is bound; provided, however, that, notwithstanding the foregoing,
(a) such Secured Party shall be bound by Section 9.8 only to the extent of
Liabilities, costs and expenses with respect to or otherwise relating to the
Collateral held for the benefit of such Secured Party, in which case the
obligations of such Secured Party thereunder shall not be limited by any concept
of pro rata share or similar concept, (b) each of Agent, the Lenders and the L/C
Issuers party hereto shall be entitled to act at its sole discretion, without
regard to the interest of such Secured Party, regardless of whether any
Obligation to such Secured Party thereafter remains outstanding, is deprived of
the benefit of the Collateral, becomes unsecured or is otherwise affected or put
in jeopardy thereby, and without any duty or liability to such Secured Party or
any such Obligation and (c) except as otherwise set forth herein, such Secured
Party shall not have any right to be notified of, consent to, direct, require or
be heard with respect to, any action taken or omitted in respect of the
Collateral or under any Loan Document.

9.12 Additional Titles. Notwithstanding any provision to the contrary contained
elsewhere in this Agreement or in any other Loan Document, Capital One, National
Association, Bank Of The West, Compass Bank, Fifth Third Bank and JPMorgan Chase
Bank, N.A. and SunTrust Robinson Humphrey (collectively in their capacities as
joint lead arrangers, the “Lead Arrangers”), Bank Of The West, Compass Bank,
Fifth Third Bank and JPMorgan Chase Bank, N.A. (collectively in their capacities
as co-syndication agents, the “Syndication Agents”) and SunTrust Bank, in its
capacity as Documentation Agent (in such capacity, the “Documentation Agent”)
shall not have any duties or responsibilities, nor shall any of the Lead
Arrangers, the Syndication Agents or the Documentation Agent have or be deemed
to have any fiduciary relationship with any Lender, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against any of
the Lead Arrangers, the Syndication Agents or the Documentation Agent.

9.13 Credit Bid. Each of the Lenders hereby irrevocably authorizes (and by
entering into a Secured Rate Contract or Secured Cash Management Agreement, each
Secured Swap Provider or Secured Cash Management Bank, as the case may be,
hereby authorizes and shall be deemed to authorize) Agent, on behalf of all
Secured Parties to take any of the following actions upon the instruction of the
Required Lenders:

(a) consent to the Disposition of all or any portion of the Collateral free and
clear of the Liens securing the Obligations in connection with any Disposition
pursuant to the applicable provisions of the Bankruptcy Code, including
Section 363 thereof;

(b) credit bid all or any portion of the Obligations, or purchase all or any
portion of the Collateral (in each case, either directly or through one or more
acquisition vehicles), in connection with any Disposition of all or any portion
of the Collateral pursuant to the applicable provisions of the Bankruptcy Code,
including under Section 363 thereof;

(c) credit bid all or any portion of the Obligations, or purchase all or any
portion of the Collateral (in each case, either directly or through one or more
acquisition vehicles), in connection with any Disposition of all or any portion
of the Collateral pursuant to the applicable provisions of the UCC, including
pursuant to Sections 9-610 or 9-620 of the UCC;

(d) credit bid all or any portion of the Obligations, or purchase all or any
portion of the Collateral (in each case, either directly or through one or more
acquisition vehicles), in connection with any foreclosure or other Disposition
conducted in accordance with applicable law following the occurrence of an Event
of Default, including by power of sale, judicial action or otherwise; and/or

(e) estimate the amount of any contingent or unliquidated Obligations of such
Lender or other Secured Party;

it being understood that no Lender shall be required to fund any amount (other
than by means of offset) in connection with any purchase of all or any portion
of the Collateral by Agent pursuant to the foregoing clauses (b), (c) or
(d) without its prior written consent.

 

92



--------------------------------------------------------------------------------

Each Secured Party agrees that Agent is under no obligation to credit bid any
part of the Obligations or to purchase or retain or acquire any portion of the
Collateral; provided that, in connection with any credit bid or purchase
described under clauses (b), (c) or (d) of the preceding paragraph, the
Obligations owed to all of the Secured Parties (other than with respect to
contingent or unliquidated liabilities as set forth in the next succeeding
paragraph) may be, and shall be, credit bid by Agent on a ratable basis.

With respect to each contingent or unliquidated claim that is an Obligation,
Agent is hereby authorized, but is not required, to estimate the amount thereof
for purposes of any credit bid or purchase described in the second preceding
paragraph so long as the estimation of the amount or liquidation of such claim
would not unduly delay the ability of Agent to credit bid the Obligations or
purchase the Collateral in the relevant Disposition. In the event that Agent, in
its sole and absolute discretion, elects not to estimate any such contingent or
unliquidated claim or any such claim cannot be estimated without unduly delaying
the ability of Agent to consummate any credit bid or purchase in accordance with
the second preceding paragraph, then any contingent or unliquidated claims not
so estimated shall be disregarded, shall not be credit bid, and shall not be
entitled to any interest in the portion or the entirety of the Collateral
purchased by means of such credit bid.

Each Secured Party whose Obligations are credit bid under clauses (b), (c) or
(d) of the third preceding paragraph shall be entitled to receive interests in
the Collateral or any other asset acquired in connection with such credit bid
(or in the Stock of the acquisition vehicle or vehicles that are used to
consummate such acquisition) on a ratable basis in accordance with the
percentage obtained by dividing (x) the amount of the Obligations of such
Secured Party that were credit bid in such credit bid or other Disposition, by
(y) the aggregate amount of all Obligations that were credit bid in such credit
bid or other Disposition.

ARTICLE X

MISCELLANEOUS

10.1 Amendments and Waivers.

(a) Amendments Generally. Subject to the provisions of Section 10.1(e) and
(f) hereof, no amendment or waiver of, or supplement or other modification
(which shall include any direction to Agent pursuant) to, any Loan Document
(other than the Fee Letter, any Control Agreement, any Mortgage, or any letter
of credit reimbursement or similar agreement or any landlord, bailee or
mortgagee agreement) or any provision thereof, and no consent with respect to
any departure by any Credit Party from any such Loan Documents, shall be
effective unless the same shall be in writing and signed by the Required Lenders
(or by Agent with the consent of the Required Lenders), and the Borrower and
then such waiver shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such waiver,
amendment, supplement (including any additional Loan Document) or consent shall,
unless in writing and signed by all the Lenders directly and adversely affected
thereby (or by Agent with the consent of all the Lenders directly and adversely
affected thereby), in addition to the Required Lenders (or by Agent with the
consent of the Required Lenders) and the Borrower, do any of the following:

(i) increase or extend the Commitment of such Lender (or reinstate any
Commitment terminated pursuant to Section 8.2(a));

(ii) postpone or delay any date fixed for, or reduce or waive, any scheduled
installment of principal or any payment of interest, fees or other amounts
(other than

 

93



--------------------------------------------------------------------------------

principal) due to the Lenders (or any of them) or L/C Issuer hereunder or under
any other Loan Document (for the avoidance of doubt, mandatory prepayments
pursuant to Section 2.8 (other than scheduled installments under Section 2.8(a))
may be postponed, delayed, reduced, waived or modified with the consent of
Required Lenders);

(iii) reduce the principal of, or the rate of interest specified herein (it
being agreed that waiver of the default interest margin shall only require the
consent of Required Lenders) or the amount of interest payable in cash specified
herein on any Loan, or of any fees or other amounts payable hereunder or under
any other Loan Document, including L/C Reimbursement Obligations;

(iv) (A) change or have the effect of changing the priority or pro rata
treatment of any payments (including voluntary and mandatory prepayments),
Liens, proceeds of Collateral or reductions in Commitments (including as a
result in whole or in part of allowing the issuance or incurrence, pursuant to
this Agreement or otherwise, of new loans or other Indebtedness having any
priority over any of the Obligations in respect of payments, Liens, Collateral
or proceeds of Collateral, in exchange for any Obligations or otherwise), or
(B) advance the date fixed for, or increase, any scheduled installment of
principal due to any of the Lenders under any Loan Document;

(v) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Loans which shall be required for the Lenders or any of
them to take any action hereunder;

(vi) amend this Section 10.1 (other than Section 10.1(c)) or, subject to the
terms of this Agreement, the definition of Required Lenders, the definition of
Required Revolving Lenders or any provision providing for consent or other
action by all Lenders; or

(vii) discharge any Credit Party from its respective payment Obligations under
the Loan Documents, or release all or substantially all of the Collateral,
except as otherwise may be provided in this Agreement or the other Loan
Documents;

it being agreed that (X) all Lenders shall be deemed to be directly and
adversely affected by an amendment, waiver or supplement described in the
preceding clauses (iv)(B), (v), (vi) or (vii) and (Y) notwithstanding the
preceding clause (X), only those Lenders that have not been provided a
reasonable opportunity, as determined in the good faith judgment of Agent, to
receive the most-favorable treatment under or in connection with the applicable
amendment, waiver or supplement described in the preceding clause (iv) (other
than the right to receive customary administrative agency, arranging,
underwriting and other similar fees) that is provided to any other Person,
including the opportunity to participate on a pro rata basis on the same terms
in any new loans or other Indebtedness permitted to be issued as a result of
such amendment, waiver or supplement, shall be deemed to be directly and
adversely affected by such amendment, waiver or supplement.

(b) Agent, Swing Lender and L/C Issuer. No amendment, waiver or consent shall,
unless in writing and signed by Agent, the Swing Lender or the L/C Issuer, as
the case may be, in addition to the Required Lenders or all Lenders directly
affected thereby, as the case may be (or by Agent with the consent of the
Required Lenders or all the Lenders directly affected thereby, as the case may
be), affect the rights or duties of Agent, the Swing Lender or the L/C Issuer,
as applicable, under this Agreement or any other Loan Document. No amendment,
modification or waiver of this Agreement or any Loan Document altering the
ratable treatment of Secured Rate Contract Obligations or Secured Cash
Management Obligations resulting in such Secured Rate Contract Obligations or
Secured Cash Management Obligations being junior in right of payment to
principal on the Loans or resulting in such Secured Rate Contract Obligations or
Secured Cash Management Obligations becoming unsecured (other

 

94



--------------------------------------------------------------------------------

than releases of Liens applicable to all Lenders permitted in accordance with
the terms hereof), in each case in a manner adverse to any Secured Swap Provider
or any Secured Cash Management Bank, shall be effective without the written
consent of such Secured Swap Provider or such Secured Cash Management Bank, as
the case may be.

(c) Required Revolving Lenders. No amendment or waiver shall, unless signed by
Required Revolving Lenders (or by Agent with the consent of Required Revolving
Lenders) in addition to the Required Lenders (or by Agent with the consent of
the Required Lenders) and the Borrower: (i) amend or waive compliance with the
conditions precedent to the obligations of Lenders to make any Revolving Loan
(or of any L/C Issuer to Issue any Letter of Credit) in Section 3.2; or
(ii) waive any Default or Event of Default for the purpose of satisfying the
conditions precedent to the obligations of Lenders to make any Revolving Loan
(or of any L/C Issuer to Issue any Letter of Credit) in Section 3.2. No
amendment shall: (x) amend or waive this Section 10.1(c) or the definitions of
the terms used in this Section 10.1(c) insofar as the definitions affect the
substance of this Section 10.1(c); (y) change the definition of “Required
Revolving Lenders”; or (z) change the percentage of Lenders which shall be
required for Revolving Lenders to take any action hereunder, in each case,
without the consent of all Revolving Lenders.

(d) Additional Credit Facilities. This Agreement may be amended with the written
consent of Agent, the Borrower and the Required Lenders to (i) add one or more
additional credit facilities to this Agreement and to permit the extensions of
credit from time to time outstanding thereunder and the outstanding principal
and accrued interest and fees in respect thereof to share ratably in the
benefits of this Agreement and the other Loan Documents with the Term Loans and
Revolving Loans and the accrued interest and fees in respect thereof and
(ii) include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders.

(e) Schedules; Corrections; Liens; Incrementals. Notwithstanding anything to the
contrary contained in this Section 10.1, (i) the Borrower may amend Schedules
4.19 and 4.20 upon notice to Agent, (ii) Agent may amend Schedules 2.1(a) and
2.1(b) to reflect Incremental Facilities and Sales entered into pursuant to
Section 10.9, (iii) Agent and the Borrower may amend or modify this Agreement
and any other Loan Document to (1) cure any ambiguity, omission, defect or
inconsistency therein, (2) grant a new Lien for the benefit of the Secured
Parties, extend an existing Lien over additional Property for the benefit of the
Secured Parties or join additional Persons as Credit Parties, and (3) add one or
more Incremental Facilities to this Agreement pursuant to Section 2.1(e) and to
permit the extensions of credit from time to time outstanding thereunder and the
accrued interest and fees in respect thereof to share ratably in the benefits of
this Agreement and the other Loan Documents with the Term Loans and the
Revolving Loans and the accrued interest and fees in respect thereof and to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Revolving Lenders and Required Lenders; and
(iv) in connection with an amendment in which any Class of Term Loans or
Class of Revolving Loan Commitments (or outstandings thereunder) is refinanced
with a replacement Class of Term Loans or Revolving Loan Commitments (or
outstandings thereunder), as applicable, bearing (or is modified in such a
manner such that the resulting Term Loans or Revolving Loan Commitments (or
outstandings thereunder) bear) a lower All-In Yield and other customary
amendments related thereto (a “Permitted Repricing Amendment”), only the consent
of each of the Lenders holding the Term Loans or Revolving Loan Commitments (or
outstandings thereunder) subject to such permitted repricing transaction that
will continue as a Lender in respect of the modified Term Loans or Revolving
Loan Commitments (or outstandings thereunder) shall be required for such
Permitted Repricing Amendment.

(f) Extensions. Notwithstanding anything to the contrary in this Agreement,
pursuant to one or more offers (each, an “Extension Offer”) made from time to
time by Borrower to all Lenders holding Term Loans with a like maturity date or
all Revolving Lenders having Revolving Loan Commitments with a like commitment
termination date, in each case on a pro rata basis (based on the aggregate
outstanding principal amount of such respective Term Loans or amounts of
Revolving Loan Commitments) and on the same terms to each such Lender, Borrower
is hereby permitted to consummate from time to time transactions with individual
Lenders that accept the terms contained in any such

 

95



--------------------------------------------------------------------------------

Extension Offers to extend the maturity date and/or commitment termination of
each such Lender’s Term Loans and/or Revolving Loan Commitments, and, subject to
the terms hereof, otherwise modify the terms of such Term Loans and/or Revolving
Loan Commitments pursuant to the terms of the relevant Extension Offer
(including by increasing the interest rate and/or fees payable in respect of
such Term Loans and/or Revolving Loan Commitments (and related outstandings)
and/or modifying the amortization schedule in respect of such Lender’s Term
Loans) (each, an “Extension”; and each group of Term Loans or Revolving Loan
Commitments, as applicable, in each case as so extended, as well as the original
Term Loans and the original Revolving Loan Commitments (in each case not so
extended), being a separate Class), so long as the following terms are
satisfied:

(i) no Default or Event of Default shall have occurred and be continuing at the
time the applicable Extension Offer is delivered to the Lenders;

(ii) except as to final commitment termination date (which shall be determined
by Borrower and set forth in the relevant Extension Offer, subject to acceptance
by the Extended Revolving Lenders), the Revolving Loan Commitment of any
Revolving Lender that agrees to an Extension with respect to such Revolving Loan
Commitment (an “Extended Revolving Lender”) extended pursuant to an Extension
(an “Extended Revolving Loan Commitment” and the Loans thereunder, “Extended
Revolving Loans”) and the related outstandings shall be a Revolving Loan
Commitment (or related outstandings, as the case may be) with the same terms (or
terms not less favorable to existing Revolving Lenders) as the original
Revolving Loan Commitments (and related outstandings); provided that (1) the
borrowing and payments (except for (A) payments of interest and/or fees at
different rates on Extended Revolving Loan Commitments (and related
outstandings), (B) repayments required upon the commitment termination date of
the non-extended Class of Revolving Loan Commitments and (C) repayment made in
connection with a permanent repayment and termination of commitments) of
Revolving Loans with respect to Extended Revolving Loan Commitments after the
applicable Extension date shall be made on a pro rata basis with all other
Revolving Loan Commitments, (2) subject to Section 10.1(b), all Swing Loans and
Letters of Credit shall be participated on a pro rata basis by all Lenders with
Revolving Loan Commitments (including Extended Revolving Loan Commitments) in
accordance with their percentage of the Aggregate Revolving Loan Commitments,
(3) the permanent repayment of Revolving Loans with respect to, and termination
of, Extended Revolving Loan Commitments after the applicable Extension date
shall be made on a pro rata basis with all other Revolving Loan Commitments,
except that Borrower shall be permitted to repay permanently and terminate
commitments of any such Class on a better than pro rata basis as compared to any
other Class with a later commitment termination date than such Class,
(4) assignments and participations of Extended Revolving Loan Commitments and
related Revolving Loans shall be governed by the same assignment and
participation provisions applicable to the other Classes of Revolving Loan
Commitments and Revolving Loans and (5) at no time shall there be Revolving Loan
Commitments hereunder (including Extended Revolving Loan Commitments and any
original Revolving Loan Commitments) which have more than two (2) different
maturity dates;

(iii) except as to interest rates, fees, amortization, final maturity date,
premium, required prepayment dates and participation in prepayments (which
shall, subject to immediately succeeding clauses (iv), (v) and (vi), be
determined by Borrower and set forth in the relevant Extension Offer, subject to
acceptance by the Extending Term Lenders), the Term Loans of any Term Lender
that agrees to an Extension (such commitment, an “Extended Term Loan
Commitment”) with respect to such Term Loans owed to it (an “Extending Term
Lender”) extended pursuant to any Extension (“Extended Term Loans”) shall have
the same terms as the Class of Term Loans subject to such Extension Offer
(except for covenants or other provisions contained therein applicable only to
periods after the then Latest Maturity Date);

 

96



--------------------------------------------------------------------------------

(iv) the final maturity date of any Extended Term Loans shall be no earlier than
the Latest Maturity Date of the Term Loans extended thereby and the amortization
schedule applicable to Loans pursuant to Section 2.8(a) for periods prior to the
original maturity date of the Term Loans shall not be increased;

(v) the Weighted Average Life to Maturity of any Extended Term Loans shall be no
shorter than the Weighted Average Life to Maturity of the Term Loans extended
thereby;

(vi) any Extended Term Loans may participate on a pro rata basis or a less than
pro rata basis (but not greater than pro rata basis) with non-extended Classes
of Term Loans in any voluntary or mandatory prepayments hereunder, in each case
as specified in the respective Extension Offer; and

(vii) if the aggregate principal amount of Term Loans (calculated on the
outstanding principal amount thereof) and/or Revolving Loan Commitments, as the
case may be, in respect of which Term Lenders or Revolving Lenders, as
applicable, shall have accepted the relevant Extension Offer shall exceed the
maximum aggregate principal amount of Term Loans or Revolving Loan Commitments,
as the case may be, offered to be extended by Borrower pursuant to such
Extension Offer, then the Term Loans and/or Revolving Loans of such Term Lenders
or Revolving Lenders, as applicable, shall be extended ratably up to such
maximum amount based on the respective principal or commitment amounts with
respect to which such Term Lenders and/or Revolving Lenders, as the case may be,
have accepted such Extension Offer.

With respect to all Extensions consummated by Borrower pursuant to this Section,
(i) such Extensions shall not constitute voluntary or mandatory payments or
prepayments for purposes of Sections 2.7 or 2.8 and (ii) no Extension Offer is
required to be in any minimum amount or any minimum increment; provided that
Borrower may at its election specify as a condition to consummating any such
Extension that a minimum amount (to be determined and specified in the relevant
Extension Offer in Borrower’s sole discretion and may be waived by Borrower) of
Term Loans or Revolving Loan Commitments (as applicable) of any or all
applicable Classes be tendered. Agent and the Lenders hereby consent to the
transactions contemplated by this Section (including, for the avoidance of
doubt, payment of any interest, fees or premium in respect of any Extended Term
Loans and/or Extended Revolving Loan Commitments on the such terms as may be set
forth in the relevant Extension Offer) and hereby waive the requirements of any
provision of this Agreement or any other Loan Document that may otherwise
prohibit or conflict with any such Extension or any other transaction
contemplated by this Section. Any Lender that does not respond to an Extension
Offer by the applicable due date shall be deemed to have rejected such Extension
Offer.

No consent of Agent or any Lender shall be required to effectuate any Extension,
other than (A) the consent of each Lender agreeing to such Extension with
respect to one or more of its Term Loans and/or Revolving Loan Commitments (or a
portion thereof) and (B) with respect to any Extension of the Revolving Loan
Commitments, the consent of the L/C Issuer and Swing Lender. All Extended Term
Loans, Extended Revolving Loan Commitments and all obligations in respect
thereof shall be Obligations under this Agreement and the other Loan Documents
and secured by the Collateral on a pari passu basis with all other applicable
Obligations. The Lenders hereby irrevocably authorize Agent to enter into
amendments to this Agreement and the other Loan Documents with Borrower (on
behalf of all Credit Parties) as may be necessary in order to establish new
Classes or sub-Classes in respect of Revolving Loan Commitments or Term Loans

 

97



--------------------------------------------------------------------------------

so extended and such technical amendments as may be necessary in the reasonable
opinion of Agent and Borrower in connection with the establishment of such new
Classes or sub-Classes, in each case on terms consistent with this Section. In
addition, if so provided in such amendment and with the consent of each L/C
Issuer, participations in Letters of Credit expiring on or after the applicable
commitment termination date shall be re-allocated from Lenders holding
non-extended Revolving Loan Commitments to Lenders holding Extended Revolving
Loan Commitments in accordance with the terms of such amendment; provided,
however, that such participation interests shall, upon receipt thereof by the
relevant Lenders holding Revolving Loan Commitments, be deemed to be
participation interests in respect of such Revolving Loan Commitments and the
terms of such participation interests shall be adjusted accordingly. Without
limiting the foregoing, in connection with any Extensions the applicable Credit
Parties shall (at their expense) amend (and Agent is hereby directed by the
Lenders to amend) any Mortgage that has a maturity date prior to the Latest
Maturity Date, so that such maturity date referenced therein is extended to the
later of the then Latest Maturity Date (or such later date as may be advised by
local counsel to Agent). Agent shall promptly notify each Lender of the
effectiveness of each such amendment.

In connection with any Extension, Borrower shall provide Agent at least five
(5) Business Days (or such shorter period as may be agreed by Agent) prior
written notice thereof, and shall agree to such procedures (including regarding
timing, rounding and other adjustments and to ensure reasonable administrative
management of the credit facilities hereunder after such Extension), if any, as
may be established by, or acceptable to, Agent, in each case acting reasonably
to accomplish the purposes of this Section 10.1(f).

This Section 10.1(f) shall supersede any provisions of this Section 10.1 or
Section 10.11 to the contrary.

(g) Certain other Loan Documents. The Fee Letter, any Control Agreement, any
Mortgage, any letter of credit reimbursement or similar agreement or any
landlord, bailee or mortgagee agreement may be amended as provided therein and
if not provided therein, by each of the parties thereto.

(h) Initial Term Loans. No amendment or waiver shall, unless signed by Agent and
each Term Lender holding an Initial Term Loan Commitment and directly affected
thereby (or by Agent with the consent of each Term Lender holding an Initial
Term Loan Commitment and directly affected thereby) in addition to the Required
Lenders (or by Agent with the consent of the Required Lenders) and the Borrower:
(i) amend or waive compliance with the conditions precedent to the obligations
of Lenders to make any Initial Term Loan in Section 3.3; (ii) waive any Default
or Event of Default for the purpose of satisfying the conditions precedent to
the obligations of Lenders to make any Initial Term Loan in Section 3.3; or
(iii) amend or waive this Section 10.1(h) or the definitions of the terms used
in this Section 10.1(h) insofar as the definitions affect the substance of this
Section 10.1(h).

10.2 Notices.

(a) Addresses. All notices and other communications required or expressly
authorized to be made by this Agreement shall be given in writing, unless
otherwise expressly specified herein, and (i) addressed to the address set forth
on the applicable signature page hereto, (ii) posted to Syndtrak® (to the extent
such system is available and set up by or at the direction of Agent prior to
posting) in an appropriate location by uploading such notice, demand, request,
direction or other communication to www.syndtrak.com or using such other means
of posting to Syndtrak® as may be available and reasonably acceptable to Agent
prior to such posting, (iii) posted to any other E-System approved by or set up
by or at the direction of Agent or (iv) addressed to such other address as shall
be notified in writing (A) in the case of the Borrower, Agent and the Swing
Lender, to the other parties hereto and (B) in the case of all other parties, to
the Borrower and Agent. Transmissions made by electronic mail or E-Fax to Agent
shall be effective only (x) for notices where such transmission is specifically
authorized by this

 

98



--------------------------------------------------------------------------------

Agreement, (y) if such transmission is delivered in compliance with procedures
of Agent applicable at the time and previously communicated to the Borrower, and
(z) if receipt of such transmission is acknowledged by Agent.

(b) Effectiveness.

(i) All communications described in clause (a) above and all other notices,
demands, requests and other communications made in connection with this
Agreement shall be effective and be deemed to have been received (i) if
delivered by hand, upon personal delivery, (ii) if delivered by overnight
courier service, one (1) Business Day after delivery to such courier service,
(iii) if delivered by mail, three (3) Business Days after deposit in the mail,
(iv) if delivered by facsimile (other than to post to an E-System pursuant to
clause (a)(ii) or (a)(iii) above), upon sender’s receipt of confirmation of
proper transmission, and (v) if delivered by posting to any E-System, on the
later of the Business Day of such posting and the Business Day access to such
posting is given to the recipient thereof in accordance with the standard
procedures applicable to such E-System; provided, however, that no
communications to Agent pursuant to Article I shall be effective until received
by Agent.

(ii) The posting, completion and/or submission by any Credit Party of any
communication pursuant to an E-System shall constitute a representation and
warranty by the Credit Parties that any representation, warranty, certification
or other similar statement required by the Loan Documents to be provided, given
or made by a Credit Party in connection with any such communication is true,
correct and complete except as expressly noted in such communication or
E-System.

(c) Each Lender shall notify Agent in writing of any changes in the address to
which notices to such Lender should be directed, of addresses of its Lending
Office, of payment instructions in respect of all payments to be made to it
hereunder and of such other administrative information as Agent shall reasonably
request.

10.3 Electronic Transmissions.

(a) Authorization. Subject to the provisions of Section 10.2(a), each of Agent,
Lenders, each Credit Party and each of their Related Persons, is authorized (but
not required) to transmit, post or otherwise make or communicate, in its sole
discretion, Electronic Transmissions in connection with any Loan Document and
the transactions contemplated therein. Each Credit Party and each Secured Party
hereto acknowledges and agrees that the use of Electronic Transmissions is not
necessarily secure and that there are risks associated with such use, including
risks of interception, disclosure and abuse and each indicates it assumes and
accepts such risks by hereby authorizing the transmission of Electronic
Transmissions.

(b) Signatures. Subject to the provisions of Section 10.2(a), (i)(A) no posting
to any E-System shall be denied legal effect merely because it is made
electronically, (B) each E-Signature on any such posting shall be deemed
sufficient to satisfy any requirement for a “signature” and (C) each such
posting shall be deemed sufficient to satisfy any requirement for a “writing”,
in each case including pursuant to any Loan Document, any applicable provision
of any UCC, the federal Uniform Electronic Transactions Act, the Electronic
Signatures in Global and National Commerce Act and any substantive or procedural
Requirement of Law governing such subject matter, (ii) each such posting that is
not readily capable of bearing either a signature or a reproduction of a
signature may be signed, and shall be deemed signed, by attaching to, or
logically associating with such posting, an E-Signature, upon which Agent, each
other Secured Party and each Credit Party may rely and assume the authenticity
thereof, (iii) each

 

99



--------------------------------------------------------------------------------

such posting containing a signature, a reproduction of a signature or an
E-Signature shall, for all intents and purposes, have the same effect and weight
as a signed paper original and (iv) each party hereto or beneficiary hereto
agrees not to contest the validity or enforceability of any posting on any
E-System or E-Signature on any such posting under the provisions of any
applicable Requirement of Law requiring certain documents to be in writing or
signed; provided, however, that nothing herein shall limit such party’s or
beneficiary’s right to contest whether any posting to any E-System or
E-Signature has been altered after transmission.

(c) Separate Agreements. All uses of an E-System shall be governed by and
subject to, in addition to Section 10.2 and this Section 10.3, the separate
terms, conditions and privacy policy posted or referenced in such E-System (or
such terms, conditions and privacy policy as may be updated from time to time,
including on such E-System) and related Contractual Obligations executed by
Agent and Credit Parties in connection with the use of such E-System.

(d) LIMITATION OF LIABILITY. ALL E-SYSTEMS AND ELECTRONIC TRANSMISSIONS SHALL BE
PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF AGENT, ANY LENDER OR ANY OF THEIR
RELATED PERSONS WARRANTS THE ACCURACY, ADEQUACY OR COMPLETENESS OF ANY E-SYSTEMS
OR ELECTRONIC TRANSMISSION AND DISCLAIMS ALL LIABILITY FOR ERRORS OR OMISSIONS
THEREIN. NO WARRANTY OF ANY KIND IS MADE BY AGENT, ANY LENDER OR ANY OF THEIR
RELATED PERSONS IN CONNECTION WITH ANY E-SYSTEMS OR ELECTRONIC COMMUNICATION,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS. Each of the Borrower, the other Credit Parties executing this Agreement
and the Secured Parties agrees that Agent has no responsibility for maintaining
or providing any equipment, software, services or any testing required in
connection with any Electronic Transmission or otherwise required for any
E-System.

10.4 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of Agent or any Lender, any right, remedy, power or
privilege hereunder, shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. No course of dealing between any Credit Party, any Affiliate
of any Credit Party, Agent or any Lender shall be effective to amend, modify or
discharge any provision of this Agreement or any of the other Loan Documents.

10.5 Costs and Expenses. Any action taken by any Credit Party under or with
respect to any Loan Document, even if required under any Loan Document or at the
request of Agent or Required Lenders, shall be at the expense of such Credit
Party, and neither Agent nor any other Secured Party shall be required under any
Loan Document to reimburse any Credit Party or any Subsidiary of any Credit
Party therefor except as expressly provided therein. In addition, the Borrower
agrees to pay or reimburse upon demand (a) Agent for all reasonable
out-of-pocket costs and expenses incurred by it or any of its Related Persons,
in connection with the investigation, development, preparation, negotiation,
syndication, execution, interpretation or administration of, any modification of
any term of or termination of, any Loan Document, any commitment or proposal
letter therefor, any other document prepared in connection therewith or the
consummation and administration of any transaction contemplated therein, in each
case including Attorney Costs of Agent, the cost of environmental audits,
syndication, distribution, Collateral audits and appraisals, background checks
and similar expenses, to the extent permitted hereunder, (b) Agent for all
reasonable costs and expenses incurred by it or any of its Related Persons in
connection with internal audit reviews, field examinations and Collateral
examinations (which shall be reimbursed, in addition to the out-of-pocket costs
and expenses of such examiners, at the per diem rate per individual charged by
Agent for its examiners), (c) each of Agent, its Related Persons, and L/C Issuer
for all costs and expenses incurred in connection with (i) the creation,
perfection and maintenance of the perfection of Agent’s Liens upon the
Collateral, including Lien search, filing and recording fees, (ii) any
refinancing or

 

100



--------------------------------------------------------------------------------

restructuring of the credit arrangements provided hereunder in the nature of a
“work-out” in any insolvency or bankruptcy proceeding or otherwise and whether
or not consummated, (iii) the enforcement or preservation of any right or remedy
under any Loan Document, any Obligation, with respect to the Collateral or any
other related right or remedy or any attempt to inspect, verify, protect,
insure, collect, sell, liquidate or otherwise dispose of any Collateral or
(iv) the commencement, defense, conduct of, intervention in, or the taking of
any other action (including preparation for and/or response to any subpoena or
request for document production relating thereto) with respect to, any
proceeding (including any bankruptcy or insolvency proceeding) related to any
Credit Party, any Subsidiary of any Credit Party, Loan Document, Obligation or
transactions contemplated hereby, including Attorney Costs, (d) the cost of
purchasing insurance that the Credit Parties fail to obtain as required by the
Loan Documents and (e) fees and disbursements of Attorney Costs of one law firm
on behalf of all Lenders (other than Agent) incurred in connection with any of
the matters referred to in clause (c) above, and to the extent necessary,
(i) one local counsel in each relevant jurisdiction, (ii) regulatory counsel if
reasonably required and (iii) solely in the event of a conflict of interest, one
additional counsel (which may be a single Person) of similarly situated affected
Persons.

10.6 Indemnity.

(a) Each Credit Party agrees to indemnify, hold harmless and defend Agent, each
Lender, each L/C Issuer and each of their respective Related Persons (each such
Person being an “Indemnitee”) from and against all Liabilities (including
Attorneys’ Costs, brokerage commissions, fees and other compensation) that may
be imposed on, incurred by or asserted against any such Indemnitee (whether
brought by a Credit Party, an Affiliate of a Credit Party or any other Person)
in any matter relating to or arising out of, in connection with or as a result
of (i) any Loan Document, any Obligation (or the repayment thereof), any Letter
of Credit, the use or intended use of the proceeds of any Loan or the use of any
Letter of Credit or any securities filing of, or with respect to, any Credit
Party, (ii) any engagement letter, proposal letter or term sheet with any Person
or any Contractual Obligation, arrangement or understanding with any broker,
finder or consultant, in each case entered into by or on behalf of any Target,
any Credit Party or any Affiliate of any of them in connection with any of the
foregoing and any Contractual Obligation entered into in connection with any
E-Systems or other Electronic Transmissions, (iii) any actual or prospective
investigation, litigation or other proceeding, whether or not brought by any
such Indemnitee or any of its Related Persons, any holders of securities or
creditors (and including Attorneys’ Costs in any case), whether or not any such
Indemnitee, Related Person, holder or creditor is a party thereto, and whether
or not based on any securities or commercial law or regulation or any other
Requirement of Law or theory thereof, including common law, equity, contract,
tort or otherwise or (iv) any other act, event or transaction related,
contemplated in or attendant to any of the foregoing (collectively, the
“Indemnified Matters”); provided, however, that no Credit Party shall have any
liability under this Section 10.6 to any Indemnitee with respect to any
Indemnified Matter, and no Indemnitee shall have any liability with respect to
any Indemnified Matter other than (to the extent otherwise liable), to the
extent (a) such liability has resulted primarily from the gross negligence or
willful misconduct of such Indemnitee, as determined by a court of competent
jurisdiction in a final non-appealable judgment or order or (b) such Indemnitee
is in material breach of its duties hereafter as determined by a court of
competent jurisdiction in a final non-appealable judgment or order. Furthermore,
each of the Borrower and each other Credit Party executing this Agreement waives
and agrees not to assert against any Indemnitee, and shall cause each other
Credit Party to waive and not assert against any Indemnitee, any right of
contribution with respect to any Liabilities that may be imposed on, incurred by
or asserted against any Related Person. This Section 10.6(a) shall not apply
with respect to Taxes other than any Taxes that represent Liabilities arising
from any non-Tax claim.

(b) Without limiting the foregoing, “Indemnified Matters” includes all
Environmental Liabilities imposed on, incurred by or asserted against any
Indemnitee arising from, or otherwise involving, any Property of any Credit
Party or any Related Person of any Credit Party or any actual, alleged or
prospective damage to Real Estate or natural resources or harm or injury alleged
to have resulted from any Release of Hazardous Materials on, upon or into such
Real Estate or natural resource or

 

101



--------------------------------------------------------------------------------

any Property on or contiguous to any Real Estate of any Credit Party or any
Related Person of any Credit Party, whether or not, with respect to any such
Environmental Liabilities, any Indemnitee is a mortgagee pursuant to any
leasehold mortgage, a mortgagee in possession, the successor-in-interest to any
Credit Party or any Related Person of any Credit Party or the owner, lessee or
operator of any Property of any Related Person through any foreclosure action,
in each case except to the extent such Environmental Liabilities (i) are
incurred solely following foreclosure by Agent or following Agent or any Lender
having become the successor-in-interest to any Credit Party or any Related
Person of any Credit Party and (ii) are attributable to acts of such Indemnitee.

10.7 Marshaling; Payments Set Aside. No Secured Party shall be under any
obligation to marshal any Property in favor of any Credit Party or any other
Person or against or in payment of any Obligation. To the extent that any
Secured Party receives a payment from the Borrower, from any other Credit Party,
from the proceeds of the Collateral, from the exercise of its rights of setoff,
any enforcement action or otherwise, and such payment is subsequently, in whole
or in part, invalidated, declared to be fraudulent or preferential, set aside or
required to be repaid to a trustee, receiver or any other party, then to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not occurred.

10.8 Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided that any assignment by any Lender shall be
subject to the provisions of Section 10.9, and provided further that no Credit
Party may assign or transfer any of its rights or obligations under this
Agreement without the prior written consent of Agent and each Lender.

10.9 Binding Effect; Assignments and Participations.

(a) Binding Effect. This Agreement shall become effective when it shall have
been executed by Holdings, the Borrower, the other Credit Parties signatory
hereto and Agent and when Agent shall have been notified by each Lender that
such Lender has executed it. Thereafter, it shall be binding upon and inure to
the benefit of, but only to the benefit of, Holdings, the Borrower, the other
Credit Parties hereto (in each case except for Article VIII), Agent, each Lender
and each L/C Issuer receiving the benefits of the Loan Documents and, to the
extent provided in Section 9.11, each other Secured Party and, in each case,
their respective successors and permitted assigns. Except as expressly provided
in any Loan Document (including in Section 9.9), none of Holdings, the Borrower,
any other Credit Party, any L/C Issuer or Agent shall have the right to assign
any rights or obligations hereunder or any interest herein.

(b) Right to Assign. Each Lender may sell, transfer, negotiate or assign (a
“Sale”) all or a portion of its rights and obligations hereunder (including all
or a portion of its Commitments and its rights and obligations with respect to
Loans and Letters of Credit) to:

(i) any existing Lender (other than a Defaulting Lender);

(ii) any Affiliate or Approved Fund of any existing Lender (other than a natural
Person or a holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural Person, or a Defaulting Lender);

(iii) any other Person (other than a natural Person, a Defaulting Lender or the
Borrower or any of the Borrower’s Affiliates or Subsidiaries) who is an
“accredited investor” (as defined in Regulation D of the Securities Act of 1933)
acceptable (which acceptances shall not be unreasonably withheld or delayed) to
Agent and, as long as no Event of Default is continuing, the Borrower, and, in
the case of any Sale of a Revolving Loan, Letter of Credit or Revolving Loan
Commitment, each L/C Issuer that is a Lender (which acceptances of L/C Issuer
and the Borrower shall be deemed to have been given

 

102



--------------------------------------------------------------------------------

unless an objection is delivered to Agent within five (5) Business Days after
notice of a proposed Sale is delivered to the L/C Issuer and the Borrower, as
applicable). Notwithstanding any provision herein to the contrary:

(A) such Sales do not have to be ratable between the Revolving Loan and Term
Loans or between each Term Loan but must be ratable among the obligations owing
to and owed by such Lender with respect to the Revolving Loans or a Term Loan;

(B) for each Loan, the aggregate outstanding principal amount (determined as of
the effective date of the applicable Assignment) of the Loans, Commitments and
Letter of Credit Obligations subject to any such Sale shall be in a minimum
amount of $1,000,000, unless such Sale is made to an existing Lender or an
Affiliate or Approved Fund of any existing Lender, is of the assignor’s
(together with its Affiliates and Approved Funds) entire interest in such
facility or is made with the prior consent of the Borrower (to the extent the
Borrower’s consent is otherwise required) and Agent;

(C) interest accrued, other than any interest that is payable-in-kind, prior to
and through the date of any such Sale may not be assigned;

(D) such Sales by Lenders who are Defaulting Lenders due to clause (a) of the
definition of Defaulting Lender shall be subject to Agent’s prior written
consent in all instances, unless in connection with such sale, such Defaulting
Lender cures, or causes the cure of, its Defaulting Lender status as
contemplated in Section 2.11(e)(v); and

(E) assignments and participations to Disqualified Institutions shall be subject
to the terms and conditions in Section 10.9(g).

Agent’s refusal to accept a Sale to a Credit Party, a Subsidiary of a Credit
Party or a Person that would be a Defaulting Lender, or the imposition of
conditions or limitations (including limitations on voting) upon Sales to such
Persons, shall not be deemed to be unreasonable. In the event of any purported
assignment or transfer by a Lender of its rights or obligations under this
Agreement and the other Loan Documents to any Affiliate of the Borrower (other
than Holdings or any of its Subsidiaries) that does not comply with the terms
hereof, the Borrower shall, within ten (10) Business Days cause the applicable
Affiliate to contribute such Term Loans to the common equity of the Borrower
(which such Term Loans and all rights and obligations as a Term Lender related
thereto, immediately and automatically, without any further action on the part
of the Borrower, any Lender, Agent or any other Person, upon such contribution
shall, for all purposes under this Agreement, the other Loan Documents and
otherwise, be deemed to be irrevocably prepaid, terminated, extinguished,
cancelled and of no further force and effect and the Borrower shall neither
obtain nor have any rights as a Lender hereunder or under the other Loan
Documents by virtue of such assignment). Any Loan acquired by Holdings or any
Subsidiary thereof shall immediately upon such acquisition be deemed to be
irrevocably prepaid, terminated, extinguished, cancelled and of no further force
and effect. Any purported assignment or transfer by a Lender of its rights or
obligations under this Agreement and the other Loan Documents to any Person not
Affiliated with the Borrower that does not comply with the terms hereof shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation of such rights and obligations in accordance with Section 10.9(f)
(subject to Section 10.9(g) in the case of a purported transfer to a
Disqualified Institution), provided that such treatment shall not relieve any
assigning Lender from any Liabilities arising as a consequence of its breach of
this Agreement.

 

103



--------------------------------------------------------------------------------

(c) Procedure. The parties to each Sale made in reliance on clause (b) above
(other than those described in clause (e) or (f) below) shall execute and
deliver to Agent an Assignment via an electronic settlement system designated by
Agent (or, if previously agreed with Agent, via a manual execution and delivery
of the Assignment) evidencing such Sale, together with any existing Note subject
to such Sale (or any affidavit of loss therefor acceptable to Agent), any Tax
forms required to be delivered pursuant to Section 11.1 and payment of an
assignment fee in the amount of $3,500 to Agent, unless waived or reduced by
Agent; provided that (i) if a Sale by a Lender is made to an Affiliate or an
Approved Fund of such assigning Lender, then no assignment fee shall be due in
connection with such Sale, and (ii) if a Sale by a Lender is made to an assignee
that is not an Affiliate or Approved Fund of such assignor Lender, and
concurrently to one or more Affiliates or Approved Funds of such assignee, then
only one assignment fee of $3,500 shall be due in connection with such Sale
(unless waived or reduced by Agent). Upon receipt of all the foregoing, and
conditioned upon such receipt and, if such Assignment is made in accordance with
clause (iv) of Section 10.9(b), upon Agent (and, if applicable, the Borrower and
L/C Issuer) consenting to such Assignment, from and after the effective date
specified in such Assignment, Agent shall record or cause to be recorded in the
Register the information contained in such Assignment.

(d) Effectiveness. Subject to the recording of an Assignment by Agent in the
Register pursuant to Section 2.4(b), (i) the assignee thereunder shall become a
party hereto and, to the extent that rights and obligations under the Loan
Documents have been assigned to such assignee pursuant to such Assignment, shall
have the rights and obligations of a Lender, (ii) any applicable Note shall be
transferred to such assignee through such entry and (iii) the assignor
thereunder shall, to the extent that rights and obligations under this Agreement
have been assigned by it pursuant to such Assignment, relinquish its rights
(except for those surviving the termination of the Commitments and the payment
in full of the Obligations) and be released from its obligations under the Loan
Documents, other than those relating to events or circumstances occurring prior
to such assignment (and, in the case of an Assignment covering all or the
remaining portion of an assigning Lender’s rights and obligations under the Loan
Documents, such Lender shall cease to be a party hereto).

(e) Grant of Security Interests. In addition to the other rights provided in
this Section 10.9, each Lender may grant a security interest in, or otherwise
assign as collateral, any of its rights under this Agreement, whether now owned
or hereafter acquired (including rights to payments of principal or interest on
the Loans), to (A) any federal reserve bank (pursuant to Regulation A of the
Federal Reserve Board), without notice to Agent or (B) any holder of, or trustee
for the benefit of the holders of, such Lender’s Indebtedness or equity
securities, by notice to Agent; provided, however, that no such holder or
trustee, whether because of such grant or assignment or any foreclosure thereon
(unless such foreclosure is made through an assignment in accordance with clause
(b) above), shall be entitled to any rights of such Lender hereunder and no such
Lender shall be relieved of any of its obligations hereunder.

(f) Participants and SPVs. In addition to the other rights provided in this
Section 10.9, each Lender may, (x) with notice to Agent, grant to an SPV the
option to make all or any part of any Loan that such Lender would otherwise be
required to make hereunder (and the exercise of such option by such SPV and the
making of Loans pursuant thereto shall satisfy the obligation of such Lender to
make such Loans hereunder) and such SPV may assign to such Lender the right to
receive payment with respect to any Obligation and (y) without notice to or
consent from Agent or the Borrower, sell participations to one or more Persons
(other than a natural Person, or a holding company, investment vehicle or trust
for, or owned and operated for the primary benefit of, a natural Person, or the
Borrower or any of the Borrower’s Affiliates or Subsidiaries) in or to all or a
portion of its rights and obligations under the Loan Documents (including all
its rights and obligations with respect to the Term Loans, Revolving Loans and
Letters of Credit); provided, however, that, whether as a result of any term of
any Loan Document or of such grant or participation, (i) no such SPV or
participant shall have a commitment, or be deemed to have made an offer to
commit, to make Loans hereunder, and, except as provided in the applicable
option agreement, none shall be liable for any obligation of such Lender
hereunder, (ii) such Lender’s rights and obligations, and the rights and
obligations of the Credit Parties and the Secured Parties towards such Lender,
under

 

104



--------------------------------------------------------------------------------

any Loan Document shall remain unchanged and each other party hereto shall
continue to deal solely with such Lender, which shall remain the holder of the
Obligations in the Register, except that (A) each such participant and SPV shall
be entitled to the benefit of Article XI, but, with respect to Section 11.1,
only to the extent such participant or SPV delivers the Tax forms such Lender is
required to collect pursuant to Section 11.1(g) and then only to the extent of
any amount to which such Lender would be entitled in the absence of any such
grant or participation except to the extent such entitlement to receive a
greater amount results from any change in, or in the interpretation of, any
Requirement of Law that occurs after the date such grant or participation is
made (and in consideration of the foregoing, each such Participant and SPV shall
be deemed to have acknowledged and agreed to be bound by the provisions of
Section 10.20) and (B) each such SPV may receive other payments that would
otherwise be made to such Lender with respect to Loans funded by such SPV to the
extent provided in the applicable option agreement and set forth in a notice
provided to Agent by such SPV and such Lender, provided, however, that in no
case (including pursuant to clause (A) or (B) above) shall an SPV or participant
have the right to enforce any of the terms of any Loan Document, and (iii) the
consent of such SPV or participant shall not be required (either directly, as a
restraint on such Lender’s ability to consent hereunder or otherwise) for any
amendments, waivers or consents with respect to any Loan Document or to exercise
or refrain from exercising any powers or rights such Lender may have under or in
respect of the Loan Documents (including the right to enforce or direct
enforcement of the Obligations), except for those described in clauses (ii) and
(iii) of Section 10.1(a) with respect to amounts, or dates fixed for payment of
amounts, to which such participant or SPV would otherwise be entitled and, in
the case of participants, except for those described in clause (vii) of Section
10.1(a). No party hereto shall institute (and the Borrower and Holdings shall
cause each other Credit Party not to institute) against any SPV grantee of an
option pursuant to this clause (f) any bankruptcy, reorganization, insolvency,
liquidation or similar proceeding, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper of such SPV;
provided, however, that each Lender having designated an SPV as such agrees to
indemnify each Indemnitee against any Liability that may be incurred by, or
asserted against, such Indemnitee as a result of failing to institute such
proceeding (including a failure to be reimbursed by such SPV for any such
Liability). The agreement in the preceding sentence shall survive the
termination of the Commitments and the payment in full of the Obligations. Each
Lender that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each participant and the principal amounts (and stated
interest) of each participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any participant or any information relating to a
participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person other than Agent except to
the extent that such disclosure is necessary to establish that such commitment,
loan, letter of credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, Agent
shall have no responsibility for maintaining a Participant Register.

(g) Disqualified Institutions.

(i) No assignment or participation shall be made to any Person that was a
Disqualified Institution as of the date (the “Trade Date”) on which the
assigning or transferring Lender entered into a binding agreement to sell and
assign, or grant a participation in, all or a portion of its rights and
obligations under this Agreement, as applicable, to such Person unless Agent and
unless a Specified Event of Default has occurred and is continuing, the Borrower
has consented in writing in its sole and absolute discretion to such assignment
or participation, in which case such Person will not be considered a
Disqualified Institution for the purpose of such assignment or participation.
For the avoidance of doubt, the execution by the Borrower or Agent of an
Assignment with respect to such an assignment will not by itself result in such
assignee no longer being considered a Disqualified Institution.

 

105



--------------------------------------------------------------------------------

(ii) Agent and each assignor of a Loan or seller of a participation hereunder
shall be entitled to rely conclusively on a representation of the assignee
Lender or Participant in the relevant Assignment or participation agreement, as
applicable, that such assignee or purchaser is not a Disqualified Institution.
The Agent shall have the right, and the Borrower hereby expressly authorizes
Agent, to (A) post the list of Disqualified Institutions provided by the
Borrower (the “DQ List”) on an E-System, including that portion of such E-System
that is designated for “public side” Lenders and/or (B) provide the DQ List to
each Lender (who may share the DQ List with any prospective Lender) requesting
the same. Any assignment to a Disqualified Institution or grant or sale of
participation to a Disqualified Institution in violation of this Section 10.9(g)
shall not be void, but the other provisions of this Section 10.9(g) shall apply.

(iii) If any assignment or participation is made to any Disqualified Institution
without the consents required by this Section 10.9(g) and/or Section 10.9(b),
the Borrower may, upon notice to the applicable Disqualified Institution and
Agent, (1) terminate the Revolving Loan Commitment of such Disqualified
Institution and pay or cause to be paid all Obligations of the Borrower owing to
such Disqualified Institution in connection with such Revolving Loan Commitment,
(2) in the case of outstanding Term Loans held by Disqualified Institutions,
purchase or prepay (or cause to be purchased or prepaid) such Term Loan by
paying the lesser of (x) the principal amount thereof and (y) the amount that
such Disqualified Institution paid to acquire such Term Loans, in each case plus
accrued interest, accrued fees and all other amounts (other than principal
amounts) payable to it hereunder and/or (C) require such Disqualified
Institution to assign, without recourse (in accordance with and subject to the
restrictions and conditions contained in this Section 10.9), all of its
interest, rights and obligations under this Agreement and the other Loan
Documents to one or more assignees at the lesser of (x) the principal amount
thereof and (y) the amount that such Disqualified Institution paid to acquire
such interests, rights and obligations of such Term Loans, in each case plus
accrued interest, accrued fees and all other amounts (other than principal
amounts) payable to it hereunder. Any Term Loan so purchased by the Borrower
under this Section 10.9(g) shall upon such purchase be deemed to be irrevocably
prepaid, terminated, extinguished, cancelled and of no further force and effect.

(iv) Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions (1) will not have the right to (x) receive
information, reports or other materials provided to Agent or Lenders by the
Borrower, Agent or any other Lender, (y) attend or participate (including by
telephone) in meetings attended by any of the Lenders and/or Agent, or
(z) access any electronic site established for the Lenders or confidential
communications from counsel to or financial advisors of Agent or the Lenders and
(2) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to Agent or any Lender
to undertake any action (or refrain from taking any action) under this Agreement
or any other Loan Document, each Disqualified Institution will be deemed to have
consented in the same proportion as the Lenders that are not Disqualified
Institutions consented to such matter, and (y) for purposes of voting on any
plan of reorganization pursuant to Section 1126 of the Bankruptcy Code or any
similar plan, each Disqualified Institution party hereto hereby agrees (1) not
to vote on such plan, (2) if such Disqualified Institution does vote on such
plan notwithstanding the restriction in the immediately foregoing clause (1),
such vote will be deemed not to be in good faith and shall be “designated”
pursuant to Section 1126(e) of the Bankruptcy Code (or any similar provision in
any other similar federal, state or foreign law affecting creditor’s rights),
and

 

106



--------------------------------------------------------------------------------

such vote shall not be counted in determining whether the applicable class has
accepted or rejected such plan in accordance with Section 1126(c) of the
Bankruptcy Code (or any similar provision in any other similar federal, state or
foreign law affecting creditor’s rights) and (3) not to contest any request by
any party for a determination by the Bankruptcy Court (or other applicable court
of competent jurisdiction) effectuating the foregoing clause (2).

(h) Waiver. No Disqualified Institution shall (i) be entitled to bring actions
against Agent, in its role as such, (ii) receive advice of counsel or other
advisors to Agent or any other Lenders or (iii) challenge the attorney client
privilege of Agent or any Lender and their respective counsel.

10.10 Non-Public Information; Confidentiality.

(a) Non-Public Information.

(i) Distribution of Materials to Lenders and L/C Issuers. The Credit Parties
acknowledge and agree that (A) the Loan Documents and all reports, notices,
communications and other information or materials provided or delivered by, or
on behalf of, the Credit Parties hereunder (collectively, the “the Borrower
Materials”) may be disseminated by, or on behalf of, Agent, and made available,
to the Lenders and the L/C Issuers by posting such the Borrower Materials on an
E-System; and (B) certain of the Lenders (each a “Public Lender”) may have
personnel who do not wish to receive material non-public information (“MNPI”)
with respect to Holdings or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Credit Parties
authorize Agent to download copies of their logos from its website and post
copies thereof on an E-System.

(ii) Material Non-Public Information. The Credit Parties hereby agree that if
either they, any parent company or any Subsidiary of the Credit Parties has
publicly traded equity or debt securities in the United States, they shall (and
shall cause such parent company or Subsidiary, as the case may be, to) (A)
identify in writing, and (B) to the extent reasonably practicable, clearly and
conspicuously mark such the Borrower Materials that contain only information
that is publicly available or that is not material for purposes of United States
federal and state securities laws as “PUBLIC”. The Credit Parties agree that by
identifying such the Borrower Materials as “PUBLIC” or publicly filing such the
Borrower Materials with the Securities and Exchange Commission, then Agent, the
Lenders and the L/C Issuers shall be entitled to treat such the Borrower
Materials as not containing any MNPI for purposes of United States federal and
state securities laws. The Credit Parties further represent, warrant,
acknowledge and agree that the following documents and materials shall be deemed
to be PUBLIC, whether or not so marked, and do not contain any MNPI: (I) the
Loan Documents, including the schedules and exhibits attached thereto, and
(II) administrative materials of a customary nature prepared by the Credit
Parties or Agent (including, Notices of Borrowing, Notices of
Conversion/Continuation, L/C Requests, Swingline Requests and any similar
requests or notices posted on or through an E-System). Before distribution of
the Borrower Materials, the Credit Parties agree to execute and deliver to Agent
a letter authorizing distribution of the evaluation materials to prospective
Lenders and their employees willing to receive MNPI, and a separate letter
authorizing distribution of evaluation materials that do not contain MNPI and
represent that no MNPI is contained therein. The Credit Parties acknowledge and
agree that the list of Disqualified Institutions does not constitute MNPI and
may be posted to all Lenders by Agent (including any updates thereto).

 

107



--------------------------------------------------------------------------------

(iii) Each of Agent, each Lender and each L/C Issuer acknowledges and agrees
that it may receive MNPI hereunder concerning the Credit Parties and their
Affiliates and agrees to use such information in compliance with all relevant
policies, procedures and applicable Requirements of Laws (including United
States federal and state securities laws and regulations). Furthermore, each
Public Lender agrees to cause at least one individual at or on behalf of such
Public Lender to at all times have selected the “Private Side Information” or
similar designation on the content declaration screen of the Platform in order
to enable such Public Lender or its delegate, in accordance with such Public
Lender’s compliance procedures and applicable Law, including United States
Federal and state securities Laws, to make reference to the Borrower Materials
that are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Parent or its securities for purposes of United States Federal or state
securities laws.

(b) Confidential Information. Each of Agent, each Lender and each L/C Issuer
agrees to use all reasonable efforts to maintain, in accordance with its
customary practices, the confidentiality of information obtained by it pursuant
to any Loan Document, except that such information may be disclosed (i) with the
Borrower’s consent, (ii) to Related Persons of such Lender, L/C Issuer or Agent,
as the case may be, or to any Person that any L/C Issuer causes to Issue Letters
of Credit hereunder, that are advised of the confidential nature of such
information and are instructed to keep such information confidential in
accordance with the terms hereof, (iii) to the extent such information presently
is or hereafter becomes (A) publicly available other than as a result of a
breach of this Section 10.10 or (B) available to or in the possession of such
Lender, L/C Issuer or Agent or any of their Related Persons, as the case may be,
from a source (other than any Credit Party) not known by them to be subject to
disclosure restrictions, (iv) to the extent disclosure is required by applicable
Requirements of Law or other legal process or requested or demanded by any
Governmental Authority or any other regulatory or self-regulatory authority
having jurisdiction over such Person or its Affiliates, (v) to the extent
necessary or customary for inclusion in league table measurements, (vi) (A) to
the National Association of Insurance Commissioners or any similar organization,
any examiner or any nationally recognized rating agency or (B) otherwise to the
extent consisting of general portfolio information that does not identify Credit
Parties, (vii) to current or prospective assignees, SPVs (including the
investors or prospective investors therein) or participants, financing sources,
direct or contractual counterparties to any Secured Rate Contracts and Secured
Cash Management Agreements and to their respective Related Persons, in each case
to the extent such assignees, investors, participants, financing sources,
counterparties or Related Persons agree to be bound by provisions substantially
similar to the provisions of this Section 10.10 (and such Person may disclose
information to their respective Related Persons in accordance with clause
(ii) above), (viii) to any other party hereto, and (ix) in connection with the
exercise or enforcement of any right or remedy under any Loan Document, in
connection with any litigation or other proceeding to which such Lender, L/C
Issuer, Secured Swap Provider, Secured Cash Management Bank or Agent or any of
their Related Persons is a party or bound, or to the extent necessary to respond
to public statements or disclosures by Credit Parties or their Related Persons
referring to a Lender, L/C Issuer, Secured Swap Provider, Secured Cash
Management Bank or Agent or any of their Related Persons. In addition, Agent and
the Lenders may disclose this Agreement and information about this Agreement to
market data collectors, similar service providers to the lending industry and
service providers to Agent and the Lenders in connection with the administration
of this Agreement, the other Loan Documents, and the Commitments and for
purposes of general portfolio, benchmarking and market data analysis. In the
event of any conflict between the terms of this Section 10.10 and those of any
other Contractual Obligation entered into with any Credit Party (whether or not
a Loan Document), the terms of this Section 10.10 shall govern.

(c) Tombstones. Each Credit Party consents to the publication by Agent, Arranger
or any Lender of any press releases, tombstones, advertising or other
promotional materials (including via any Electronic Transmission) relating to
the financing transactions contemplated by this Agreement using such Credit
Party’s name, product photographs, logo or trademark.

(d) Press Release and Related Matters. No Credit Party shall, and no Credit
Party shall permit any of its Affiliates to, issue any press release or other
public disclosure (other than any document filed with any Governmental Authority
relating to a public offering of securities of any Credit Party) using the name,
logo or otherwise referring to any Lender or Affiliate of any Lender, the Loan
Documents or any transaction contemplated herein or therein to which any Lender
or any of Affiliate of any Lender is party without the prior written consent of
such Lender or such Affiliate except to the extent required to do so under
applicable Requirements of Law and then, only after consulting with such Lender.

 

108



--------------------------------------------------------------------------------

10.11 Set-off; Sharing of Payments.

(a) Right of Setoff. Each of Agent, each Lender, each L/C Issuer and each
Affiliate (including each branch office thereof) of any of them is hereby
authorized, without notice or demand (each of which is hereby waived by each
Credit Party), at any time and from time to time during the continuance of any
Event of Default and to the fullest extent permitted by applicable Requirements
of Law, to set off and apply any and all deposits (whether general or special,
time or demand, provisional or final) at any time held and other Indebtedness,
claims or other obligations at any time owing by Agent, such Lender, such L/C
Issuer or any of their respective Affiliates to or for the credit or the account
of the Borrower or any other Credit Party against any Obligation of any Credit
Party now or hereafter existing, whether or not any demand was made under any
Loan Document with respect to such Obligation and even though such Obligation
may be unmatured. No Lender or L/C Issuer shall exercise any such right of
setoff without the prior consent of Agent or Required Lenders. Each of Agent,
each Lender and each L/C Issuer agrees promptly to notify the Borrower and Agent
after any such setoff and application made by such Lender or its Affiliates;
provided, however, that the failure to give such notice shall not affect the
validity of such setoff and application. The rights under this Section 10.11 are
in addition to any other rights and remedies (including other rights of setoff)
that Agent, the Lenders, the L/C Issuer, their Affiliates and the other Secured
Parties, may have.

(b) Sharing of Payments, Etc. If any Lender, directly or through an Affiliate or
branch office thereof, obtains any payment of any Obligation of any Credit Party
(whether voluntary, involuntary or through the exercise of any right of setoff
or the receipt of any Collateral or “proceeds” (as defined under the applicable
UCC) of Collateral) (and other than pursuant to Section 10.9, Section 10.20,
Article XI or any purchase option pursuant to any intercreditor agreement or any
subordination agreement to which Agent is a party) and such payment exceeds the
amount such Lender would have been entitled to receive if all payments had gone
to, and been distributed by, Agent in accordance with the provisions of the Loan
Documents, such Lender shall purchase for cash from other Lenders such
participations in their Obligations as necessary for such Lender to share such
excess payment with such Lenders to ensure such payment is applied as though it
had been received by Agent and applied in accordance with this Agreement (or, if
such application would then be at the discretion of the Borrower, applied to
repay the Obligations in accordance herewith); provided, however, that (i) if
such payment is rescinded or otherwise recovered from such Lender or L/C Issuer
in whole or in part, such purchase shall be rescinded and the purchase price
therefor shall be returned to such Lender or L/C Issuer without interest and
(ii) such Lender shall, to the fullest extent permitted by applicable
Requirements of Law, be able to exercise all its rights of payment (including
the right of setoff) with respect to such participation as fully as if such
Lender were the direct creditor of the applicable Credit Party in the amount of
such participation. If a Defaulting Lender receives any such payment as
described in the previous sentence, such Lender shall turn over such payments to
Agent in an amount that would satisfy the cash collateral requirements set forth
in Section 2.11(e).

10.12 Counterparts; Facsimile Signature. This Agreement may be executed in any
number of counterparts and by different parties in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart. Delivery of an executed signature page of this Agreement by
facsimile transmission or Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.

 

109



--------------------------------------------------------------------------------

10.13 Severability; Captions; Independence of Provisions. The illegality or
unenforceability of any provision of this Agreement or any instrument or
agreement required hereunder shall not in any way affect or impair the legality
or enforceability of the remaining provisions of this Agreement or any
instrument or agreement required hereunder. The captions and headings of this
Agreement are for convenience of reference only and shall not affect the
interpretation of this Agreement. The parties hereto acknowledge that this
Agreement and the other Loan Documents may use several different limitations,
tests or measurements to regulate the same or similar matters, and that such
limitations, tests and measurements are cumulative and must each be performed,
except as expressly stated to the contrary in this Agreement.

10.14 Interpretation. This Agreement is the result of negotiations among and has
been reviewed by counsel to Credit Parties, Agent, each Lender and other parties
hereto, and is the product of all parties hereto. Accordingly, this Agreement
and the other Loan Documents shall not be construed against the Lenders or Agent
merely because of Agent’s or Lenders’ involvement in the preparation of such
documents and agreements. Without limiting the generality of the foregoing, each
of the parties hereto has had the advice of counsel with respect to
Sections 10.16 and 10.17.

10.15 No Third Parties Benefited. This Agreement is made and entered into for
the sole protection and legal benefit of the Borrower, the Lenders, the L/C
Issuers party hereto, Agent and, subject to the provisions of Section 9.11, each
other Secured Party, and their permitted successors and assigns, and no other
Person shall be a direct or indirect legal beneficiary of, or have any direct or
indirect cause of action or claim in connection with, this Agreement or any of
the other Loan Documents. Neither Agent nor any Lender shall have any obligation
to any Person not a party to this Agreement or the other Loan Documents.

10.16 Governing Law and Jurisdiction.

(a) Governing Law. The laws of the State of New York shall govern all matters
arising out of, in connection with or relating to this Agreement, including its
validity, interpretation, construction, performance and enforcement (including
any claims sounding in contract or tort law arising out of the subject matter
hereof and any determinations with respect to post-judgment interest).

(b) Submission to Jurisdiction. Any legal action or proceeding with respect to
any Loan Document shall be brought exclusively in the courts of the State of New
York located in the City of New York, Borough of Manhattan, or of the United
States of America sitting in the Southern District of New York and, by execution
and delivery of this Agreement, the Borrower and each other Credit Party
executing this Agreement hereby accepts for itself and in respect of its
Property, generally and unconditionally, the jurisdiction of the aforesaid
courts; provided that nothing in this Agreement shall limit the right of Agent
to commence any proceeding in the federal or state courts of any other
jurisdiction to the extent Agent determines that such action is necessary or
appropriate to exercise its rights or remedies under the Loan Documents. The
parties hereto (and, to the extent set forth in any other Loan Document, each
other Credit Party) hereby irrevocably waive any objection, including any
objection to the laying of venue or based on the grounds of forum non
conveniens, that any of them may now or hereafter have to the bringing of any
such action or proceeding in such jurisdictions.

(c) Service of Process. Each Credit Party hereby irrevocably waives personal
service of any and all legal process, summons, notices and other documents and
other service of process of any kind and consents to such service in any suit,
action or proceeding brought in the United States with respect to or otherwise
arising out of or in connection with any Loan Document by any means permitted by
applicable Requirements of Law, including by the mailing thereof (by registered
or certified mail, postage prepaid) to the address of the Borrower specified
herein (and shall be effective when such mailing shall be effective, as provided
therein). Each Credit Party agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

(d) Non-Exclusive Jurisdiction. Nothing contained in this Section 10.16 shall
affect the right of Agent or any Lender to serve process in any other manner
permitted by applicable Requirements of Law or commence legal proceedings or
otherwise proceed against any Credit Party in any other jurisdiction.

 

110



--------------------------------------------------------------------------------

10.17 Waiver of Jury Trial. THE PARTIES HERETO, TO THE EXTENT PERMITTED BY LAW,
WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING ARISING OUT
OF, IN CONNECTION WITH OR RELATING TO, THIS AGREEMENT, THE OTHER LOAN DOCUMENTS
AND ANY OTHER TRANSACTION CONTEMPLATED HEREBY AND THEREBY. THIS WAIVER APPLIES
TO ANY ACTION, SUIT OR PROCEEDING WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE. EACH PARTY HERETO (A) CERTIFIES THAT NO OTHER PARTY AND NO RELATED
PERSON OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THE LOAN DOCUMENTS, AS APPLICABLE, BY THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

10.18 Entire Agreement; Release; Survival.

(a) THE LOAN DOCUMENTS EMBODY THE ENTIRE AGREEMENT OF THE PARTIES AND SUPERSEDE
ALL PRIOR AGREEMENTS AND UNDERSTANDINGS RELATING TO THE SUBJECT MATTER THEREOF
AND ANY PRIOR LETTER OF INTEREST, ENGAGEMENT LETTER, CONFIDENTIALITY AND SIMILAR
AGREEMENTS INVOLVING ANY CREDIT PARTY AND ANY LENDER OR ANY L/C ISSUER OR ANY OF
THEIR RESPECTIVE AFFILIATES RELATING TO A FINANCING OF SUBSTANTIALLY SIMILAR
FORM, PURPOSE OR EFFECT OTHER THAN THE FEE LETTER. IN THE EVENT OF ANY CONFLICT
BETWEEN THE TERMS OF THIS AGREEMENT AND ANY OTHER LOAN DOCUMENT, THE TERMS OF
THIS AGREEMENT SHALL GOVERN (UNLESS OTHERWISE EXPRESSLY STATED IN SUCH OTHER
LOAN DOCUMENTS OR SUCH TERMS OF SUCH OTHER LOAN DOCUMENTS ARE NECESSARY TO
COMPLY WITH APPLICABLE REQUIREMENTS OF LAW, IN WHICH CASE SUCH TERMS SHALL
GOVERN TO THE EXTENT NECESSARY TO COMPLY THEREWITH).

(b) Execution of this Agreement by the Credit Parties constitutes a full,
complete and irrevocable release of any and all claims which each Credit Party
may have at law or in equity in respect of all prior discussions and
understandings, oral or written, relating to the subject matter of this
Agreement and the other Loan Documents. In no event shall any Indemnitee be
liable on any theory of liability for any special, indirect, consequential or
punitive damages (including any loss of profits, business or anticipated
savings). Each of the Borrower and each other Credit Party signatory hereto
hereby waives, releases and agrees (and shall cause each other Credit Party to
waive, release and agree) not to sue upon any such claim for any special,
indirect, consequential or punitive damages, whether or not accrued and whether
or not known or suspected to exist in its favor.

(c) (i) Any indemnification or other protection provided to any Indemnitee
pursuant to this Section 10.18, Sections 10.5 (Costs and Expenses), and 10.6
(Indemnity), and Article IX (Agent) and Article XI (Taxes, Yield Protection and
Illegality), and (ii) the provisions of Section 8.1 of the Guaranty and Security
Agreement, in each case, shall (x) survive the termination of the Commitments
and the payment in full of all other Obligations and (y) with respect to clause
(i) above, inure to the benefit of any Person that at any time held a right
thereunder (as an Indemnitee or otherwise) and, thereafter, its successors and
permitted assigns.

 

111



--------------------------------------------------------------------------------

10.19 USA Patriot Act. Each Lender that is subject to the USA Patriot Act (and
Agent (for itself and not on behalf of any Lender)) hereby notifies the Credit
Parties that pursuant to the requirements of the USA Patriot Act, it is required
to obtain, verify and record information that identifies each Credit Party,
which information includes the name and address of each Credit Party and other
information that will allow such Lender or Agent to identify each Credit Party
in accordance with the USA Patriot Act.

10.20 Replacement of Lender. Within forty-five days after: (i) receipt by the
Borrower of written notice and demand from (A) any Lender (an “Affected Lender”)
for payment of additional costs as provided in Sections 11.1, 11.3 and/or 10.6
or that has become a Defaulting Lender or (B) any SPV or participant (an
“Affected SPV/Participant”) for payment of additional costs as provided in
Section 10.9(f), unless the option or participation of such Affected
SPV/Participant shall have been terminated prior to the exercise by the Borrower
of their rights hereunder; or (ii) any failure by any Lender (other than Agent
or an Affiliate of Agent) to consent to a requested amendment, waiver or
modification to any Loan Document in which Required Lenders have already
consented to such amendment, waiver or modification but the consent of each
Lender (or each Lender directly affected thereby, as applicable) is required
with respect thereto, the Borrower may, at its option, notify (A) in the case of
clause (i)(A) or (ii) above, Agent and such Affected Lender (or such
non-consenting Lender) of the Borrower’s intention to obtain, at the Borrower’s
expense, a replacement Lender (“Replacement Lender”) for such Affected Lender
(or such non-consenting Lender), or (B) in the case of clause (i)(B) above,
Agent, such Affected SPV/Participant, if known, and the applicable Lender (such
Lender, a “Participating Lender”) that (1) granted to such Affected
SPV/Participant the option to make all or any part of any Loan that such
Participating Lender would otherwise be required to make hereunder or (2) sold
to such Affected SPV/Participant a participation in or to all or a portion of
its rights and obligations under the Loan Documents, of the Borrower’s intention
to obtain, at the Borrower’s expense, a Replacement Lender for such
Participating Lender, in each case, which Replacement Lender shall be reasonably
satisfactory to Agent. In the event the Borrower obtains a Replacement Lender
within forty-five (45) days following notice of its intention to do so, the
Affected Lender (or such non-consenting Lender) or Participating Lender, as the
case may be, shall sell and assign its Loans and Commitments to such Replacement
Lender, at par, provided that the Borrower has reimbursed such Affected Lender
or Affected SPV/Participant, as applicable, for its increased costs for which it
is entitled to reimbursement under this Agreement through the date of such sale
and assignment, and in the case of a Participating Lender being replaced by a
Replacement Lender, (x) all right, title and interest in and to the Obligations
and Commitments so assigned to the Replacement Lender shall be assigned free and
clear of all Liens or other claims (including pursuant to the underlying option
or participation granted or sold to the Affected SPV/Participant, but without
affecting any rights, if any, of the Affected SPV/Participant to the proceeds
constituting the purchase price thereof) of the Affected SPV/Participant, and
(y) to the extent required by the underlying option or participation
documentation, such Participating Lender shall apply all or a portion of the
proceeds received by it as a result of such assignment, as applicable, to
terminate in full the option or participation of such Affected SPV/Participant.
In the event that a replaced Lender does not execute an Assignment pursuant to
Section 10.9 within five (5) Business Days after receipt by such replaced Lender
of notice of replacement pursuant to this Section 10.20 and presentation to such
replaced Lender of an Assignment evidencing an assignment pursuant to this
Section 10.20, the Borrower shall be entitled (but not obligated) to execute
such an Assignment on behalf of such replaced Lender, and any such Assignment so
executed by the Borrower, the Replacement Lender and Agent, shall be effective
for purposes of this Section 10.20 and Section 10.9. Notwithstanding the
foregoing, with respect to a Lender that is a Defaulting Lender, Agent may, but
shall not be obligated to, obtain a Replacement Lender and execute an Assignment
on behalf of such Defaulting Lender at any time with three (3) Business Days’
prior notice to such Lender (unless notice is not practicable under the
circumstances) and cause such Lender’s Loans and Commitments to be sold and
assigned, in whole or in part, at par. Upon any such assignment and payment and
compliance with the other provisions of Section 10.9, such replaced Lender shall
no longer constitute a “Lender” for purposes hereof; provided, any rights of
such replaced Lender to indemnification hereunder shall survive.

 

112



--------------------------------------------------------------------------------

10.21 Joint and Several. The obligations of the Credit Parties hereunder and
under the other Loan Documents are joint and several. Without limiting the
generality of the foregoing, reference is hereby made to Article II of the
Guaranty and Security Agreement, to which the obligations of the Borrower and
the other Credit Parties are subject.

10.22 Creditor-Debtor Relationship. The relationship between Agent, each Lender
and the L/C Issuer, on the one hand, and the Credit Parties, on the other hand,
is solely that of creditor and debtor. No Secured Party has any fiduciary
relationship or duty to any Credit Party arising out of or in connection with,
and there is no agency, tenancy or joint venture relationship between the
Secured Parties and the Credit Parties by virtue of, any Loan Document or any
transaction contemplated therein.

10.23 Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Credit Party to
honor all of its obligations under the Guaranty and Security Agreement in
respect of Swap Obligations under any Secured Rate Contract (provided, however,
that each Qualified ECP Guarantor shall only be liable under this Section 10.23
for the maximum amount of such liability that can be hereby incurred without
rendering its obligations under this Section 10.23, or otherwise under the
Guaranty and Security Agreement, voidable under applicable Requirements of Law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
Section 10.23 shall remain in full force and effect until the guarantees in
respect of Swap Obligations under each Secured Rate Contract have been
discharged, or otherwise released or terminated in accordance with the terms of
this Agreement. Each Qualified ECP Guarantor intends that this Section 10.23
constitute, and this Section 10.23 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Credit Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

10.24 Secured Swap Providers and Secured Cash Management Banks. No Secured Swap
Provider or Secured Cash Management Bank that obtains the benefits of the
Guaranty and Security Agreement or any Collateral by virtue of the provisions
hereof or of any other Loan Document shall have any right to notice of any
action or to consent to, direct or object to any action hereunder or under any
other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as a Lender
and, in such case, only to the extent expressly provided in the Loan
Documents. Notwithstanding any other provision of this Article X to the
contrary, the Agent shall not be required to verify the existence, amount or
payment of any Secured Swap Obligations or Secured Cash Management Obligations.
Upon the request of Agent, each Secured Swap Provider and Secured Cash
Management Bank will promptly provide Agent with such information and supporting
documentation with respect to its Secured Rate Contract Obligations and Secured
Cash Management Obligations as Agent shall request, including the amounts
(contingent and/or due and payable) thereof.

10.25 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

 

113



--------------------------------------------------------------------------------

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

ARTICLE XI

TAXES, YIELD PROTECTION AND ILLEGALITY

11.1 Taxes.

(a) Except as required by a Requirement of Law, each payment by any Credit Party
under any Loan Document shall be made free and clear of all present or future
taxes, levies, imposts, duties, deductions, withholdings (including backup
withholding), assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax, penalties or other
Liabilities) with respect thereto (collectively, “Taxes”).

(b) If any Taxes shall be required by any Requirement of Law to be deducted from
or in respect of any amount payable under any Loan Document to any Secured Party
(i) if such Tax is an Indemnified Tax, such amount payable shall be increased as
necessary to ensure that, after all required deductions for Indemnified Taxes
are made (including deductions applicable to any increases to any amount under
this Section 11.1), such Secured Party receives the amount it would have
received had no such deductions been made, (ii) the relevant Credit Party shall
make such deductions, (iii) the relevant Credit Party shall timely pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable Requirements of Law and (iv) within 30 days after such payment is
made, the relevant Credit Party shall deliver to Agent an original or certified
copy of a receipt evidencing such payment or other evidence of payment
reasonably satisfactory to Agent.

(c) In addition, the Borrower agrees to pay, and authorize Agent to pay in their
name, any stamp, documentary, excise or property Tax, charges or similar levies
imposed by any applicable Requirement of Law or Governmental Authority and all
Liabilities with respect thereto (including by reason of any delay in payment
thereof), in each case arising from the execution, delivery or registration of,
or otherwise with respect to, any Loan Document or any transaction contemplated
therein (collectively, “Other Taxes”). The Swing Lender may, without any need
for notice, demand or consent from the Borrower, by making funds available to
Agent in the amount equal to any such payment, make a Swing Loan to the Borrower
in such amount, the proceeds of which shall be used by Agent in whole to make
such payment. Within 30 days after the date of any payment of Other Taxes by any
Credit Party, the Borrower shall furnish to Agent the original or a certified
copy of a receipt evidencing payment thereof or other evidence of payment
reasonably satisfactory to Agent.

(d) The Credit Parties hereby acknowledge and agree that (i) neither Capital One
nor any Affiliate of Capital One has provided any Tax advice to any Tax
Affiliate in connection with the transactions contemplated hereby or any other
matters and (ii) the Credit Parties have received appropriate Tax advice to the
extent necessary to confirm that the structure of any transaction contemplated
by the Credit Parties in connection with the Loan Documents complies in all
material respects with applicable federal, state and foreign Tax laws.

(e) the Borrower shall reimburse and indemnify, within 30 days after receipt of
demand therefor (with copy to Agent), each Secured Party for all Indemnified
Taxes (including any Indemnified Taxes imposed by any jurisdiction on amounts
payable under this Section 11.1) paid or payable by such

 

114



--------------------------------------------------------------------------------

Secured Party and any Liabilities arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally asserted. A
certificate of the Secured Party (or of Agent on behalf of such Secured Party)
claiming any compensation under this clause (e), setting forth the amounts to be
paid thereunder and delivered to the Borrower with copy to Agent, shall be
conclusive, binding and final for all purposes, absent manifest error. In
determining such amount, Agent and such Secured Party may use any reasonable
averaging and attribution methods.

(f) Any Lender claiming any additional amounts payable pursuant to this
Section 11.1 shall use its reasonable efforts (consistent with its internal
policies and Requirements of Law) to change the jurisdiction of its Lending
Office if such a change would reduce any such additional amounts (or any similar
amount that may thereafter accrue) and would not, in the sole determination of
such Lender, be otherwise disadvantageous to such Lender.

(g) (i) Each Non-U.S. Lender Party that, at any of the following times, is
entitled to an exemption from United States withholding Tax or, after a change
in any Requirement of Law, is subject to such withholding Tax at a reduced rate
under an applicable Tax treaty, shall (w) on or prior to the date such Non-U.S.
Lender Party becomes a “Non-U.S. Lender Party” hereunder, (x) on or prior to the
date on which any such form or certification expires or becomes obsolete,
(y) after the occurrence of any event requiring a change in the most recent form
or certification previously delivered by it pursuant to this clause (i) and (z)
from time to time if requested by the Borrower or Agent (or, in the case of a
participant or SPV, the relevant Lender), provide Agent and the Borrower (or, in
the case of a participant or SPV, the relevant Lender) with executed copies of
each of the following, as applicable: (A) Forms W-8ECI (claiming exemption from
U.S. withholding Tax because the income is effectively connected with a U.S.
trade or business), W-8BEN or W-8BEN-E (claiming exemption from, or a reduction
of, U.S. withholding Tax) and/or W-8IMY (together with appropriate forms,
certifications and supporting statements) or any successor forms, (B) in the
case of a Non-U.S. Lender Party claiming exemption under Sections 871(h) or
881(c) of the Code, Form W-8BEN or W-8BEN-E (claiming exemption from U.S.
withholding Tax) or any successor form and a certificate in form and substance
acceptable to Agent that such Non-U.S. Lender Party is not (1) a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder”
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code or (3) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
or (C) any other applicable document prescribed by the IRS certifying as to the
entitlement of such Non-U.S. Lender Party to such exemption from United States
withholding Tax or reduced rate with respect to all payments to be made to such
Non-U.S. Lender Party under the Loan Documents. Unless the Borrower and Agent
have received forms or other documents satisfactory to them indicating that
payments under any Loan Document to or for a Non-U.S. Lender Party are not
subject to United States withholding Tax or are subject to such Tax at a rate
reduced by an applicable Tax treaty, the Credit Parties and Agent shall withhold
amounts required to be withheld by applicable Requirements of Law from such
payments at the applicable statutory rate.

(ii) Each U.S. Lender Party shall (A) on or prior to the date such U.S. Lender
Party becomes a “U.S. Lender Party” hereunder, (B) on or prior to the date on
which any such form or certification expires or becomes obsolete, (C) after the
occurrence of any event requiring a change in the most recent form or
certification previously delivered by it pursuant to this clause (g) and (D)
from time to time if requested by the Borrower or Agent (or, in the case of a
participant or SPV, the relevant Lender), provide Agent and the Borrower (or, in
the case of a participant or SPV, the relevant Lender) with executed copies of
Form W-9 (certifying that such U.S. Lender Party is entitled to an exemption
from U.S. backup withholding Tax) or any successor form.

(iii) Each Lender having sold a participation in any of its Obligations or
identified an SPV as such to Agent shall collect from such participant or SPV
the documents described in this clause (g) and provide them to Agent.

(iv) If a payment made to a Non-U.S. Lender Party would be subject to United
States federal withholding Tax imposed by FATCA if such Non-U.S. Lender Party
fails to comply with the applicable reporting requirements of FATCA, such
Non-U.S. Lender Party shall deliver to Agent and the Borrower any documentation
under any Requirement of Law or reasonably requested by Agent or the Borrower
sufficient for Agent or the Borrower to comply with their obligations under
FATCA and to determine that such Non-U.S. Lender has complied with its
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for the purposes of this clause (iv), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.

 

115



--------------------------------------------------------------------------------

(h) If any Secured Party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Indemnified Taxes as to which it has
been indemnified pursuant to this Section 11.1 (including by the payment of
additional amounts pursuant to Section 11.1(b)), it shall pay to the relevant
Credit Party an amount equal to such refund (but only to the extent of indemnity
payments made under this Section 11.1 with respect to the Taxes giving rise to
such refund), net of all out-of-pocket expenses (including Taxes) of such
Secured Party and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund). Such Credit Party, upon the
request of such Secured Party, shall repay to such Secured Party the amount paid
over pursuant to this Section 11.1(h) (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) in the event that such
Secured Party is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this Section 11.1(h), in no event
shall the Secured Party be required to pay any amount to a Credit Party pursuant
to this Section 11.1(h) the payment of which would place the Secured Party in a
less favorable net after-Tax position than the Secured Party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This
Section 11.1(h) shall not be construed to require any Secured Party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the Credit Party or any other Person.

11.2 Illegality. If after the date hereof any Lender shall determine that the
introduction of any Requirement of Law, or any change in any Requirement of Law
or in the interpretation or administration thereof, has made it unlawful, or
that any central bank or other Governmental Authority has asserted that it is
unlawful, for any Lender or its Lending Office to make LIBOR Rate Loans, then,
on notice thereof by such Lender to the Borrower through Agent, the obligation
of that Lender to make LIBOR Rate Loans shall be suspended until such Lender
shall have notified Agent and the Borrower that the circumstances giving rise to
such determination no longer exists.

(a) Subject to clause (c) below, if any Lender shall determine that it is
unlawful to maintain any LIBOR Rate Loan, the Borrower shall prepay in full all
LIBOR Rate Loans of such Lender then outstanding, together with interest accrued
thereon, either on the last day of the Interest Period thereof if such Lender
may lawfully continue to maintain such LIBOR Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such LIBOR
Rate Loans, together with any amounts required to be paid in connection
therewith pursuant to Section 11.4.

(b) If the obligation of any Lender to make or maintain LIBOR Rate Loans has
been terminated, the Borrower may elect, by giving notice to such Lender through
Agent that all Loans which would otherwise be made by any such Lender as LIBOR
Rate Loans shall be instead Base Rate Loans.

(c) Before giving any notice to Agent pursuant to this Section 11.2, the
affected Lender shall designate a different Lending Office with respect to its
LIBOR Rate Loans if such designation will avoid the need for giving such notice
or making such demand and will not, in the judgment of the Lender, be illegal or
otherwise disadvantageous to the Lender.

 

116



--------------------------------------------------------------------------------

11.3 Increased Costs and Reduction of Return.

(a) If any Lender or L/C Issuer shall determine that, due to either (i) the
introduction of, or any change in, or in the interpretation of, any Requirement
of Law or (ii) the compliance with any guideline or request from any central
bank or other Governmental Authority (whether or not having the force of law),
in the case of either clause (i) or (ii) subsequent to the date hereof,
(x) there shall be any increase in the cost to such Lender or L/C Issuer of
agreeing to make or making, funding or maintaining any LIBOR Rate Loans or of
Issuing or maintaining any Letter of Credit or (y) the Lender or L/C Issuer
shall be subject to any Taxes (other than (A) Indemnified Taxes, (B) Taxes
described in clauses (b) through (d) of the definition of Excluded Taxes and
(C) Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto, then the Borrower shall be liable for, and
shall from time to time, within thirty (30) days of demand therefor by such
Lender or L/C Issuer (with a copy of such demand to Agent), pay to Agent for the
account of such Lender or L/C Issuer, additional amounts as are sufficient to
compensate such Lender or L/C Issuer for such increased costs or such Taxes;
provided, that the Borrower shall not be required to compensate any Lender or
L/C Issuer pursuant to this Section 11.3(a) for any increased costs incurred
more than 180 days prior to the date that such Lender or L/C Issuer notifies the
Borrower, in writing of the increased costs and of such Lender’s or L/C Issuer’s
intention to claim compensation thereof; provided, further, that if the
circumstance giving rise to such increased costs is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

(b) If any Lender or L/C Issuer shall have determined that:

(i) the introduction of any Capital Adequacy Regulation;

(ii) any change in any Capital Adequacy Regulation;

(iii) any change in the interpretation or administration of any Capital Adequacy
Regulation by any central bank or other Governmental Authority charged with the
interpretation or administration thereof; or

(iv) compliance by such Lender or L/C Issuer (or its Lending Office) or any
entity controlling the Lender or L/C Issuer, with any Capital Adequacy
Regulation;

affects the amount of capital or liquidity required or expected to be maintained
by such Lender or L/C Issuer or any entity controlling such Lender or L/C Issuer
and (taking into consideration such Lender’s or such entities’ policies with
respect to capital adequacy or liquidity and such Lender’s or L/C Issuer’s
desired return on capital) determines that the amount of such capital is
increased as a consequence of its Commitment(s), loans, credits or obligations
under this Agreement, then, within thirty (30) days of demand of such Lender or
L/C Issuer (with a copy to Agent), the Borrower shall pay to such Lender or L/C
Issuer, from time to time as specified by such Lender or L/C Issuer, additional
amounts sufficient to compensate such Lender or L/C Issuer (or the entity
controlling the Lender or L/C Issuer) for such increase; provided, that the
Borrower shall not be required to compensate any Lender or L/C Issuer pursuant
to this Section 10.3(b) for any amounts incurred more than 180 days prior to the
date that such Lender or L/C Issuer notifies the Borrower, in writing of the
amounts and of such Lender’s or L/C Issuer’s intention to claim compensation
thereof; provided, further, that if the event giving rise to such increase is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

(c) Notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar

 

117



--------------------------------------------------------------------------------

authority) or the United States or foreign regulatory authorities, in each case
in respect of this clause (ii) pursuant to Basel III, shall, in each case, be
deemed to be a change in a Requirement of Law under Section 11.3(a) above and/or
a change in Capital Adequacy Regulation under Section 11.3(b) above, as
applicable, regardless of the date enacted, adopted, implemented or issued.

11.4 Funding Losses. Borrower agrees to reimburse each Lender and to hold each
Lender harmless from any loss or expense which such Lender may sustain or incur
as a consequence of:

(a) the failure of the Borrower to make any payment or mandatory prepayment of
principal of any LIBOR Rate Loan (including payments made after any acceleration
thereof);

(b) the failure of the Borrower to borrow, continue or convert a Loan after the
Borrower has given (or is deemed to have given) a Notice of Borrowing or a
Notice of Conversion/Continuation;

(c) the failure of the Borrower to make any prepayment after the Borrower has
given a notice in accordance with Section 2.7;

(d) the prepayment (including pursuant to Section 2.8) of a LIBOR Rate Loan on a
day which is not the last day of the Interest Period with respect thereto; or

(e) the conversion pursuant to Section 2.6 of any LIBOR Rate Loan to a Base Rate
Loan on a day that is not the last day of the applicable Interest Period;

including any such loss or expense arising from the liquidation or reemployment
of funds obtained by it to maintain its LIBOR Rate Loans hereunder or from fees
payable to terminate the deposits from which such funds were obtained; provided
that, with respect to the expenses described in clauses (d) and (e) above, such
Lender shall have notified Agent of any such expense within two (2) Business
Days of the date on which such expense was incurred. Solely for purposes of
calculating amounts payable by the Borrower to the Lenders under this
Section 10.4 and under Section 10.3(a): each LIBOR Rate Loan made by a Lender
(and each related reserve, special deposit or similar requirement) shall be
conclusively deemed to have been funded at the LIBOR used in determining the
interest rate for such LIBOR Rate Loan by a matching deposit or other borrowing
in the interbank Eurodollar market for a comparable amount and for a comparable
period, whether or not such LIBOR Rate Loan is in fact so funded.

11.5 Inability to Determine Rates. If Agent shall have determined in good faith
that for any reason adequate and reasonable means do not exist for ascertaining
the LIBOR for any requested Interest Period with respect to a proposed LIBOR
Rate Loan or that the LIBOR applicable pursuant to Section 2.3(a) for any
requested Interest Period with respect to a proposed LIBOR Rate Loan does not
adequately and fairly reflect the cost to the Lenders of funding or maintaining
such Loan, Agent will forthwith give notice of such determination to the
Borrower and each Lender. Thereafter, the obligation of the Lenders to make or
maintain LIBOR Rate Loans hereunder shall be suspended until Agent revokes such
notice in writing. Upon receipt of such notice, the Borrower may revoke any
Notice of Borrowing or Notice of Conversion/Continuation then submitted by it.
If the Borrower does not revoke such notice, the Lenders shall make, convert or
continue the Loans, as proposed by the Borrower, in the amount specified in the
applicable notice submitted by the Borrower, but such Loans shall be made,
converted or continued as Base Rate Loans.

11.6 Reserves on LIBOR Rate Loans. Borrower shall pay to each Lender, as long as
such Lender shall be required under regulations of the Federal Reserve Board to
maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional costs on the unpaid principal amount of each LIBOR
Rate Loan equal to actual costs of such reserves allocated to such Loan by such
Lender (as determined by such Lender in good faith, which determination shall be
conclusive absent manifest error), payable on each date on which interest is
payable on such Loan provided that the Borrower shall have received at least

 

118



--------------------------------------------------------------------------------

fifteen (15) days’ prior written notice (with a copy to Agent) of such
additional interest from the Lender. If a Lender fails to give notice fifteen
(15) days prior to the relevant Interest Payment Date, such additional interest
shall be payable fifteen (15) days from receipt of such notice.

11.7 Certificates of Lenders. Any Lender claiming reimbursement or compensation
pursuant to this Article XI shall deliver to the Borrower (with a copy to Agent)
a certificate setting forth in reasonable detail the amount payable to such
Lender hereunder and such certificate shall be conclusive and binding on the
Borrower in the absence of manifest error.

11.8 Secured Cash Management Agreements. The Borrower and Fifth Third Bank, it
its capacity as a Secured Cash Management Bank, hereby notify Agent that the
obligations of the Credit Parties under the Cash Management Agreements by and
between one or more Credit Parties and Fifth Third Bank as in effect as of the
Closing Date constitute Secured Cash Management Obligations. Fifth Third Bank,
in its capacity as a Secured Cash Management Bank. hereby acknowledges and
agrees the terms of this Agreement applicable to Secured Cash Management
Obligations, including the provisions of Section 2.10, 9.13 and 10.24, are
applicable, shall apply to all obligations under such Cash Management
Agreements.

[Signature Pages Follow]

 

119



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

BORROWER: ADDUS HEALTHCARE, INC. By:   /s/ Brian Poff  

 

Name:   Brian Poff Title:   Chief Financial Officer, Executive Vice   President,
Secretary and Treasurer FEIN: 42-1014070 Address for notices: 6801 Gaylord
Parkway, Suite 110 Frisco, Texas 75064 Attention: Brian Poff, Executive Vice
President and Chief Financial Officer Facsimile: (847) 794-7775 with a copy to:
Bass, Berry & Sims PLC 150 Third Avenue South, Suite 2800 Nashville, Tennessee
37201 Attention: Cynthia Sellers Facsimile: (615) 742-6293 Address for wire
transfers: Fifth Third Bank PO Box 630900 Cincinnati, OH 45263-0900

 

Signature Page of Credit Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

ADDUS HOMECARE CORPORATION By:   /s/ Brian Poff  

 

Name:   Brian Poff Title:   Chief Financial Officer, Executive Vice   President,
Secretary and Treasurer FEIN: 20-5340172 ADDUS HEALTHCARE (DELAWARE), INC. ADDUS
HEALTHCARE (IDAHO), INC. ADDUS HEALTHCARE (INDIANA), INC. ADDUS HEALTHCARE
(NORTH CAROLINA), INC. ADDUS HEALTHCARE (NEVADA), INC. ADDUS HEALTHCARE (SOUTH
CAROLINA), INC. PRIORITY HOME HEALTH CARE, INC. SOUTH SHORE HOME HEALTH SERVICE
INC. By:   /s/ Brian Poff  

 

Name:   Brian Poff Title:   Secretary FEINs:   27-4575703   26-2242578  
26-3295457   26-2653854   20-8245453   27-2920131   341594309   11-2775270
Address for notices: 6801 Gaylord Parkway, Suite 110 Frisco, Texas 75064
Attention: Brian Poff, Executive Vice President and Chief Financial Officer
Facsimile: (847) 794-7775 with a copy to: Bass, Berry & Sims PLC 150 Third
Avenue South, Suite 2800 Nashville, Tennessee 37201 Attention: Cynthia Sellers
Facsimile: (615) 742-6293

 

Signature Page of Credit Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

CAPITAL ONE, NATIONAL ASSOCIATION, as Agent, Swing Lender and as a Lender By:  
/s/ R. Hanes Whiteley  

 

Name:  

R. Hanes Whiteley

Title:   Its Duly Authorized Signatory Address for Notices: Capital One,
National Association Two Bethesda Metro Center, Suite 600, Bethesda, Maryland
20814 Attn: Addus Healthcare Account Officer Facsimile: (301) 664-9855 With a
copy to: Capital One, National Association Two Bethesda Metro Center, Suite 600
Bethesda, Maryland 20814 Attn: Capital One Healthcare Legal Department
Facsimile: (301) 664-9866

 

Signature Page of Credit Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

/s/ Diane Marshall   ,

 

 

By:  

Bank of the West

Name:  

Diane Marshall

Title:  

Vice President

Address for notices:

155 N Wacker Dr

Suite 900

Chicago, IL 60606

Lending office:

155 N Wacker Dr

Suite 900

Chicago, IL 60606

 

Signature Page of Credit Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written

 

Compass Bank

By:   /s/ Thomas W. Harazim  

 

Name:   Thomas W. Harazim Title:   SVP Address for notices:

8333 Douglas Ave. Second Floor

Dallas, TX 75225

Ld Fc large Middle Market.group@bbva.com

Lending office:

311 South Wacker Drive

Suite 2590

Chicago, IL. 60606

 

Signature Page of Credit Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

FIFTH THIRD BANK, By:   /s/ Nathaniel E. Sher  

 

Nathaniel E. Sher Vice President Address for notices: 222 S. Riverside Plaza
Mail Drop: GRVR32B Chicago, IL 60606 Lending office: 222 S. Riverside Plaza
Chicago, IL 60606 312-704-4051 312-704-4374 Rebecca.Angevine@53.com

 

Signature Page of Credit Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

JPMorgan Chase Bank, N.A. By:   /s/ Justin Back  

 

Name:  

Justin Back

Title:  

Vice President

Address for notices:

Attn: Justin Back

4 New York Plaza, Floor 17

New York, NY 10004

Lending office:

4 New York Plaza, Floor 17

New York, NY 10004

 

 

Signature Page of Credit Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written

 

SUNTRUST BANK, as Lender By:   /s/ Ben Cumming  

 

Name:   Ben Cumming Title:   Managing Director Address for notices: SunTrust
Bank 3333 Peachtree Rd., NE Atlanta, GA 30326 Attn: Addus Healthcare Portfolio
Manager Lending office: SunTrust Bank 3333 Peachtree Rd., NE Atlanta, GA 30326

 

Signature Page of Credit Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

/s/ Prasanna Manyem

  ,

 

  By:   Citizens Bank N.A.   Name:   Prasanna Manyem   Title:   Vice President  
Address for notices:   600 Washington Blvd.   Mail Stop: CS117E   Stamford, CT
06901   Lending office:   Citizens Bank N.A.   600 Washington Blvd.   Stamford,
CT 06901  

 

Signature Page of Credit Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

Woodforest National Bank By:   /s/ Sean Walker  

 

Name:   Sean Walker Title:   SVP Address for notices: 25231 Grogan’s Mill Rd.
Suite 450 The Woodlands, TX 77380 Lending office: 811 W. 7th Street Los Angeles,
CA 90017

 

 

Signature Page of Credit Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written

 

/s/ Ralph Wu

 

By:   CTBC Bank Co., Ltd., New York Branch Name:   Ralph Wu Title:   SVP &
General Manager Address for notices: 521 5th Avenue, 11th Floor, New York, NY
10175 Lending office: 521 5th Avenue, 11th Floor, New York, NY 10175

 

Signature Page of Credit Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

Whitney Bank dba Hancock Bank, By:   /s/ Brian C. Wille  

 

Name:   Brian C. Wille Title:   Senior Vice President Address for notices:
Hancock Whitney Bank 12 Cadillac Drive, Suite 200 Brentwood, TN 37027

 

Lending office: 228 St. Charles Street New Orleans, LA 70130

 

 

Signature Page of Credit Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

MUTUAL OF OMAHA BANK, as a Lender By:   /s/ Michael S. Hartman  

 

Name:   Michael S. Hartman Title:   Senior Vice President Address for notices:
Attn: Laura Linton 2360 Corporate Circle, Suite 410 Henderson, NV 89074 Lending
office: Attn: Mike Hartman 5675 DTC Blvd., Ste. 250 Greenwood Village, CO 80111

 

Signature Page of Credit Agreement